

Exhibit 10.93








LOAN AGREEMENT
Dated as of October 9, 2015
between
HUDSON ELEMENT LA, LLC,
as Borrower
and
CANTOR COMMERCIAL REAL ESTATE LENDING, L.P. and
GOLDMAN SACHS MORTGAGE COMPANY,
collectively, as Lender





--------------------------------------------------------------------------------

Table of Contents



 
 
 
 
 
 
Page
Article I
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
 
1
 
Section
1.1
 
Definitions
 
1
 
Section
1.2
 
Principles of Construction
 
33
Article II
GENERAL TERMS
 
33
 
Section
2.1
 
Loan Commitment; Disbursement to Borrower
 
33
 
 
2.1.1
 
Agreement to Lend and Borrow
 
33
 
 
2.1.2
 
Single Disbursement to Borrower
 
33
 
 
2.1.3
 
The Note, Security Instrument and Loan Documents
 
33
 
 
2.1.4
 
Use of Proceeds
 
33
 
Section
2.2
 
Interest Rate
 
34
 
 
2.2.1
 
Interest Rate
 
34
 
 
2.2.2
 
Interest Calculation
 
34
 
 
2.2.3
 
Default Rate
 
34
 
 
2.2.4
 
Usury Savings
 
34
 
Section
2.3
 
Debt Service Payments
 
34
 
 
2.3.1
 
Payments Generally
 
34
 
 
2.3.2
 
Monthly Debt Service Payment
 
34
 
 
2.3.3
 
Payment on Maturity Date
 
34
 
 
2.3.4
 
Late Payment Charge
 
35
 
 
2.3.5
 
Method and Place of Payment
 
35
 
Section
2.4
 
Prepayments
 
35
 
 
2.4.1
 
Voluntary Prepayments
 
35
 
 
2.4.2
 
Mandatory Prepayments
 
36
 
 
2.4.3
 
Prepayments Made While an Event of Default Exists
 
36
 
Section
2.5
 
Intentionally Omitted
 
36
 
Section
2.6
 
Release of Property
 
36
 
 
2.6.1
 
Intentionally Omitted
 
36
 
 
2.6.2
 
Release on Payment in Full
 
36
 
Section
2.7
 
Cash Management
 
36
 
 
2.7.1
 
Clearing Account
 
36
 
 
2.7.2
 
Cash Management Account
 
37
 
 
2.7.3
 
Payments Prior to Cash Management Period
 
39
 
 
2.7.4
 
Payments Received Under the Cash Management Agreement
 
39
Article III
EXCULPATION
 
40
 
Section
3.1
 
Exculpation
 
40
Article IV
REPRESENTATIONS AND WARRANTIES
 
43
 
Section
4.1
 
Borrower Representations
 
43
 
 
4.1.1
 
Organization
 
43
 
 
4.1.2
 
Proceedings
 
43
 
 
4.1.3
 
No Conflicts
 
43
 
 
4.1.4
 
Litigation
 
44
 
 
4.1.5
 
Agreements
 
44
 
 
4.1.6
 
Title
 
44
 
 
4.1.7
 
Solvency
 
44
 
 
4.1.8
 
Intentionally Omitted
 
45


i

--------------------------------------------------------------------------------

Table of Contents
(continued)

 
 
 
 
 
 
Page
 
 
4.1.9
 
No Plan Assets
 
45
 
 
4.1.10
 
Compliance
 
45
 
 
4.1.11
 
Financial Information
 
46
 
 
4.1.12
 
Condemnation
 
46
 
 
4.1.13
 
Federal Reserve Regulations
 
46
 
 
4.1.14
 
Utilities and Public Access
 
46
 
 
4.1.15
 
Not a Foreign Person
 
46
 
 
4.1.16
 
Separate Lots
 
46
 
 
4.1.17
 
Assessments
 
46
 
 
4.1.18
 
Enforceability
 
46
 
 
4.1.19
 
No Prior Assignment
 
47
 
 
4.1.20
 
Insurance
 
47
 
 
4.1.21
 
Use of Property
 
47
 
 
4.1.22
 
Certificate of Occupancy; Licenses
 
47
 
 
4.1.23
 
Flood Zone
 
47
 
 
4.1.24
 
Physical Condition
 
47
 
 
4.1.25
 
Boundaries
 
47
 
 
4.1.26
 
Leases
 
48
 
 
4.1.27
 
Intentionally Omitted
 
48
 
 
4.1.28
 
Principal Place of Business; State of Organization
 
48
 
 
4.1.29
 
Filing and Recording Taxes
 
48
 
 
4.1.30
 
Special Purpose Entity/Separateness
 
48
 
 
4.1.31
 
Management Agreement
 
50
 
 
4.1.32
 
Illegal Activity
 
50
 
 
4.1.33
 
No Change in Facts or Circumstances; Disclosure
 
50
 
 
4.1.34
 
Investment Company Act
 
50
 
 
4.1.35
 
Embargoed Person
 
50
 
 
4.1.36
 
Cash Management Account
 
51
 
 
4.1.37
 
Filing of Returns
 
51
 
 
4.1.38
 
Ownership of Assets
 
51
 
Section
4.2
 
Survival of Representations
 
52
Article V
BORROWER COVENANTS
 
52
 
Section
5.1
 
Affirmative Covenants
 
52
 
 
5.1.1
 
Existence; Compliance with Legal Requirements
 
52
 
 
5.1.2
 
Taxes and Other Charges
 
53
 
 
5.1.3
 
Litigation
 
53
 
 
5.1.4
 
Access to Property
 
53
 
 
5.1.5
 
Notice of Default
 
53
 
 
5.1.6
 
Cooperate in Legal Proceedings
 
54
 
 
5.1.7
 
Perform Loan Documents
 
54
 
 
5.1.8
 
Award and Insurance Benefits
 
54
 
 
5.1.9
 
Further Assurances
 
54
 
 
5.1.10
 
Mortgage Taxes
 
55
 
 
5.1.11
 
Financial Reporting
 
55
 
 
5.1.12
 
Business and Operations
 
59


ii

--------------------------------------------------------------------------------

Table of Contents
(continued)

 
 
 
 
 
 
Page
 
 
5.1.13
 
Title to the Property
 
59
 
 
5.1.14
 
Costs of Enforcement
 
59
 
 
5.1.15
 
Estoppel Statement
 
60
 
 
5.1.16
 
Loan Proceeds
 
60
 
 
5.1.17
 
Performance by Borrower
 
60
 
 
5.1.18
 
Confirmation of Representations
 
60
 
 
5.1.19
 
No Joint Assessment
 
60
 
 
5.1.20
 
Leasing Matters
 
60
 
 
5.1.21
 
Alterations
 
62
 
 
5.1.22
 
Operation of Property
 
62
 
 
5.1.23
 
Changes in the Legal Requirements Regarding Taxation
 
63
 
 
5.1.24
 
No Credits on Account of the Obligations
 
63
 
 
5.1.25
 
Personal Property
 
64
 
 
5.1.26
 
Appraisals
 
64
 
 
5.1.27
 
Ownership of Assets
 
64
 
 
5.1.28
 
Compliance with O&M Program
 
64
 
 
5.1.29
 
Cash Management Account
 
64
 
 
5.1.30
 
Guarantor Downgrade
 
64
 
 
5.1.31
 
Tenant Letters of Credit
 
66
 
 
5.1.32
 
Repair Obligations
 
68
 
Section
5.2
 
Negative Covenants
 
68
 
 
5.2.1
 
Operation of Property
 
68
 
 
5.2.2
 
Liens
 
68
 
 
5.2.3
 
Dissolution
 
68
 
 
5.2.4
 
Change in Business
 
69
 
 
5.2.5
 
Debt Cancellation
 
69
 
 
5.2.6
 
Zoning
 
69
 
 
5.2.7
 
No Joint Assessment
 
69
 
 
5.2.8
 
Principal Place of Business and Organization
 
69
 
 
5.2.9
 
ERISA
 
69
 
 
5.2.10
 
Transfers
 
70
 
 
5.2.11
 
Subordinate Financing
 
74
 
 
5.2.12
 
Special Purpose Entity/Separateness
 
75
 
 
5.2.13
 
Embargoed Person; OFAC
 
75
Article VI
INSURANCE; CASUALTY; CONDEMNATION
 
76
 
Section
6.1
 
Insurance
 
76
 
Section
6.2
 
Casualty
 
79
 
Section
6.3
 
Condemnation
 
79
 
Section
6.4
 
Restoration
 
80
Article VII
RESERVE FUNDS
 
84
 
Section
7.1
 
Environmental Remediation Reserve
 
84
 
 
7.1.1
 
Environmental Remediation Reserve Funds
 
84
 
 
7.1.2
 
Release of Environmental Remediation Reserve Funds
 
84
 
 
7.1.3
 
No Limit on Other Obligations
 
85
 
Section
7.2
 
Tax and Insurance Escrow
 
85


iii

--------------------------------------------------------------------------------

Table of Contents
(continued)

 
 
 
 
 
 
Page
 
 
7.2.1
 
Tax and Insurance Escrow Funds
 
85
 
 
7.2.2
 
Disbursements from Tax and Insurance Escrow Funds
 
86
 
Section
7.3
 
Replacements and Replacement Reserve
 
86
 
 
7.3.1
 
Replacement Reserve Funds
 
86
 
 
7.3.2
 
Disbursements from Replacement Reserve Account
 
87
 
 
7.3.3
 
Balance in the Replacement Reserve Account
 
88
 
Section
7.4
 
Intentionally Omitted
 
88
 
Section
7.5
 
Leasing Reserve Account
 
88
 
 
7.5.1
 
Deposits of Leasing Reserve Funds
 
88
 
 
7.5.2
 
Withdrawal of Leasing Reserve Funds
 
88
 
Section
7.6
 
Riot Games Recourse Reserve Account
 
89
 
 
7.6.1
 
Deposits of Riot Games Recourse Reserve Funds
 
89
 
 
7.6.2
 
Disbursements from Riot Games Recourse Reserve Funds
 
89
 
Section
7.7
 
Intentionally Omitted
 
89
 
Section
7.8
 
Intentionally Omitted
 
89
 
Section
7.9
 
Reserve Funds, Generally
 
89
Article VIII
DEFAULTS
 
91
 
Section
8.1
 
Event of Default
 
91
 
 
8.1.2
 
Remedies
 
93
 
 
8.1.3
 
Remedies Cumulative; Waivers
 
94
Article IX
SPECIAL PROVISIONS
 
95
 
Section
9.1
 
Transfer of Loan
 
95
 
Section
9.2
 
Cooperation
 
95
 
Section
9.3
 
Servicer
 
96
 
Section
9.4
 
Restructuring of Loan
 
96
Article X
MISCELLANEOUS
 
98
 
Section
10.1
 
Survival
 
98
 
Section
10.2
 
Lender’s Discretion
 
98
 
Section
10.3
 
Governing Law
 
98
 
Section
10.4
 
Modification, Waiver in Writing
 
100
 
Section
10.5
 
Delay Not a Waiver
 
100
 
Section
10.6
 
Notices
 
100
 
Section
10.7
 
Trial by Jury
 
102
 
Section
10.8
 
Headings
 
102
 
Section
10.9
 
Severability
 
102
 
Section
10.10
 
Preferences
 
102
 
Section
10.11
 
Waiver of Notice
 
102
 
Section
10.12
 
Remedies of Borrower
 
102
 
Section
10.13
 
Expenses; Indemnity
 
103
 
Section
10.14
 
Schedules Incorporated
 
104
 
Section
10.15
 
Offsets, Counterclaims and Defenses
 
104
 
Section
10.16
 
No Joint Venture or Partnership; No Third Party Beneficiaries
 
104
 
Section
10.17
 
Publicity
 
105
 
Section
10.18
 
Waiver of Marshalling of Assets
 
105
 
Section
10.19
 
Waiver of Counterclaim
 
105


iv

--------------------------------------------------------------------------------

Table of Contents
(continued)

 
 
 
 
 
 
Page
 
Section
10.20
 
Conflict; Construction of Documents; Reliance
 
105
 
Section
10.21
 
Brokers and Financial Advisors
 
106
 
Section
10.22
 
Prior Agreements
 
106
 
Section
10.23
 
Cumulative Rights
 
106
 
Section
10.24
 
Counterparts
 
106
 
Section
10.25
 
Time is of the Essence
 
106
 
Section
10.26
 
Consent of Holder
 
106
 
Section
10.27
 
Successor Laws
 
106
 
Section
10.28
 
Reliance on Third Parties
 
106
 
Section
10.29
 
Joint and Several Liability
 
106
 
Section
10.30
 
Borrower’s Waiver
 
110












































































v

--------------------------------------------------------------------------------

Table of Contents
(continued)











SCHEDULES
 
 
 
 
 
SCHEDULE I
 
Rent Roll
SCHEDULE II
 
Borrower Organizational Chart
SCHEDULE III
 
Deposit Amounts
SCHEDULE IV
 
Subordinate Financing Approved Providers
SCHEDULE V
 
O&M Program
SCHEDULE VI
 
Free Rent, Partial Rent, Rent Rebates and Other Credits, Allowances or
Abatements
SCHEDULE VII
 
Environmental Remediation Work
SCHEDULE VIII
 
Applicable Multiemployer Plans and/or Pension Plans




vi

--------------------------------------------------------------------------------




LOAN AGREEMENT
This LOAN AGREEMENT, dated as of October 9, 2015 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between CANTOR COMMERCIAL REAL ESTATE LENDING, L.P., a Delaware
limited partnership, having an address at 110 East 59th Street, 6th Floor, New
York, New York 10022 (“CCRE”), GOLDMAN SACHS MORTGAGE COMPANY, a New York
limited partnership, having an address at 200 West Street, New York, New York
10282 (“GS”; and together with CCRE and their respective successors and assigns,
“Lender”), and HUDSON ELEMENT LA, LLC, a Delaware limited liability company,
having its principal place of business at c/o Hudson Pacific Properties, L.P.,
11601 Wilshire Boulevard, Suite 600, Los Angeles, California 90025 (“Borrower”).
W I T N E S S E T H:
WHEREAS, Borrower desires to obtain a loan in the original principal amount of
ONE HUNDRED SIXTY-EIGHT MILLION and No/100 Dollars ($168,000,000.00) from Lender
pursuant to this Agreement (the “Loan”); and
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).
NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:
Article I

DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1    Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:
“Acceptable Tenant Estoppel Certificate” shall mean a fully-executed estoppel
certificate from the applicable Tenant(s) in form and substance satisfactory to
Lender (or, as to the form, if a form of tenant estoppel certificate was
attached to the applicable Lease and such Lease was approved or deemed approved
by Lender pursuant to the terms hereof or such Lease was permitted hereunder and
did not require Lender’s approval pursuant to the terms hereof, then in the form
of such attached tenant estoppel certificate), that, in each case (including if
on a form that was attached to a Lease that was approved or deemed approved by
Lender pursuant to the terms hereof or that did not require Lender’s approval
pursuant to the terms hereof), affirms the applicable Lease(s) as being in full
force and effect and provides, among other things (i) that such Tenant has
accepted and is occupying all of the space demised under such Lease and is open
for business in accordance with such Lease, (ii) that, except for the payment of
any costs of any tenant improvements or leasing commissions either (a) permitted
to remain unpaid on such date pursuant to clause (iii) in the definition of
“Re-tenanting Event” set forth below, or (b) required in connection with a
future lease extension, all of the obligations of Borrower, as landlord under
such Lease, have been duly performed, completed and paid for, including, without
limitation, any obligations of Borrower to make or to pay or reimburse such
Tenant for any tenant improvements and/or leasing commissions, (iv) that any
improvements described in such Lease have been constructed in accordance
therewith and have been accepted by such Tenant, (v) that, except as expressly
set forth in such Lease, such Tenant is not then entitled to any concession or
rebate of Rent or

1

--------------------------------------------------------------------------------




other charges from time to time due and payable under such Lease, and (vi) that
there are no defaults by Borrower or such Tenant under such Lease.
“Additional Insolvency Opinion” shall have the meaning set forth in Section
5.2.12(b) hereof.
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.
“Affiliated Manager” shall mean any Manager in which Borrower or Guarantor has,
directly or indirectly, any legal, beneficial or economic interest.
“Aggregate Debt Service Coverage Ratio” shall mean, as of any date, the ratio
calculated for a given period in which: (i) the numerator is the Net Operating
Income for the twelve (12) month period ending with the most recently completed
calendar month (subject to the adjusted calculations relating to the period
ending on September 30, 2016 provided in the definition of “Net Operating
Income” set forth below), and (ii) the denominator is the sum of (a) the Debt
Service with respect to such period and (b) the debt service payable under the
Subordinate Debt with respect to such period, if any.
“Aggregate Debt Yield” shall mean, as of any date, the ratio calculated in
which: (i) the numerator is the Net Operating Income for the twelve (12) month
period ending with the most recently completed calendar month (subject to the
adjusted calculations relating to the period ending on September 30, 2016
provided in the definition of “Net Operating Income” set forth below), and (ii)
the denominator is the sum of (a) the Outstanding Principal Balance and (b) the
amount of the Subordinate Debt, if any.
“Aggregate Loan to Value Ratio” shall mean, as of the date of its calculation,
the ratio of (i) the sum of (a) the Outstanding Principal Balance and (b) the
amount of the Subordinate Debt, to (ii) the fair market value of the Property,
as determined based upon a third-party appraisal ordered and approved by Lender
and conducted not more than sixty (60) days prior to the date of calculation.
“Agreement” shall mean this Loan Agreement, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“ALTA” shall mean American Land Title Association or any successor thereto.
“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by Borrower in accordance with
Section 5.1.11(d) hereof for the applicable Fiscal Year or other period.
“Applicable Date” shall have the meaning set forth in Section 3.1(b) hereof.
“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.
“Approved Bank” shall mean (a) an Eligible Institution or (b) a bank or other
financial institution otherwise reasonably acceptable to Lender. Wells Fargo
Bank, N.A. is hereby designated as an Approved Bank.
“Approved Leasing Expenses” shall mean actual out-of-pocket expenses incurred by
Borrower, on market terms and conditions, in leasing space at the Property
pursuant to Leases entered into in accordance with the Loan Documents, including
brokerage commissions and tenant improvements, which expenses (a)

2

--------------------------------------------------------------------------------




are (i) specifically approved by Lender in connection with approving the
applicable Lease if Lender’s approval is required under the Loan Documents,
(ii) incurred in the ordinary course of business and on market terms and
conditions in connection with Leases which do not require Lender’s approval
under the Loan Documents, and with respect to which Lender shall have received a
budget for such tenant improvement costs and a schedule of leasing commissions
payments payable in connection therewith (which leasing commission payments
shall be deemed “Approved Leasing Expenses” for purposes of this Agreement so
long as same are comparable to existing local market rates), or (iii) otherwise
reasonably approved in writing by Lender, and (b) are substantiated by executed
Lease documents and brokerage agreements.
“Approved Rating Agencies” shall mean each of S&P, Moody’s, Fitch and
Morningstar or any other nationally-recognized statistical rating agency which
has been approved by Lender and designated by Lender to assign a rating to the
Securities.
“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, assigning to Lender all of Borrower’s interest in and to
the Leases and Rents of the Property as security for the Loan, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Lender, Borrower and Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Available Cash” shall have the meaning set forth in Section 2.7.2(b)(vi)
hereof.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or part of the Property.
“Backward-Looking Special Purpose Entity Representations and Warranties” shall
have the meaning set forth in Section 4.1.30(e) hereof.
“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition against such Person; (c) such Person
filing an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
from any Person; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, assignee,
sequestrator (or similar official), liquidator, or examiner for such Person or
any portion of the Property; (e) the filing of a petition against a Person
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under the Bankruptcy Code or any other applicable
law, (f) under the provisions of any other law for the relief or aid of debtors,
an action taken by any court of competent jurisdiction that allows such court to
assume custody or Control of a Person or of the whole or any substantial part of
its property or assets or (g) such Person making an assignment for the benefit
of creditors, or admitting, in writing or in any legal proceeding (unless
failure to make such admission would be a violation of law), its insolvency or
inability to pay its debts as they become due.

3

--------------------------------------------------------------------------------




“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §
101, et seq., as the same may be amended from time to time, and any successor
statute or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.
“Basic Carrying Costs” shall mean, for any period, the sum of the following
costs: (a) Taxes, (b) Other Charges and (c) Insurance Premiums.
“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.
“Borrower’s Operating Account” shall have the meaning set forth in
Section 2.7.1(c) hereof.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which any of the following institutions is not open for business: (i) banks
and savings and loan institutions in New York, New York, (ii) the trustee under
a Securitization (or, if no Securitization has occurred, Lender), (iii) any
Servicer, (iv) the financial institution that maintains any collection account
for or on behalf of any Servicer or any Reserve Funds, (v) the New York Stock
Exchange or (vi) the Federal Reserve Bank of New York.
“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).
“Cash Management Account” shall have the meaning set forth in Section 2.7.2(a)
hereof.
“Cash Management Agreement” shall mean that certain Deposit Account Agreement,
dated as of the date hereof, by and among Borrower, Manager, Deposit Bank and
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Cash Management Event” shall have the meaning set forth in the definition of
“Cash Management Period” set forth below.
“Cash Management Period” shall be deemed to:
(a)
commence upon any of the following (any of the events in the following
sub-clauses (i) through (vi), a “Cash Management Event”):

(i)
the occurrence of any Event of Default; or

(ii)
the commencement or occurrence (as applicable) of any Bankruptcy Action of
Manager; or

(iii)
the commencement or occurrence (as applicable) of any Bankruptcy Action of
Borrower or Guarantor; or

(iv)
the failure by Borrower to achieve a Debt Yield (or, if the Subordinate
Financing is outstanding, an Aggregate Debt Yield) of at least 6.75% for two (2)
consecutive calendar quarters; provided, however, that Lender agrees that it
shall not make its first determination of the Debt Yield for purposes of
determining whether a Cash


4

--------------------------------------------------------------------------------




Management Period has commenced until after the calendar quarter ending on March
31, 2016; or
(v)
the commencement or occurrence (as applicable) of any Tenant Major Event; or

(vi)
the occurrence of any Guarantor Downgrade Sweep Event; and

(b)
terminate on the Payment Date immediately succeeding any of the following:

(i)
in the case of the foregoing clause (a)(i), Lender’s acceptance in its sole
discretion of a cure of the Event of Default giving rise to such Cash Management
Period and there being no other Cash Management Event then continuing; or

(ii)
in the case of the foregoing clause (a)(ii), Borrower replacing Manager with a
Qualified Manager under a Replacement Management Agreement, and there being no
other Cash Management Event then continuing; or

(iii)
in the case of the foregoing clause (a)(iii), such Bankruptcy Action being
discharged, stayed or dismissed as provided in Section 8.1(a)(vii) or (viii)
hereof, as applicable, and there being no other Cash Management Event then
continuing; or

(iv)
in the case of the foregoing clause (a)(iv), Lender giving notice to Borrower
and Clearing Bank that the Cash Management Period has ended, which notice Lender
shall only be required to give if, for a period of two (2) consecutive calendar
quarters subsequent to the commencement of the existing Cash Management Period
as a result of such Cash Management Event set forth in clause (a)(iv) above, the
Debt Yield (or, if the Subordinate Financing is outstanding, the Aggregate Debt
Yield) at the end of such two (2) calendar quarters is at least equal to 6.75%,
and there being no other Cash Management Event then continuing; or

(v)
in the case of the foregoing clause (a)(v), such time as the applicable Tenant
Major Event Cure has occurred, and no other Cash Management Event (including any
other Tenant Major Event) is then continuing; or

(vi)
in the case of the foregoing clause (a)(vi), such time as a Guarantor Downgrade
Sweep Event Cure has occurred, and no other Cash Management Event is then
continuing.

“Casualty” shall have the meaning set forth in Section 6.2 hereof.
“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.
“CCRE” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns, as Lender hereunder.
“Clearing Account” shall have the meaning set forth in Section 2.7.1(a) hereof.
“Clearing Account Agreement” shall mean that certain Deposit Account Control
Agreement, dated the date hereof among Borrower, Lender and Clearing Bank, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time, relating to funds deposited in the Clearing Account.

5

--------------------------------------------------------------------------------




“Clearing Bank” shall mean Wells Fargo Bank, National Association, or any
successor or permitted assigns thereof.
“Closing Date” shall mean the date of the funding of the Loan.
“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Collateral” shall have the meaning ascribed to such term in the Security
Instrument.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.
“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management,
policies or activities of such Person, whether through ownership of voting
securities, by contract or otherwise. “Controlled” and “Controlling” shall have
correlative meanings.
“Covered Rating Agency Information” shall have the meaning set forth in Section
10.13(d) hereof.
“Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including any Yield Maintenance
Premium) due to Lender in respect of the Loan under the Note, this Agreement,
the Security Instrument or any other Loan Document.
“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments due under this Agreement and the Note.
“Debt Service Coverage Ratio” shall mean, as of any date, the ratio calculated
for a given period in which: (i) the numerator is the Net Operating Income for
the twelve (12) month period ending with the most recently completed calendar
month (subject to the adjusted calculations relating to the period ending on
September 30, 2016 provided in the definition of “Net Operating Income” set
forth below), and (ii) the denominator is the Debt Service with respect to such
period.
“Debt Yield” shall mean, as of any date, the ratio in which: (i) the numerator
is the Net Operating Income for the twelve (12) month period ending with the
most recently completed calendar month (subject to the adjusted calculations
relating to the period ending on September 30, 2016 provided in the definition
of “Net Operating Income” set forth below), and (ii) the denominator is the
Outstanding Principal Balance.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) four percent (4%) above the Interest Rate.

6

--------------------------------------------------------------------------------




“Deposit Bank” shall mean PNC BANK, NATIONAL ASSOCIATION, a national banking
association, or any successor Eligible Institution acting as “Deposit Bank”
under the Cash Management Agreement.
“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, offering memorandum, offering circular, term sheet, road
show presentation materials or other offering documents or marketing materials,
in each case in preliminary or final form, used to offer Securities in
connection with a Securitization.
“Dollars” and the sign “$” shall mean lawful money of the United States of
America.
“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management or advisement) in excess of
$600,000,000, and (except with respect to a pension advisory firm, asset manager
or similar fiduciary) capital/statutory surplus or shareholder’s equity of
$250,000,000 and (ii) is regularly engaged in the business of making or owning
(or, in the case of a pension advisory firm or similar fiduciary, regularly
engaged in managing investments in) commercial real estate loans, participations
or notes (including mezzanine loans to direct or indirect owners of commercial
properties, which loans are secured by pledges of direct or indirect ownership
interests in the owners of such commercial properties) or operating commercial
properties.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a Federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a Federal or state
chartered depository institution or trust company acting in its fiduciary
capacity that has a Moody’s rating of at least “Baa3” and which, in the case of
a state chartered depository institution or trust company, is subject to
regulations substantially similar to 12 C.F.R. § 9.10(b), having in either case
a combined capital and surplus of at least $50,000,000.00 and subject to
supervision or examination by Federal and state authority, as applicable. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.
“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short-term unsecured
debt obligations or commercial paper of which are rated at least “A-1+” by S&P
and “P-1” by Moody’s, in the case of accounts in which funds are held for thirty
(30) days or less (or, in the case of accounts in which funds are held for more
than thirty (30) days, the long-term unsecured debt obligations of which are
rated at least “A+” by S&P and “Aa3” by Moody’s. The parties acknowledge and
agree that Wells Fargo Bank, N.A., PNC Bank, National Association, and Key Bank,
N.A., each as currently rated on the date hereof, shall constitute an Eligible
Institution, and shall be exempt from compliance with the foregoing definition
of Eligible Institution, for so long as the foregoing institutions maintain such
ratings.
“Embargoed Person” shall mean any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, the Patriot Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan made by Lender is in violation of law.

7

--------------------------------------------------------------------------------




“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Environmental Remediation Amount” shall mean the amount set forth on
Schedule III.
“Environmental Remediation No Action Letter” shall mean a written determination
issued by the California Regional Water Quality Control Board or other
applicable Governmental Authority(ies) that no further action is required under
any applicable Environmental Statute.
“Environmental Remediation Reserve Account” shall have the meaning set forth in
Section 7.1.1 hereof.
“Environmental Remediation Reserve Funds” shall have the meaning set forth in
Section 7.1.1 hereof.
“Environmental Remediation Work” shall have the meaning set forth in Section
7.1.1 hereof.
“Environmental Statutes” shall mean any present and future Federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances, and/or relating to liability for or costs of other
actual or threatened danger to human health or the environment. The term
“Environmental Statutes” includes, but is not limited to, the following
statutes, as amended, any successor thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act. The term “Environmental Statutes” also
includes, but is not limited to, any present and future Federal, state and local
laws, statutes ordinances, rules, regulations, permits or authorizations and the
like, as well as common law, that (a) condition transfer of property upon a
negative declaration or other approval of a Governmental Authority of the
environmental condition of such property; (b) require notification or disclosure
of releases of Hazardous Substances or other environmental condition of a
property to any Governmental Authority or other Person, whether or not in
connection with any transfer of title to or interest in such property; (c)
impose conditions or requirements in connection with permits or other
authorization for lawful activity relating in any way to Hazardous Materials;
(d) relate to nuisance, trespass or other causes of action related to the
Property and Hazardous Materials; or (e) relate to wrongful death, personal
injury, or property or other damage in connection with any physical condition or
use of the Property, in each case solely to the extent same relates in any way
to Hazardous Materials.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the ruling issued
thereunder.
“ERISA Affiliate” shall mean each person (as defined in section 3(9) of ERISA)
that together with Borrower would be deemed to be a “single employer” within the
meaning of Section 414(b), (c), (m) or (o) of the Code.

8

--------------------------------------------------------------------------------




“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as the same may
be amended, modified or replaced, from time to time.
“Exchange Act Filing” shall have the meaning set forth in Section 5.1.11(f)
hereof.
“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.
“First Payment Date” shall have the meaning set forth in Section 2.3.2 hereof.
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.
“Fitch” shall mean Fitch, Inc.
“Full Replacement Cost” shall have the meaning set forth in Section 6.1(a)(i).
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (Federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.
“Gross Income from Operations” shall mean, for any period, all income, computed
in accordance with GAAP, derived from the ownership and operation of the
Property from whatever source during such period, including, but not limited to,
Rents from Tenants, utility charges, escalations, forfeited security deposits,
interest (if any) on credit accounts and on Reserve Funds, business interruption
or other loss of income or rental insurance proceeds, service fees or charges,
license fees, parking fees, rent concessions or credits, and other pass-through
or reimbursements paid by Tenants under the Leases of any nature but excluding
(i) Rents from month-to-month Tenants, from Tenants during a free rent period in
excess of one month of free rent for each year of the base lease term, from any
Tenant that has vacated, from any Tenant that is dark (unless such Tenant is
rated Investment Grade or has successfully sublet the space at a minimum of five
(5) years, or a term that is co-terminus with the underlying Lease, whichever is
shorter), from any Tenant that has given written notice of its intention to
vacate, from any Tenant that is more than thirty (30) days delinquent on any
rent payable under the underlying Lease, from any Tenant that has a valid right
of offset against Borrower relating to a default by Borrower under the
underlying Lease (but only to the extent of such offset), or from Tenants that
are the subject of any Bankruptcy Action, (ii) sales, use and occupancy or other
taxes on receipts required to be accounted for by Borrower to any Governmental
Authority, (iii) refunds and uncollectible accounts, (iv) proceeds from the sale
of furniture, fixtures and equipment, (v) Insurance Proceeds and Condemnation
Proceeds (other than business interruption or other loss of income insurance),
and (vi) any disbursements to Borrower from any of the Reserve Funds.
“GS” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns, as Lender hereunder.
“Guarantor” shall mean Hudson Pacific Properties, L.P., a Maryland limited
partnership.

9

--------------------------------------------------------------------------------




“Guarantor Downgrade” shall mean that the long term, unsecured and
unsubordinated debt rating of Guarantor is downgraded below Investment Grade
either (i) prior to April 1, 2023 and remains so downgraded below Investment
Grade on April 1, 2023 or (ii) following April 1, 2023.
“Guarantor Downgrade Cure Action” shall have the meaning set forth in Section
5.1.30(a) hereof.
“Guarantor Downgrade Sweep Event” shall have the meaning set forth in Section
5.1.30(c) hereof.
“Guarantor Downgrade Sweep Event Cure” shall have the meaning set forth in
Section 5.1.30(c) hereof.
“Guarantor Upgrade” shall mean that, following the occurrence of a Guarantor
Downgrade, the long term, unsecured and unsubordinated debt rating of Guarantor
is upgraded to at least Investment Grade.
“Guaranty” shall mean that certain Guaranty of Recourse Obligations (Unsecured),
dated as of the date hereof, from Guarantor in favor of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Hazardous Substances” shall include, but is not limited to, (a) any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Statutes, including, but not
limited to, petroleum and petroleum products, asbestos and asbestos-containing
materials, polychlorinated biphenyls, lead, radon, radioactive materials,
flammables and explosives, but excluding substances of kinds and in amounts
ordinarily and customarily used or stored in properties similar to the Property
for the purposes of cleaning or other maintenance or operations and otherwise in
compliance with all Environmental Statutes, and (b) mold, mycotoxins, microbial
matter, and/or airborne pathogens (naturally occurring or otherwise) which pose
an imminent threat to human health or the environment or adversely affect the
Property.
“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.
“Indebtedness” shall mean for any Person, on a particular date, the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt and preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; and (g) obligations
secured by any Liens, whether or not the obligations have been assumed (other
than Permitted Encumbrances).
“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.
“Indemnified Parties” shall mean Lender and any Affiliate or designee of Lender
that has filed any registration statement relating to the Securitization or has
acted as the sponsor or depositor in connection with the Securitization, any
Affiliate of Lender that acts as an underwriter, placement agent or initial
purchaser of Securities issued in the Securitization, any other co-underwriters,
co-placement agents or co initial purchasers of Securities issued in the
Securitization, and each of their respective officers, directors, partners,
employees, representatives, agents and Affiliates and each Person or entity who
Controls any such Person

10

--------------------------------------------------------------------------------




within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, any Person who is or will have been involved in the origination of
the Loan, any Person who is or will have been involved in the servicing of the
Loan secured hereby, any Person in whose name the encumbrance created by the
Security Instrument is or will have been recorded, any Person who may hold or
acquire or will have held a full or partial interest in the Loan secured hereby
(including, but not limited to, investors or prospective investors in the
Securities, as well as custodians, trustees and other fiduciaries who hold or
have held a full or partial interest in the Loan secured hereby for the benefit
of third parties) as well as the respective directors, officers, shareholders,
partners, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, but not limited to, any other Person
who holds or acquires or will have held a participation or other full or partial
interest in the Loan, whether during the term of the Loan or as a part of or
following a foreclosure of the Loan and including, but not limited to any
successors by merger, consolidation or acquisition of all or a substantial
portion of Lender’s assets and business).
“Indemnifying Person” shall mean Borrower and Guarantor, as applicable.
“Independent Director” shall mean (a) a natural Person who is not (at the time
of initial appointment as director or manager, or at any time while serving as a
director or manager), has never been, and will not be (at any time while serving
as a director or manager): (i) a stockholder, partner, member or other equity
owner, director (with the exception of serving as an Independent Director of
Borrower), officer, employee, attorney or counsel of Borrower, Guarantor or any
Affiliate of Borrower or Guarantor, (ii) a customer, supplier or other Person
who derives any of its purchases or revenues from its activities with Borrower,
Guarantor or any Affiliate of Borrower or Guarantor, (iii) a Person Controlling
or under common Control with any such stockholder, partner, member or other
equity owner, director, officer, customer, supplier or other Person, (iv) a
member of the immediate family of any such stockholder, partner, member, equity
owner, director, officer, employee, manager, customer, supplier or other Person,
or (v) otherwise affiliated with Borrower, Guarantor or any stockholder, member,
partner, director, officer, employee, attorney or counsel of Borrower or any
Guarantor, and (b) has (i) prior experience as an independent director or
independent manager for a corporation, a trust or a limited liability company
whose charter documents required the unanimous consent of all independent
directors or independent managers thereof before such corporation, trust or
limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable Federal or state law relating to bankruptcy and (ii) at least
three (3) years of employment experience with one or more nationally-recognized
professional service companies that provides, inter alia, professional
independent directors or independent managers in the ordinary course of their
respective business to issuers of securitization or structured finance
instruments, agreements or securities or lenders originating commercial real
estate loans for inclusion in securitization or structured finance instruments,
agreements or securities and is at all times during his or her service as an
Independent Director of Borrower an employee of such a company or companies. A
natural Person who otherwise satisfies the foregoing definition other than
subclause (a)(i) of this definition by reason of being an Independent Director
of a Special Purpose Entity affiliated with Borrower shall not be disqualified
from serving as an Independent Director of Borrower, provided that the fees that
such individual earns from serving as Independent Director of affiliates of
Borrower in any given year constitute in the aggregate less than five percent
(5%) of such individual’s annual income for that year.
As used in this definition and in the definition of “Special Purpose Entity,”
the term “nationally recognized professional service company” shall mean
Corporation Services Company, CT Corporation, Stewart Management Corporation,
National Registered Agents, Inc. and Independent Director Services, Inc. and any
other Person approved in writing by Lender.

11

--------------------------------------------------------------------------------




“Initial Insurance Premiums Deposit” shall mean the amount set forth on
Schedule III.
“Initial Net Operating Income” shall mean, as of any date of determination prior
to September 30, 2016, the amount obtained by subtracting (i) the then
applicable Initial Operating Expenses, from (ii) the Rents payable under the
Riot Games Lease for the succeeding twelve (12) month period from such date, the
parties expressly acknowledging and agreeing that any determination of Net
Operating Income made on or following September 30, 2016 shall be governed by
the definition of “Net Operating Income” set forth below rather than this
definition of “Initial Net Operating Income” and this definition of “Initial Net
Operating Income” shall thereafter have no force or effect for the remainder of
the term of the Loan.
“Initial Operating Expenses” shall mean, as of any date of determination prior
to September 30, 2016, the sum of (i) the actual Operating Expenses for all full
calendar months that have concluded prior to such date of determination,
beginning with the actual Operating Expenses for the calendar month commencing
on October 1, 2015, plus (ii) the budgeted Operating Expenses, pursuant to the
then Approved Annual Budget, for all calendar months that have not commenced or
concluded (as applicable) prior to such date of determination and ending with
the month commencing on September 1, 2016.
“Initial Tax Deposit” shall mean the amount set forth on Schedule III.
“Insolvency Opinion” shall mean that certain substantive non-consolidation
opinion letter, dated the date hereof, in connection with the Loan.
“Insurance Escrow Funds Waiver Conditions” shall have the meaning set forth in
Section 7.2.1 hereof.
“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.
“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.
“Interest Period” shall mean (i) initially, the period commencing on and
including the Closing Date and ending on and including the fifth (5th) day of
the calendar month following the Closing Date, and (ii) thereafter, for any
specified Payment Date including the Maturity Date, the period commencing on and
including the sixth (6th) day of the calendar month prior to such Payment Date
and ending on and including the fifth (5th) day of the calendar month in which
such Payment Date occurs.
“Interest Rate” shall mean a fixed rate of 4.5930% per annum.
“Investment Grade” shall mean a long term, unsecured and unsubordinated debt
rating equal to or greater than “BBB-” by S&P or “Baa3” by Moody’s.
“Investor” shall have the meaning set forth in Section 9.1 hereof.
“LC Issuer” shall have the meaning set forth in Section 5.1.31 hereof.
“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property by or on behalf of Borrower, and (a) every modification, amendment or
other agreement relating to such lease, sublease, subsublease, or other
agreement entered into in connection with such lease, sublease, subsublease, or
other

12

--------------------------------------------------------------------------------




agreement, and (b) every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.
“Lease Related Payments” shall mean (i) all sums paid with respect to a
modification of any Lease or otherwise paid in connection with Borrower taking
any action under any Lease (e.g., granting a consent) or waiving any provision
thereof, (ii) all sums paid with respect to any settlement of claims of Borrower
against third parties in connection with any Lease, (iii) all sums paid with
respect to any default, rejection, termination, surrender or cancellation of any
Lease (including in any Bankruptcy Action), and (iv) lease buy-out and surrender
payments from any Tenant (including any forfeited security deposit or payment
relating to unamortized tenant improvements and/or leasing commissions), in each
of the foregoing instances whether paid in a lump sum or in installments.
“Leasing Reserve Account” shall have the meaning set forth in Section 7.5.1
hereof.
“Leasing Reserve Account Cap” shall mean, as applicable: (a) $11,361,480.00
(which represents an amount equal to the Net Rentable Square Footage multiplied
by $40.00), in the event that the applicable Tenant Major Event is solely a
Tenant Vacation Event by Riot Games and such Tenant Vacation Event occurs prior
to the expiration of the ninth (9th) year of the initial term of the Riot Games
Lease, which Borrower and Lender agree will occur on March 31, 2024 (the “9th
Lease Year Expiration Date”); provided, however, that the amount in this clause
(a) shall only be applicable until the 9th Lease Year Expiration Date and if a
Tenant Major Event Cure has not occurred with respect to such Tenant Vacation
Event prior to the 9th Lease Year Expiration Date, then thereafter the amount in
clause (b) of this definition shall be applicable; and/or (b) $22,722,960.00
(which represents an amount equal to the Net Rentable Square Footage multiplied
by $80.00), in the event that the applicable Tenant Major Event is (i) a Tenant
Bankruptcy Event with respect to Riot Games occurring at any time, (ii) a Tenant
Termination Notice Event by Riot Games occurring at any time, or (iii) a Tenant
Vacation Event by Riot Games either (A) first occurring at any time following
the 9th Lease Year Expiration Date or (B) which occurred prior to the 9th Lease
Year Expiration Date but which is continuing following the 9th Lease Year
Expiration Date without there having occurred a Tenant Major Event Cure with
respect thereto; and/or (c) following the occurrence of a Tenant Major Event and
the occurrence of a Re-tenanting Event, if thereafter a Tenant Vacation Event by
any Successor Tenant shall occur prior to the 9th Lease Year Expiration Date,
then the Leasing Reserve Account Cap shall be an amount equal to the net
rentable square footage of such Successor Tenant’s leased premises multiplied by
$40.00; provided, however, that the amount in this clause (c) shall only be
applicable until the 9th Lease Year Expiration Date and if a Tenant Major Event
Cure has not occurred with respect to such Successor Tenant’s Tenant Vacation
Event prior to the 9th Lease Year Expiration Date, then thereafter the amount in
clause (d) of this definition shall be applicable; and/or (d) following the
occurrence of a Tenant Major Event and the occurrence of a Re-tenanting Event,
if thereafter (i) a Tenant Bankruptcy Event with respect to any Successor Tenant
occurs at any time, (ii) a Tenant Termination Notice Event by any Successor
Tenant occurs at any time, or (iii) a Tenant Vacation Event by any Successor
Tenant either (A) first occurs at any time following the 9th Lease Year
Expiration Date or (B) occurred prior to the 9th Lease Year Expiration Date but
is continuing following the 9th Lease Year Expiration Date without there having
occurred a Tenant Major Event Cure with respect thereto, then the Leasing
Reserve Account Cap shall be an amount equal to the net rentable square footage
of such Successor Tenant’s leased premises multiplied by $80.00.
“Leasing Reserve Funds” shall have the meaning set forth in Section 7.5.1
hereof.
“Leasing Reserve Limited Payment” shall have the meaning set forth in
Section 2.7.2(b)(viii) hereof.
“Leasing Reserve Surplus” shall have the meaning set forth in Section
2.7.2(b)(viii) hereof.

13

--------------------------------------------------------------------------------




“Legal Requirements” shall mean all Federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, including,
without limitation, any Environmental Statutes, the Americans with Disabilities
Act of 1990, as amended, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting Borrower, the Property or any part
thereof, including, without limitation, any which may (a) require repairs,
modifications or alterations in or to the Property or any part thereof, or (b)
in any way limit the use and enjoyment thereof.
“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.
“Letter of Credit” shall mean an irrevocable, auto-renewing, unconditional,
transferable, clean sight draft standby letter of credit having an initial term
of not less than one (1) year and with automatic renewals for one (1) year
periods (unless the obligation being secured by, or otherwise requiring the
delivery of, such letter of credit is required to be performed at least thirty
(30) days prior to the initial expiry date of such letter of credit), for which
Borrower shall have no reimbursement obligation and which reimbursement
obligation is not secured by the Property or any other property pledged to
secure the Note, in favor of Lender and entitling Lender to draw thereon in New
York, New York and/or Los Angeles, California, based solely on a statement that
Lender is drawing thereon executed by an officer or authorized signatory of
Lender. A Letter of Credit must be issued by an Approved Bank. If at any time
(a) the institution issuing any Letter of Credit shall cease to be an Approved
Bank, (b) any Letter of Credit is due to expire prior to the termination of the
event or events which gave rise to the requirement that Borrower deliver the
Letter of Credit to Lender, (c) with respect to an evergreen Letter of Credit,
Lender has received a written notice from the issuing bank that such Letter of
Credit will not be renewed, (d) Lender receives written notice from the issuing
bank that any Letter of Credit will be terminated (except if the termination of
such Letter of Credit is permitted pursuant to the terms of this Agreement), or
(e) an Event of Default has occurred and is continuing, Lender shall have the
right to draw down the same in full and hold the proceeds thereof in the same
manner as funds deposited in the Reserve Funds, unless, in the cases of (a) –
(d) above, Borrower shall deliver a replacement Letter of Credit from an
Approved Bank within (i) as to (a) above, twenty (20) days after Lender delivers
written notice to Borrower that the institution issuing the Letter of Credit has
ceased to be an Approved Bank, or (ii) as to (b), (c) and (d) above, at least
ten (10) days prior to the expiration date of said Letter of Credit. Borrower’s
delivery of any Letter of Credit hereunder following the date of this Agreement
shall, if the issuance of such Letter of Credit would render untrue or otherwise
violate any assumption (including but not limited to the assumption that any
letter of credit shall not exceed fifteen percent of the amount of the Loan) of
the Insolvency Opinion (or if an Additional Insolvency Opinion has already been
issued with respect to the Loan, such Additional Insolvency Opinion), be
conditioned upon Lender’s receipt of an Additional Insolvency Opinion relating
to such Letter of Credit.
“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.
“Liabilities” shall have the meaning set forth in Section 9.2 hereof.
“Lien” shall mean any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien (statutory or otherwise), pledge, hypothecation, easement,
restrictive covenant, preference, assignment, security interest, or any other
encumbrance, charge or transfer of, or any agreement to enter into or create any
of the foregoing, on or affecting Borrower, the Property, or any portion thereof
or any interest therein,

14

--------------------------------------------------------------------------------




or any direct or indirect interest in Borrower, including, without limitation,
any conditional sale or other title retention agreement, any financing lease
having substantially the same economic effect as any of the foregoing, the
filing of any financing statement, and mechanic’s, materialmen’s and other
similar liens and encumbrances.
“Loan” shall have the meaning set forth in the recitals hereof.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Assignment of Leases, the Environmental Indemnity, the
Assignment of Management Agreement, the Guaranty, the Clearing Account
Agreement, the Cash Management Agreement, the Post-Closing Agreement and all
other documents executed and/or delivered in connection with the Loan.
“Loan to Value Ratio” shall mean, as of the date of its calculation, the ratio
of (i) the sum of the Outstanding Principal Balance to (ii) the fair market
value of the Property, as determined, in Lender’s sole discretion, by any
commercially reasonable method permitted to a REMIC Trust.
“Major Lease” shall mean (a) the Riot Games Lease or (b) any other Lease which,
either individually or when taken together with any other Lease with the same
Tenant or its Affiliates, demises in excess of thirty percent (30%) of the Net
Rentable Square Footage.
“Management Agreement” shall mean the management agreement entered into by and
between Borrower and Manager, pursuant to which Manager is to provide management
and other services with respect to the Property, or, if the context requires,
the Replacement Management Agreement.
“Manager” shall mean Hudson OP Management, LLC, a Delaware limited liability
company, or, if the context requires, a Qualified Manager who is managing the
Property in accordance with the terms and provisions of this Agreement pursuant
to a Replacement Management Agreement.
“Material Adverse Change” shall mean the (i) business, operations, prospects,
property, assets or liabilities and (ii) financial condition of any applicable
Person and each of their subsidiaries, taken as a whole, or the ability of any
such Person to perform its obligations under the Loan Documents has changed in a
manner which would reasonably be expected to materially and adversely impair the
value of Lender’s security for the Loan or prevent timely repayment of the Loan
or otherwise prevent the applicable Person from timely performing any of its
material obligations under the Loan Documents, as determined by Lender in its
reasonable discretion.
“Material Agreements” shall mean each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Property, other than the Management Agreement and the
Leases, as to which either (a) there is an obligation of Borrower to pay more
than $300,000, in the aggregate, or (b) (i) the term thereof extends beyond one
year (unless cancelable on thirty (30) days or less notice without requiring the
payment of termination fees or payments of any kind) and (ii) there is an
obligation of Borrower to pay more than $100,000 in the aggregate.
“Maturity Date” shall mean November 6th, 2025, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.
“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced

15

--------------------------------------------------------------------------------




by the Note and as provided for herein or in the other Loan Documents, under the
laws of such state or states whose laws are held by any court of competent
jurisdiction to govern the interest rate provisions of the Loan.
“Mid-Term Allowance” shall have the meaning set forth in the Riot Games Lease.
“Monthly Debt Service Payment” shall have the meaning set forth in Section 2.3.2
hereof.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Morningstar” shall mean Morningstar Credit Ratings, LLC.
“Multiemployer Plan” shall mean a multiemployer plan, as defined in Section
4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
three plan years made or accrued an obligation to make contributions.
“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.
“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.
“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period; provided, however, that with respect to any calculation of Net
Operating Income made with respect to any period ending prior to September 30,
2016, “Net Operating Income” shall be deemed to mean the Initial Net Operating
Income.
“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.
“Net Proceeds Account” shall have the meaning set forth in Section 6.4(b)(ii)
hereof.
“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.
“Net Rentable Square Footage” shall mean the net rentable square footage at the
Property, which Borrower and Lender agree is 284,037 square feet.
“New Mezzanine Loan” shall have the meaning set forth in Section 9.4(a) hereof.
“9th Lease Year Expiration Date” shall have the meaning set forth in the
definition of “Leasing Reserve Account Cap” set forth above.
“Note” shall mean collectively, Note A-1 and Note A-2.
“Note A-1” shall mean that certain Promissory Note A-1 of even date herewith in
the principal amount of EIGHTY-FOUR MILLION and No/100 Dollars ($84,000,000.00),
made by Borrower in favor of CCRE, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Note A-2” shall mean that certain Promissory Note A-2 of even date herewith in
the principal amount of EIGHTY-FOUR MILLION and No/100 Dollars ($84,000,000.00),
made by Borrower in favor of GS, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

16

--------------------------------------------------------------------------------




“O&M Program” shall have the meaning set forth in Section 5.1.28 hereof.
“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.
“OFAC” shall mean the Office of Foreign Asset Control of the Department of the
Treasury of the United States of America.
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of (i) the general partner or managing
member of Borrower or (ii) Manager, provided Borrower hereby agrees that such
shall be deemed to be signed by and binding upon Borrower.
“Open Prepayment Date” shall mean the date which is the Payment Date occurring
three (3) months prior to the Maturity Date.
“Operating Expenses” shall mean, for any period, the total of all expenditures,
computed in accordance with GAAP, of whatever kind relating to the operation,
maintenance and management of the Property, which expenditures are incurred on a
regular monthly or other periodic basis, including, without limitation,
utilities, ordinary repairs and maintenance (which ordinary repairs and
maintenance for the purposes of this definition shall be no less than an assumed
expense per month equal to the Underwritten Stabilized Expense Amount), the
greater of (i) the contributions to any of the Reserve Funds and (ii) the actual
amount paid by Borrower on account of any expense paid out of any Reserve Funds,
insurance, license fees, Taxes, Other Charges, advertising expenses, management
fees, payroll and related taxes, computer processing charges, operational
equipment or other lease payments as approved by Lender, and other similar
costs. Notwithstanding anything to the contrary in the foregoing, Operating
Expenses shall not include depreciation, amortization and other non-cash items,
debt service, Capital Expenditures, income taxes or other taxes in the nature of
income taxes on sales, or use taxes required to be paid to any Governmental
Authority, equity distributions, and other extraordinary and non-recurring
items, and legal or other professional services fees and expenses unrelated to
the operation of the Property.
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.
“Other Obligations” shall mean (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower or
Guarantor contained in any other Loan Document; (c) the payment of all costs,
expenses, legal fees and liabilities incurred by Lender in connection with the
enforcement of any of Lender’s rights or remedies under the Loan Documents, or
any other instrument, agreement or document which evidences or secures any other
Obligations or collateral therefor, whether now in effect or hereafter executed;
and (d) the payment, performance, discharge and satisfaction of all other
liabilities and obligations of Borrower and/or Guarantor to Lender, whether now
existing or hereafter arising, direct or indirect, absolute or contingent, and
including, without limitation, each liability and obligation of Borrower and
Guarantor under any one or more of the Loan Documents and any amendment,
extension, modification, replacement or recasting of any one or more of the
instruments, agreements and documents referred to herein or therein or executed
in connection with the transactions contemplated hereby or thereby.
“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

17

--------------------------------------------------------------------------------




“Outstanding Re-tenanting TI/LCs” shall have the meaning set forth in the
definition of “Re-tenanting Event” set forth below.
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.
“Payment Date” shall mean, commencing with the First Payment Date, the sixth
(6th) day of each calendar month during the term of the Loan until and including
the Maturity Date or, for purposes of making payments hereunder, but not for
purposes of calculating Interest Periods, if such day is not a Business Day, the
immediately preceding Business Day.
“Pension Plan” shall mean any “pension plan” (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, subject to Title IV of ERISA to which
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the preceding five plan years made or accrued
an obligation to make contributions or otherwise has any liability with respect
to.
“Permitted Encumbrances” shall mean, collectively (a) the Liens and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in “Schedule B-I” of the Title Insurance Policy, (c) Liens, if
any, for Taxes imposed by any Governmental Authority which are not yet due or
delinquent, (d) Liens expressly permitted under the Loan Documents, (e) Liens
being contested by or on behalf of Borrower in accordance with terms of this
Agreement, and (f) such other title and survey exceptions as Lender has approved
or may approve in writing in Lender’s sole discretion.
“Permitted Indebtedness” shall have the meaning set forth in clause (p) of the
definition of “Special Purpose Entity” set forth below.
“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer or the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:
(i)obligations of, or obligations directly and unconditionally guaranteed as to
principal and interest by, the U.S. government or any agency or instrumentality
thereof, when such obligations are backed by the full faith and credit of the
United States of America and have maturities not in excess of one year;
(ii)    Federal funds, unsecured certificates of deposit, time deposits,
banker’s acceptances, and repurchase agreements having maturities of not more
than 90 days of any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia, the
short-term debt obligations of which are rated (a) “A-1+” (or the equivalent) by
S&P and, if it has a term in excess of three months, the long-term debt
obligations of which are rated “AAA” (or the equivalent) by S&P, and that (1) is
at least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (2) has Tier 1 capital (as defined in such
regulations) of not less than $1,000,000,000, (b) in one of the following
Moody’s rating categories: (1) for maturities less than one month, a long-term
rating of “A2” or a short-term rating of “P-1”, (2) for maturities between one
and three months, a long-term rating of “A1” and a short-term rating of “P-1”,
(3) for maturities between three months to six months, a long-term rating of
“Aa3” and a short-term rating of “P-1” and (4) for maturities over six months, a
long-term rating of “Aaa” and a short-term rating of “P-1”, or such other
ratings as confirmed in a Rating Agency Confirmation;

18

--------------------------------------------------------------------------------




(iii)    deposits that are fully insured by the Federal Deposit Insurance Corp.;
(iv)    commercial paper rated (a) “A–1+” (or the equivalent) by S&P and having
a maturity of not more than 90 days and (b) in one of the following Moody’s
rating categories: (i) for maturities less than one month, a long-term rating of
“A2” or a short-term rating of “P-1”, (ii) for maturities between one and three
months, a long-term rating of “A1” and a short-term rating of “P-1”, (iii) for
maturities between three months to six months, a long-term rating of “Aa3” and a
short-term rating of “P-1” and (iv) for maturities over six months, a long-term
rating of “Aaa” and a short-term rating of “P-1”;
(v)    any money market funds that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clause (i)
above, (b) has net assets of not less than $5,000,000,000, and (c) has the
highest rating obtainable from S&P and Moody’s; and
(vi)    such other investments as to which each Approved Rating Agency shall
have delivered a Rating Agency Confirmation.
Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the S&P’s “r” symbol (or any other Approved Rating Agency’s
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall be limited to those instruments that have a predetermined
fixed dollar of principal due at maturity that cannot vary or change; (iii)
shall only include instruments that qualify as “cash flow investments” (within
the meaning of Section 860G(a)(6) of the Code); and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index. No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity. All investments shall mature or be redeemable
upon the option of the holder thereof on or prior to the earlier of (x) three
months from the date of their purchase and (y) the Business Day preceding the
day before the date such amounts are required to be applied hereunder.
“Permitted Transfer” means any of the following: (a) any transfer, directly as a
result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto, (b) any
transfer, directly as a result of the legal incapacity of a natural person, of
stock, membership interests, partnership interests or other ownership interests
previously held by such natural person to the Person or Persons lawfully
entitled thereto and (c) any transfer permitted pursuant to Section 5.2.10.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
Governmental Authority, and any fiduciary acting in such capacity on behalf of
any of the foregoing.
“Personal Property” shall have the meaning set forth in the granting clause of
the Security Instrument.
“Policies” shall have the meaning specified in Section 6.1(b) hereof.

19

--------------------------------------------------------------------------------




“Post-Closing Agreement” shall mean that certain Post-Closing Agreement, dated
as of the date hereof, between Borrower and Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Prepayment Rate” shall mean the bond equivalent yield (in the secondary market)
on the United States Treasury Security that as of the Prepayment Rate
Determination Date has a remaining term to maturity closest to, but not
exceeding, the remaining term to the Maturity Date as most recently published in
the “Treasury Bonds, Notes and Bills” section in The Wall Street Journal as of
such Prepayment Rate Determination Date. If more than one issue of United States
Treasury Securities has the remaining term to the Maturity Date, the “Prepayment
Rate” shall be the yield on such United States Treasury Security most recently
issued as of the Prepayment Rate Determination Date. The rate so published shall
control absent manifest error. If the publication of the Prepayment Rate in The
Wall Street Journal is discontinued, Lender shall determine the Prepayment Rate
on the basis of “Statistical Release H.15 (519), Selected Interest Rates,” or
any successor publication, published by the Board of Governors of the Federal
Reserve System, or on the basis of such other publication or statistical guide
as Lender may reasonably select.
“Prepayment Rate Determination Date” shall mean the date which is five (5)
Business Days prior to the date that such prepayment shall be applied in
accordance with the terms and provisions of Section 2.4.1 hereof.
“Prohibited Transaction” shall mean any action or transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative exemption)
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.
“Property” shall mean each parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Security
Instrument, together with all rights pertaining to such property and
Improvements, as more particularly described in the granting clause of the
Security Instrument and referred to therein as the “Property”.
“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, any Indemnifying Person with respect
to the Property, Borrower, Guarantor and/or Manager.
“Qualified Credit Facility” shall have the meaning specified in Section
5.2.10(d) hereof.
“Qualified Financial Institution” means a real estate investment trust, bank,
saving and loan association, investment bank, insurance company, trust company,
commercial credit corporation, pension plan, pension fund or pension advisory
firm, mutual fund, government entity or plan that satisfies the Eligibility
Requirements.
“Qualified Manager” shall mean either (a) Manager or (b) in the reasonable
judgment of Lender, a Person which is a reputable and experienced management
organization (which may be an Affiliate of Borrower) possessing experience in
managing properties similar in size, scope, use and value as the Property,
provided, that (i) Borrower shall have obtained a Rating Agency Confirmation
from each Approved Rating Agency with respect to the change of management of the
Property, (ii) if such Person is an Affiliate of Borrower, Borrower shall have
obtained an Additional Insolvency Opinion in form reasonably acceptable to
Lender and each Approved Rating Agency, and (iii) such Person shall have entered
into a Replacement Management Agreement and Assignment of Management Agreement.

20

--------------------------------------------------------------------------------




“Rating Agencies” shall mean each of S&P, Moody’s, Fitch and Morningstar or any
other nationally recognized statistical rating agency which has assigned a
rating to the Securities.
“Rating Agency Confirmation” shall mean a written affirmation from a Rating
Agency that the credit rating of the Securities issued by such Rating Agency
immediately prior to the occurrence of the event with respect to which such
Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency’s sole and absolute discretion.
“Related Entities” shall have the meaning specified in Section 5.2.10(f)(v)
hereof.
“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.
“Regulation S-K” shall mean Regulation S-K of the Securities Act, as such
regulation may be amended from time to time.
“Regulation S-X” shall mean Regulation S-X of the Securities Act, as such
regulation may be amended from time to time.
“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to the Property.
“Remaining Available Cash” shall have the meaning set forth in Section
2.7.2(b)(vii) hereof.
“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.
“Rents” shall mean all rents (including additional rents of any kind and
percentage rents), rent equivalents, moneys payable as damages (including
payments by reason of the rejection of a Lease in a Bankruptcy Action) or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including security, utility and other deposits,
including the proceeds of any security deposit in the form of a letter of credit
as, when and to the extent such letter of credit is drawn upon), escalation
charges, Lease Related Payments, accounts, cash, issues, profits, charges for
services rendered, and other payments and consideration of whatever form or
nature received by or paid to or for the account of or benefit of Borrower,
Manager or any of their respective agents or employees from any and all sources
arising from or attributable to the Property, and the Improvements, including
charges for oil, gas, water, steam, heat, ventilation, air-conditioning,
electricity, license fees, maintenance fees, charges for Taxes, operating
expenses or other amounts payable to Borrower (or for the account of Borrower),
revenues from telephone services, laundry, vending, television and all
receivables, customer obligations now existing or hereafter arising or created
out of the sale, lease, sublease, license, concession or other grant of the
right of the use and occupancy of the Property or rendering of services by
Borrower, Manager, or any of their respective agents or employees and proceeds,
if any, from business interruption or other loss of income insurance.
“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager which is reasonably acceptable to Lender in form and
substance, provided that, with respect to this subclause (ii), Lender, at its
option, may

21

--------------------------------------------------------------------------------




require that Borrower obtain a Rating Agency Confirmation from each Approved
Rating Agency with respect to each such management agreement; and (b) an
assignment of management agreement and subordination of management fees
substantially in the form then used by Lender (or in such other form and
substance reasonably acceptable to Lender), executed and delivered to Lender by
Borrower and such Qualified Manager at Borrower’s expense.
“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.
“Replacement Reserve Cap” shall mean $127,816.65 (which represents an amount
equal to the Net Rentable Square Footage multiplied by $0.15 multiplied by three
(3) years).
“Replacement Reserve Funds” shall have the meaning set forth in Section 7.3.1
hereof.
“Replacement Reserve Funds Waiver Conditions” shall have the meaning set forth
in Section 7.3.1 hereof.
“Replacement Reserve Monthly Deposit” shall mean the amount set forth on
Schedule III.
“Replacement Tenant Estoppel” shall mean an estoppel certificate signed by a
Tenant (other than Riot Games), in the form attached to such Tenant’s Lease or
in another commercially reasonable form, provided that in any case it includes
the information required to be included therein pursuant to the applicable
provision of this Agreement.
“Replacements” shall have the meaning set forth in Section 7.3.1 hereof.
“Required LC Actions” shall have the meaning set forth in Section 5.1.31 hereof.
“Required Records” shall have the meaning set forth in Section 5.1.11(k) hereof.
“Reserve Accounts” shall mean, collectively, the Environmental Remediation
Reserve Account, the Tax and Insurance Escrow Account, the Replacement Reserve
Account, the Leasing Reserve Account, the Riot Games Recourse Reserve Account
and any other escrow or reserve account now or hereafter established pursuant to
the Loan Documents.
“Reserve Funds” shall mean, collectively, the Environmental Remediation Reserve
Funds, the Tax and Insurance Escrow Funds, the Replacement Reserve Funds, the
Leasing Reserve Funds, the Riot Games Recourse Reserve Funds and any other
escrow or reserve fund now or hereafter established pursuant to the Loan
Documents.
“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.
“Restricted Party” shall mean, collectively (a) Borrower, Guarantor and any
Affiliated Manager, and (b) any non-member manager or direct or indirect legal
or beneficial owner of, Borrower, Guarantor, any Affiliated Manager or any
non-member manager.
“Re-tenanting Aggregate Debt Yield” shall mean, as of any date, the ratio
calculated in which: (i) the numerator is the Re-tenanting Pro Forma Net
Operating Income with respect to such date, and (ii) the

22

--------------------------------------------------------------------------------




denominator is the sum of (a) the Outstanding Principal Balance as of such date
and (b) the amount of the Subordinate Debt as of such date, if any.
“Re-tenanting Debt Yield” shall mean, as of any date, the ratio calculated in
which: (i) the numerator is the Re-tenanting Pro Forma Net Operating Income with
respect to such date, and (ii) the denominator is the Outstanding Principal
Balance as of such date.
“Re-tenanting Event” Lender’s receipt of evidence reasonably satisfactory to
Lender that Borrower has entered into a new Lease or Leases with a replacement
Tenant or Tenants acceptable to Lender for the demised premises which had
previously been occupied by Riot Games or the applicable Successor Tenant (as
applicable) in form and substance satisfactory to Lender and otherwise in
accordance with the terms of this Agreement, and:
(i)    that each Tenant under any such replacement Lease has accepted possession
and is in occupancy of, and is open for business and conducting normal business
operations at, all of the space demised under its Lease;
(ii)    that following the entering into of any such replacement Lease, the
Re-tenanting Debt Yield (or, if the Subordinate Financing is outstanding, the
Re-tenanting Aggregate Debt Yield) is equal to at least 6.75%;
(iii)    that with respect to any tenant improvement obligations and/or leasing
commissions of Borrower as landlord relating to the replacement Lease or Leases,
the payment or performance of which are deferred pursuant to the applicable
replacement Lease or Leases (or pursuant to any other agreement between Borrower
and the applicable replacement Tenant) to a time after the original commencement
date of such replacement Lease or Leases (collectively, “Outstanding
Re-tenanting TI/LCs”), the following shall have occurred (as applicable):


(a) Outstanding Re-tenanting TI/LCs in an amount not exceeding, in the
aggregate, $5,700,000, shall either, at Borrower’s option, (1) have been secured
by the taking of one or a combination of Re-tenanting Security Actions or (2)
have been guaranteed by an Investment Grade guarantor pursuant to a guaranty
substantially similar to the Guaranty; provided, however, that during any period
of time when any portion of such Outstanding Re-tenanting TI/LCs remain
outstanding and the applicable guarantor does not have an Investment Grade
rating, such Outstanding Re-tenanting TI/LCs shall be secured by the taking of
one or a combination of Re-tenanting Security Actions; and
(b) any portion of any Outstanding Re-tenanting TI/LCs exceeding, in the
aggregate, $5,700,000 (if any), shall have been secured by the taking of one or
a combination of Re-tenanting Security Actions; and
(iv)    except as set forth in clause (iii) above, all obligations of Borrower
as landlord under any such replacement Lease (including, without limitation,
leasing commission obligations, but excluding tenant improvement obligations of
the landlord required in connection with a future lease extension) have been
duly performed, completed and paid for;
such evidence of all of the foregoing to include, without limitation, a
fully-executed copy of each such Lease and an Acceptable Tenant Estoppel
Certificate from each such Tenant.
“Re-tenanting Expenses” shall have the meaning set forth in Section 7.5.2
hereof.

23

--------------------------------------------------------------------------------




“Re-tenanting Pro Forma Gross Income from Operations” shall mean, as of the last
day of any calendar quarter, all Gross Income from Operations for the succeeding
twelve (12) month period, computed in accordance with GAAP, but excluding
(without duplication of items excluded in the definition of “Gross Income from
Operations” above):
(i)    Rents from Tenants that have not accepted or are not in possession or
occupancy of the premises demised under their respective Leases;
(ii)    Rents from Tenants that: (a) have not yet commenced paying then current
monthly Rent (less any rent abatement) under their respective Leases, provided
that Rents from such Tenants shall not be so excluded for the period commencing
on the date that such Tenants are unconditionally obligated pursuant to their
respective Leases to commence paying Rent and ending on the date that is twelve
(12) months after the date of determination by Lender, unless such Tenants do
not actually commence paying Rent on the date that they are obligated to do so
pursuant to their respective Leases; or (b) are in a free rent period under
their respective Leases (but, provided such Tenants are unconditionally
obligated pursuant to their respective Leases to commence paying Rent upon the
expiration of such free rent period, only to the extent of any such free rent
period);
(iii)    Rents subject to an actual claim of a right of offset or credit
permitted pursuant to the applicable Lease or applicable law (but only to the
extent of the amount of such claimed offset or credit);
(iv)    Rents from Tenants that have delivered written notice to Borrower that
they will be vacating the demised premises or terminating their respective
Leases, but only to the extent that such vacating or termination is to occur
within twelve (12) months after the date of determination by Lender;
(v)    Rents from month-to-month Tenants;
(vi)    Rents from Tenants under Leases that are expiring within twelve (12)
months after the date of determination by Lender;
(vii)    Rents from Tenants that are in monetary default (other than in a de
minimis amount) under their respective Leases, Tenants that are included in any
Bankruptcy Action or Tenants whose lease guarantors (if any) are included in any
Bankruptcy Action;
(viii)    Rents from Tenants under Leases that, if entered into after the date
of this Agreement, are not pursuant to written Leases satisfying the
requirements of this Agreement;
(ix)    payments or income received by Borrower in connection with any other
extraordinary event;
(x)    sales, use and occupancy or other taxes on receipts required to be
accounted for by Borrower to any Governmental Authority;
(xi)    refunds and uncollectible accounts;
(xii)    sales of furniture, fixtures and equipment;

24

--------------------------------------------------------------------------------




(xiii)    Insurance Proceeds (other than business or rental interruption or
other loss of income insurance applicable to the period under consideration);
(xiv)    Condemnation Proceeds;
(xv)    security deposits, utility and other similar deposits;
(xvi)    Lease Related Payments;
(xvii)    any disbursements to Borrower from any of the Reserve Funds; and
(xviii)    interest on credit accounts.
“Re-tenanting Pro Forma Net Operating Income” shall mean, as of any date, the
amount obtained by subtracting (i) the greater of (a) Operating Expenses for the
twelve (12) month period ending with the most recently completed calendar month
or (b) the twelve (12) months of Operating Expenses budgeted in the Approved
Annual Budget most recently approved by Lender in accordance with the terms of
this Agreement (whether for the year in which the date of determination occurs
or for the immediately preceding or immediately succeeding calendar year,
depending upon which is the Approved Annual Budget most recently approved by
Lender in accordance with the terms of this Agreement), from (ii) Re-Tenanting
Pro Forma Gross Income from Operations for the succeeding twelve (12) month
period from such date.
“Re-tenanting Security Action” shall mean that Borrower shall (i) make a cash
deposit with Lender in the amount of the then applicable Outstanding
Re-tenanting TI/LCs, which deposit shall constitute Reserve Funds for all
purposes under this Agreement, shall be deposited in a Reserve Account
established for such purpose and shall otherwise be treated on substantially the
same terms as set forth herein with respect to the treatment of any funds
deposited with Lender in connection with a Guarantor Downgrade Cure Action;
provided, however, that to the extent the aggregate amount of such Outstanding
Re-tenanting TI/LCs is reduced after the date such deposit is made with Lender,
as evidenced by a Replacement Tenant Estoppel, any proportional excess held in
such Reserve Account shall, provided that no Event of Default then exists, be
released to Borrower, or (ii) deliver to Lender a Letter of Credit in the amount
of the applicable Outstanding Re-tenanting TI/LCs, which Letter of Credit shall
be treated on substantially the same terms as set forth herein with respect to
the treatment of any Riot Games Recourse LOC delivered to Lender pursuant to
Section 5.1.30 hereof; provided, however, that to the extent the aggregate
amount of such Outstanding Re-tenanting TI/LCs is reduced after the date such
Letter of Credit is delivered to Lender, as evidenced by a Replacement Tenant
Estoppel, then, provided that no Event of Default then exists, Borrower shall
have the right to deliver to Lender a Letter of Credit in such reduced amount
and receive back from Lender the Letter of Credit that Lender was holding in the
higher amount. Borrower and Lender agree that with respect to any Outstanding
Re-tenanting TI/LCs, Borrower shall always have the right to provide security by
doing a combination of the foregoing clauses (i) and (ii), so long as the
aggregate amount thereof is equal to the amount of the applicable Outstanding
Re-tenanting TI/LCs.
“Retention Amount” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.
“RICO” shall mean the Racketeer Influenced and Corrupt Organizations Act.
“Riot Games” shall mean Riot Games, Inc., a Delaware corporation.

25

--------------------------------------------------------------------------------




“Riot Games Estoppel” shall mean an estoppel certificate signed by Riot Games,
in the form attached to the Riot Games Lease or in another commercially
reasonable form, provided that in any case it includes the information required
to be included therein pursuant to the applicable provision of this Agreement.
“Riot Games Lease” shall mean that certain Lease dated November 4, 2013 by and
between Riot Games and Borrower, as amended by a First Amendment to Lease dated
as of January 12, 2015, and as the same may hereafter be amended, restated
and/or modified from time to time in accordance with the terms of this
Agreement.
“Riot Games Recourse Amounts” shall have the meaning set forth in Section 3.1(d)
hereof.
“Riot Games Recourse LOC” shall have the meaning set forth in Section 5.1.30(a)
hereof.
“Riot Games Recourse Reserve Account” shall have the meaning set forth in
Section 7.6.1 hereof.
“Riot Games Recourse Reserve Funds” shall have the meaning set forth in Section
7.6.1 hereof.
“Riot Games Recourse Satisfaction” shall have the meaning set forth in Section
5.1.30(c) hereof.
“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw‑Hill
Companies.
“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of an option or other transfer
or disposal of a legal or beneficial interest, whether direct or indirect.
“Securities” shall have the meaning set forth in Section 9.1 hereof.
“Securities Act” shall mean the Securities Act of 1933, as the same shall be
amended from time to time.
“Securitization” shall have the meaning set forth in Section 9.1 hereof.
“Security Instrument” shall mean that certain first priority mortgage, deed of
trust, deed to secure debt or similar security agreement, dated the date hereof,
executed and delivered by Borrower as security for the Obligations which
encumbers the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Servicer” shall have the meaning set forth in Section 9.3 hereof.
“Servicing Agreement” shall have the meaning set forth in Section 9.3 hereof.
“Severed Loan Documents” shall have the meaning set forth in Section 8.1.2(c)
hereof.
“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company which at all times prior to, on and after the date
hereof:
(a)was, is and will be organized solely for the purpose of acquiring,
developing, owning, holding, selling, leasing, transferring, exchanging,
managing and operating the Property (and no other

26

--------------------------------------------------------------------------------




property), entering into this Agreement with Lender and performing its
obligations under the Loan Documents, refinancing the Property in connection
with a permitted repayment of the Loan, and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing;
(b)    has not been, is not, and will not be engaged, in any business unrelated
to the acquisition, development, ownership, management or operation of the
Property;
(c)    has not had, does not have, and will not have, any assets other than
those related to the Property;
(d)    has not engaged, sought or consented to, and will not engage in, seek or
consent to, any dissolution, winding up, liquidation, consolidation, merger,
sale of all or substantially all of its assets, transfer of partnership or
membership interests (if such entity is a general partner in a limited
partnership or a member in a limited liability company) or amendment of its
limited partnership agreement, articles of incorporation, articles of
organization, certificate of formation or operating agreement (as applicable)
with respect to the matters set forth in this definition;
(e)    has been, now is, and will be a limited liability company organized in
the State of Delaware that (A) has only one member, (B) has at least two (2)
Independent Directors, (C) has not caused or allowed, and will not cause or
allow the member of such entity to take any Bankruptcy Action with respect to
itself unless all Independent Directors then serving as managers of the company
shall have consented in writing to such action, (D) has and shall have either
(1) a member which owns no economic interest in the company, has signed the
company’s limited liability company agreement and has no obligation to make
capital contributions to the company, or (2) two natural persons or one entity
that is not a member of the company, that has signed its limited liability
company agreement and that, under the terms of such limited liability company
agreement becomes a member of the company immediately prior to the withdrawal or
dissolution of the last remaining member of the company;
(f)    has been, is and intends to remain solvent and has paid and shall pay its
debts and liabilities from its then available assets (including a
fairly-allocated portion of any personnel and overhead expenses that it shares
with any Affiliate) from its assets as the same shall become due, and has
maintained and intends to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;
(g)    has not failed, and will not fail, to correct any known misunderstanding
regarding the separate identity of such entity and has not and shall not
identify itself as a division of any other Person (provided that merely
identifying itself as a subsidiary of another entity will not, in and of itself,
breach the foregoing provision);
(h)    has maintained and will maintain its accounts, books and records separate
from any other Person and has filed and will file its own tax returns, except to
the extent that it (i) is treated as a “disregarded entity” for tax purposes and
has been filing consolidated tax returns or (ii) is required to file
consolidated tax returns by law and, if it is a corporation, has not filed and
shall not file a consolidated Federal income tax return with any other
corporation, except to the extent that it is required by law to file
consolidated tax returns;
(i)    has maintained and will maintain its own records, books, resolutions and
agreements;
(j)    (i) has not commingled, and will not commingle, its funds or assets with
those of any other Person prior to distributing the same following Borrower’s
receipt thereof as and to the extent permitted

27

--------------------------------------------------------------------------------




hereunder and (ii) has not participated and will not participate in any cash
management system with any other Person (other than now terminated cash
management systems in connection with prior financings secured by the Property
that have been fully repaid and pursuant to which no funds or assets of Borrower
commingled with the funds or assets of any other Person);
(k)    has held and will hold its assets in its own name;
(l)    has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of itself or
of Borrower, except for business conducted on behalf of itself by another Person
under a business management services agreement that is on commercially
reasonable terms, so long as the manager, or equivalent thereof, under such
business management services agreement holds itself out as an agent of Borrower
(provided that merely identifying itself as a subsidiary of another entity will
not, in and of itself, breach the foregoing provision);
(m)    has maintained and will maintain its books, bank accounts, balance
sheets, financial statements, accounting records and other entity documents
separate from any other Person and has not permitted, and will not permit, its
assets to be listed as assets on the financial statement of any other entity
except as required by GAAP or to the extent included on a consolidated statement
with its Affiliate; provided, however, that an appropriate notation shall be
made on any such consolidated statements to indicate its separateness from such
Affiliate and to indicate that its assets and credit are not available to
satisfy the debt and other obligations of such Affiliate or any other Person and
such assets shall be listed on its own separate balance sheet;
(n)    has paid and will pay its own liabilities and expenses, including the
salaries of its own employees, only out of its own funds and assets (to the
extent of such funds and assets), and has maintained and will maintain a
sufficient number of employees in light of its contemplated business operations;
(o)    has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;
(p)    as of the date hereof has no and will have no Indebtedness (including
loans, whether or not such loans are evidenced by a written agreement) other
than the following (collectively, the “Permitted Indebtedness”): (i) the Loan,
(ii) unsecured trade and operational debt incurred in the ordinary course of
business relating to the ownership and operation of the Property and the routine
administration of Borrower, which liabilities are not more than sixty (60) days
past the date incurred (unless expressly permitted to contest same pursuant to
this Agreement and same are being contested in good faith by Borrower pursuant
to the terms of this Agreement), are not evidenced by a note and are paid when
due, and which amounts are normal and reasonable under the circumstances, (iii)
Taxes imposed by any Governmental Authority which are not yet due or delinquent,
(iv) tenant allowances and capital expenditure costs otherwise permitted under
the Loan Documents that are paid when due, (v) capitalized leases that are
entered into in the ordinary course of business, for equipment or other items
related to the ownership and the operation of the Property whose removal would
not materially damage or impair the value of the Property and which is secured
only by such financed equipment or other item, as applicable, and (vi) such
other liabilities that are permitted pursuant to this Agreement; provided that
the amount of aggregate Indebtedness permitted pursuant to sub-clauses (ii) and
(v) of this clause (p) (which, with respect to sub‑clause (v) of this clause (p)
only, shall be limited to amounts then due and payable) is at all times less
than three percent (3%) of the original principal amount of the Loan.

28

--------------------------------------------------------------------------------




(q)    has not assumed or guaranteed or become obligated for, and will not
assume or guarantee or become obligated for, the debts of any other Person and
has not held out and will not hold out its credit as being available to satisfy
the obligations of any other Person except as permitted pursuant to this
Agreement;
(r)    has not acquired and will not acquire obligations or securities of its
partners, members or shareholders or any other Affiliate;
(s)    has allocated and will allocate, fairly and reasonably, any overhead
expenses that are shared with any Affiliate, including, but not limited to,
paying for shared office space and services performed by any employee of an
Affiliate;
(t)    has maintained and used, now maintains and uses, and will maintain and
use, separate stationery, invoices and checks bearing its name, which
stationery, invoices, and checks utilized by the Special Purpose Entity or
utilized to collect its funds or pay its expenses have borne and shall bear its
own name, and have not borne and shall not bear the name of any other entity
unless such entity is clearly designated as being the Special Purpose Entity’s
agent (provided that merely identifying itself as a subsidiary of another entity
will not, in and of itself, breach the foregoing provision);
(u)    except pursuant to the Loan Documents, has not pledged and will not
pledge its assets for the benefit of any other Person;
(v)    has held itself out and identified itself, and will hold itself out and
identify itself, as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person, except for services
rendered under a business management services agreement with an Affiliate that
complies with the terms contained in clause (z) below of this definition, so
long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of Borrower (provided that
merely identifying itself as a subsidiary of another entity will not, in and of
itself, breach the foregoing provision);
(w)    has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;
(x)    has not made and will not make loans to any Person or hold evidence of
indebtedness issued by any other Person or entity (other than cash and
investment-grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);
(y)    has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself, and shall not identify itself, as a division of any
other Person (provided that merely identifying itself as a subsidiary of another
entity will not, in and of itself, breach the foregoing provision);
(z)    has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or Affiliates
except (i) in the ordinary course of its business and on terms which are
intrinsically fair, commercially reasonable and are no less favorable to it than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party, and (ii) in connection with this Agreement;
(aa)    other than capital contributions and distributions permitted under the
terms of its organizational documents, has not entered into or been a party to,
and shall not enter into or be a party to, any transaction with any of its
partners, members, shareholders or Affiliates except in the ordinary course

29

--------------------------------------------------------------------------------




of its business and on terms which are commercially reasonable terms comparable
to those of an arm’s length transaction with an unrelated third party;
(bb)    has never actually made any payment under any indemnity to its partners,
officers, directors or members, as the case may be, and shall not have any
obligation to, and, from and after the date hereof, shall not indemnify its
partners, officers, directors or members, as the case may be, in each case
unless such an obligation or indemnification is fully subordinated to the Debt
and shall not constitute a claim against it in the event that its cash flow is
insufficient to pay the Debt;
(cc)    if such entity is a corporation, it shall consider the interests of its
creditors in connection with all corporate actions;
(dd)    does not and will not have any of its obligations guaranteed by any
Affiliate except as provided in the Loan Documents;
(ee)    has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion are true;
(ff)    has complied and will comply with all of the terms and provisions
contained in its organizational documents and cause statements of facts
contained in its organizational documents to be and to remain true and correct;
(gg)    has not permitted and shall not permit any Affiliate or constituent
party independent access to its bank accounts except as permitted under the Loan
Documents and the Management Agreement;
(hh)    has paid and shall pay any taxes to be paid under applicable law; and
(ii)    has not allowed and will not allow any other Person to act in its name,
to the extent of its power to do so.
It is understood that nothing contained in this definition of “Special Purpose
Entity” shall require Borrower or Guarantor or any direct or indirect equity
owner in Borrower or Guarantor to make any additional capital contributions or
loans or otherwise provide funds to Borrower or Guarantor.
“State” shall mean the State of California.
“Subaccounts” shall have the meaning set forth in Section 2.7.2 hereof.
“Subordinate Debt” shall mean the amount of the debt or preferred equity due in
connection with the Subordinate Financing.
“Subordinate Financing” shall have the meaning set forth in Section 5.2.11
hereof.
“Subordinate Financing Approved Provider” shall mean any of the Persons listed
on Schedule IV or any other Person satisfactory to Lender in its reasonable
discretion.
“Substantial Portion” shall mean an amount equal to at least ninety percent
(90%) of the net rentable square footage leased to Riot Games pursuant to the
Riot Games Lease or leased to any Successor Tenant pursuant to its Lease.

30

--------------------------------------------------------------------------------




“Successor Tenant” shall mean any Tenant who leases at least 85,211 square feet
of the Net Rentable Square Footage (which represents an amount equal to thirty
percent (30%) of the Net Rentable Square Footage) pursuant to one or more Leases
to such Tenant and/or any Affiliate of such Tenant.
“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and reasonably satisfactory to Lender and the company or companies
issuing the Title Insurance Policy, and containing a certification of such
surveyor satisfactory to Lender.
“Tax and Insurance Escrow Account” shall have the meaning set forth in
Section 7.2.1 hereof.
“Tax and Insurance Escrow Funds” shall have the meaning set forth in
Section 7.2.1 hereof.
“Taxes” shall mean all taxes, assessments, water rates or sewer rents, now or
hereafter levied or assessed or imposed against (a) the Property or part
thereof, together with all interest and penalties thereon and (b) against the
rents, issues, income or profits thereof or upon the lien or estate hereby
created, whether any or all of said taxes, assessments or charges be levied
directly or indirectly or as excise taxes or ad valorem real estate or personal
property taxes or as income taxes.
“Tenant” shall mean the lessee of all or any portion of the Property under a
Lease.
“Tenant Bankruptcy Event” shall have the meaning set forth in the definition of
“Tenant Major Event” set forth below.
“Tenant Letter of Credit” shall mean a letter of credit from a Tenant for the
benefit of Borrower as security for such Tenant’s obligations under its Lease
(even if such letter of credit is expressly stated in the applicable Lease to
not be a “security deposit” within the meaning of, or subject to, California
Civil Code Section 1950.7), including, without limitation, that certain
Irrevocable Standby Letter of Credit number 3129471, dated November 14, 2013, in
an amount not to exceed $12,000,000.00, issued by Bank of America, N.A. on
behalf of Riot Games Inc. for the benefit of Hudson Element LA, LLC.
“Tenant Major Event” shall mean the occurrence of any of the following:
(a)
the commencement or occurrence (as applicable) of any Bankruptcy Action of Riot
Games or any Successor Tenant (a “Tenant Bankruptcy Event”); or

(b)
the delivery by Riot Games or any Successor Tenant to Borrower or Manager (or
any Affiliate of either of them) of a notice of termination pursuant to the Riot
Games Lease or the applicable Lease with such Successor Tenant (a “Tenant
Termination Notice Event”); or

(c)
Riot Games or any Successor Tenant vacating all or a Substantial Portion of its
respective leased premises at the Property (a “Tenant Vacation Event”).

“Tenant Major Event Cure” shall mean:
(a)
in the case of a Tenant Bankruptcy Event, (i) Riot Games or the applicable
Successor Tenant, as applicable, no longer being the subject of any Bankruptcy
Action, (ii) Riot Games or the applicable Successor Tenant, as applicable,
having affirmed its Lease pursuant to a final non-appealable order of a court of
competent jurisdiction, and (iii) the passage of twelve (12) calendar months
since the occurrence of the later of subclause (i) or subclause (ii) above


31

--------------------------------------------------------------------------------




without Riot Games or the applicable Successor Tenant, as applicable, being the
subject of any other Bankruptcy Action; or
(b)
in the case of a Tenant Termination Notice Event, either (i) Riot Games or the
applicable Successor Tenant, as applicable, revoking or rescinding its
termination notice, or (ii) the occurrence of a Re-tenanting Event; or

(c)
in the case of a Tenant Vacation Event, the occurrence of a Re-tenanting Event;
and

in each of the foregoing cases, so long as no other Cash Management Event
(including any other Tenant Major Event) has occurred and is continuing.
“Tenant Termination Notice Event” shall have the meaning set forth in the
definition of “Tenant Major Event” set forth above.
“Tenant Vacation Event” shall have the meaning set forth in the definition of
“Tenant Major Event” set forth above.
“Third Party Manager” shall mean a Person which is a reputable and experienced
in management organization, possessing experience in managing properties similar
in size, scope, class, use and value as the Property, as reasonably determined
by Lender, and which is not an Affiliate of Borrower.
“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.
“Title Company” shall mean the title insurance company which issued the Title
Insurance Policy.
“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
a form acceptable to Lender (or, if the Property is in a State which does not
permit the issuance of such ALTA policy, such form as shall be permitted in such
State and acceptable to Lender) with respect to the Property and insuring the
lien of the Security Instrument encumbering the Property.
“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.
“Transferee” shall have the meaning set forth in Section 5.2.10(f)(iii) hereof.
“Transferee’s Principals” shall mean collectively, (A) Transferee’s managing
members, general partners or principal shareholders and (B) such other members,
partners or shareholders which directly or indirectly shall own a fifty‑one
percent (51%) or greater economic and voting interest in Transferee.
“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the State in which the Property is located; provided, however, that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection or priority of the security interest in any item or portion of
the collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State in which the Property is located (“Other UCC
State”), “UCC” means the Uniform Commercial Code as in effect in such Other UCC
State for purposes of the provisions hereof relating to such perfection or
effect of perfection or non-perfection or priority.
“Underwritten Stabilized Expense Amount” shall mean the amount of $28,455.00 per
month.

32

--------------------------------------------------------------------------------




“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are (a)
direct obligations of the United States of America for the payment of which its
full faith and credit is pledged, or (b) to the extent acceptable to the
Approved Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.
“Yield Maintenance Premium” shall mean an amount equal to the greater of (a) one
percent (1%) of the Outstanding Principal Balance to be prepaid or satisfied
(the “Minimum Premium Amount”; provided that following the occurrence and during
the continuance of an Event of Default, the Minimum Premium Amount shall be
equal to three percent (3%) of the Outstanding Principal Balance to be prepaid
or satisfied), and (b) the excess, if any, of (i) the sum of the present values
of all then-scheduled payments of interest under the Note assuming that all
scheduled payments are made timely and that the remaining outstanding principal
and interest on the Loan is paid on the Open Prepayment Date (with each such
payment and assumed payment discounted to its present value at the date of
prepayment at the rate which, when compounded monthly, is equivalent to the
Prepayment Rate when compounded semi-annually and deducting from the sum of such
present values any short-term interest paid from the date of prepayment to the
next succeeding Payment Date in the event such payment is not made on a Payment
Date), over (ii) the principal amount being prepaid.
Section 1.2    Principles of Construction. All references to sections,
subsections, clauses, sub-clauses and schedules are to sections, subsections,
clauses, sub-clauses and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.
ARTICLE II    

GENERAL TERMS
Section 2.1    Loan Commitment; Disbursement to Borrower.
2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make, and Borrower hereby
agrees to borrow, the Loan on the Closing Date.
2.1.2    Single Disbursement to Borrower. Borrower may request and receive only
one disbursement hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be re-borrowed. Borrower
acknowledges and agrees that the Loan has been fully funded as of the Closing
Date.
2.1.3    The Note, Security Instrument and Loan Documents. The Loan shall be
evidenced by the Note and secured by the Security Instrument, the Assignment of
Leases and the other Loan Documents.
2.1.4    Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
refinance the Property and/or repay and discharge any existing loans relating to
the Property, if any, (b) pay all past-due Basic Carrying Costs, if any, with
respect to the Property, (c) make deposits into the Reserve Funds on the Closing
Date in the amounts provided herein, (d) pay costs and expenses incurred in
connection with the

33

--------------------------------------------------------------------------------




closing of the Loan, as reasonably approved by Lender, (e) fund any working
capital requirements of the Property, and (f) distribute the balance, if any, to
Borrower.
Section 2.2    Interest Rate.
2.2.1    Interest Rate. Subject to Sections 2.2.3 and 2.2.4 hereof, interest on
the Outstanding Principal Balance shall accrue from the Closing Date to but
excluding the Maturity Date at the Interest Rate.
2.2.2    Interest Calculation. With respect to any applicable period, interest
on the Outstanding Principal Balance shall be calculated by multiplying (a) the
actual number of days elapsed in the period for which the calculation is being
made by (b) a daily rate based on the Interest Rate and a three hundred sixty
(360) day year by (c) the average Outstanding Principal Balance in effect for
the applicable period as calculated by Lender.
2.2.3    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
and, to the extent permitted by law, all accrued and unpaid interest in respect
thereof and any other amounts then due pursuant to the Loan Documents, shall
accrue interest at the Default Rate, calculated from the date such payment was
due without regard to any grace or cure periods contained herein.
2.2.4    Usury Savings. This Agreement, the Note and the other Loan Documents
are subject to the express condition that at no time shall Borrower be obligated
or required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.
Section 2.3    Debt Service Payments.
2.3.1    Payments Generally. For purposes of making payments hereunder, but not
for purposes of calculating Interest Periods, if the day on which such payment
is due is not a Business Day, then amounts due on such date shall be due on the
immediately preceding Business Day. All amounts due pursuant to this Agreement
and the other Loan Documents shall be payable without setoff, counterclaim,
defense or any other deduction whatsoever.
2.3.2    Monthly Debt Service Payment. On the Closing Date, Borrower shall make
a payment of interest only for the period commencing on and including the
Closing Date through and including November 5, 2015. On December 6, 2015 (the
“First Payment Date”) and on each subsequent Payment Date up to and including
the Maturity Date, Borrower shall make a payment to Lender monthly in arrears of
interest accruing on the Outstanding Principal Balance during the immediately
preceding Interest Period (each such payment, a “Monthly Debt Service Payment”),
which payments shall be applied to accrued and unpaid interest.

34

--------------------------------------------------------------------------------




2.3.3    Payment on Maturity Date. Borrower shall pay to Lender not later than
3:00 P.M., New York City time, on the Maturity Date the Outstanding Principal
Balance, all accrued and unpaid interest and all other amounts due hereunder and
under the Note, the Security Instrument and the other Loan Documents.
2.3.4    Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents, other than the payment of principal due on the
Maturity Date, is not paid by Borrower within two (2) days following the date on
which it is due, Borrower shall pay to Lender upon demand an amount equal to the
lesser of (a) four percent (4%) of such unpaid sum, and (b) the Maximum Legal
Rate, in order to defray the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment. Any such amount shall be secured by the Security
Instrument and the other Loan Documents to the extent permitted by applicable
law.
2.3.5    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 3:00 P.M., New York City time, on the date when
due and shall be made in Dollars in immediately available funds at Lender’s
office or as otherwise directed by Lender, and any funds received by Lender
after such time shall, for all purposes hereof, be deemed to have been paid on
the next succeeding Business Day. Any prepayments required to be made hereunder
or under the Cash Management Agreement by Lender or Servicer out of the Cash
Management Account shall be deemed to have been timely made for purposes of this
Section 2.3.5.
Section 2.4    Prepayments.
2.4.1    Voluntary Prepayments.
(a)    Except as otherwise provided herein, Borrower shall not have the right to
prepay the Loan in whole or in part prior to the Maturity Date.
(b)    Permitted Prepayment. Borrower shall have the right to prepay in full,
but not in part, the entire Outstanding Principal Balance on any Business Day
beginning three (3) months after the First Payment Date provided that Borrower
gives Lender at least thirty (30) days prior written notice thereof and such
prepayment is accompanied by (a) all accrued and unpaid interest on the
Outstanding Principal Balance prepaid, (b) if prior to the Open Prepayment Date,
the Yield Maintenance Premium, and (c) all other amounts due under the Note,
this Agreement, or any of the other Loan Documents. In addition, if any such
prepayment is not made on a Payment Date, Borrower shall also pay interest on
the principal amount so prepaid through the next succeeding Payment Date.
(c)    Open Prepayment. On the Open Prepayment Date, or on any Payment Date
thereafter, so long as no Event of Default has occurred and is continuing,
Borrower may, at its option and upon not less than thirty (30) days prior
written notice to Lender, prepay the entire Outstanding Principal Balance
provided that such prepayment is accompanied by (a) all accrued and unpaid
interest on the Outstanding Principal Balance prepaid and (b) all other amounts
due under the Note, this Agreement, or any of the other Loan Documents, without
payment of the Yield Maintenance Premium. In addition, if for any reason
Borrower prepays the Loan on a day other than a Payment Date, Borrower shall
also pay interest on the principal amount so prepaid through the next succeeding
Payment Date. Borrower may rescind and revoke any notice of prepayment without
cost or expense to Borrower so long as such rescission is made at least three
(3) Business Days prior to the date of prepayment specified in the original
notice of prepayment and provided that, in the event of such timely rescission
or revocation, Borrower shall be obligated to promptly

35

--------------------------------------------------------------------------------




reimburse Lender for all of the actual out-of-pocket reasonable costs and
expenses (including legal fees and costs) incurred by Lender in connection with
the anticipated prepayment.
2.4.2    Mandatory Prepayments. Following any Casualty or Condemnation, on the
next occurring Payment Date following the date on which Lender actually receives
any Net Proceeds, if Lender is not obligated to make such Net Proceeds available
to Borrower for Restoration, Borrower shall prepay, or authorize Lender to apply
Net Proceeds as a prepayment of, the Outstanding Principal Balance of the Note
in an amount equal to one hundred percent (100%) of such Net Proceeds without
the payment of the Yield Maintenance Premium or any other premium or penalty;
provided, however, if an Event of Default has occurred and is continuing, Lender
may apply such Net Proceeds to the Debt (until paid in full) in any order or
priority in its sole discretion.
2.4.3    Prepayments Made While an Event of Default Exists. If, following the
occurrence and during the continuance of an Event of Default, payment of all or
any part of the Debt is tendered by Borrower for any reason or otherwise
recovered by Lender (including, without limitation, through acceleration or the
application of any Reserve Funds or Net Proceeds), such tender or recovery shall
include (a) interest at the Default Rate on the outstanding principal amount of
the Loan from the date such Event of Default occurred through the end of the
Interest Period related to the Payment Date next occurring following the date of
such tender or recovery, or if such tender or recovery occurs on a Payment Date,
through and including the Interest Period related to such Payment Date and
(b) an amount equal to the applicable Yield Maintenance Premium.
Section 2.5    Intentionally Omitted.
Section 2.6    Release of Property. Except as set forth in this Section 2.6, no
repayment, prepayment or defeasance of all or any portion of the Note shall
cause, give rise to a right to require, or otherwise result in, the release of
the Lien of the Security Instrument.
2.6.1    Intentionally Omitted.
2.6.2    Release on Payment in Full. Lender shall, upon the written request and
at the expense of Borrower, upon payment in full of the Debt in accordance with
the terms of this Agreement and the other Loan Documents, release the Lien of
the Security Instrument and the other Loan Documents.
Section 2.7    Cash Management.
2.7.1    Clearing Account.
(a)    Borrower shall establish and maintain a segregated Eligible Account (the
“Clearing Account”) with the Clearing Bank in trust for the benefit of Lender,
which Clearing Account shall be under the sole dominion and control of Lender.
The Clearing Account shall be entitled “Hudson Element LA, LLC, as pledgor, for
the benefit of Cantor Commercial Real Estate Lending, L.P. and Goldman Sachs
Mortgage Company, collectively, as Secured Party – Clearing Account,” or such
other name as required by Lender from time to time. Borrower (i) hereby grants
to Lender a first priority security interest in the Clearing Account and all
deposits at any time contained therein and the proceeds thereof, and (ii) will
take all actions necessary to maintain in favor of Lender a perfected first
priority security interest in the Clearing Account, including, without
limitation, the execution of any account control agreement required by Lender.
Borrower will not in any way alter, modify or close the Clearing Account and
will notify Lender of the account number thereof. Except as may be expressly
permitted in the Clearing Account Agreement, Lender and Servicer shall have the
sole right to make withdrawals from the Clearing Account and all costs and
expenses for

36

--------------------------------------------------------------------------------




establishing and maintaining the Clearing Account shall be paid by Borrower. All
monies now or hereafter deposited into the Clearing Account shall be deemed
additional security for the Debt. As of the date hereof, pursuant to the terms
of the Clearing Account Agreement, the Clearing Account has been assigned the
following number at Clearing Bank: 4609101241.
(b)    Borrower shall, or shall cause Manager to, deliver written instructions
to all Tenants under Leases to deliver all Rents payable thereunder directly to
the Clearing Account. Borrower shall, and shall cause Manager to, deposit into
the Clearing Account within three (3) Business Days after receipt all amounts
received by Borrower or Manager constituting Rents. The Clearing Account
Agreement and Clearing Account shall remain in effect until the Loan has been
repaid in full.
(c)    Prior to any Cash Management Period, Borrower shall cause Clearing Bank
to transfer to Borrower’s Operating Account in immediately available funds by
Federal wire transfer all amounts on deposit in the Clearing Account (less any
required minimum balance pursuant to the terms of the Clearing Account
Agreement) once every Business Day. As of the date hereof, Borrower’s Operating
Account has been assigned the following number with Clearing Bank: 4945713832
(“Borrower’s Operating Account”).
(d)    During any Cash Management Period, Borrower shall cause the Clearing Bank
to transfer to the Cash Management Account in immediately available funds by
Federal wire transfer all amounts on deposit in the Clearing Account (less any
required minimum balance pursuant to the terms of the Clearing Account
Agreement) once every Business Day.
(e)    Upon the occurrence and during the continuance of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, direct Clearing Bank to immediately pay over all funds on deposit in the
Clearing Account to Lender and to apply any such funds to the payment of the
Debt in any order in its sole discretion.
(f)    Funds deposited into the Clearing Account shall not be commingled with
other monies held by Borrower, Manager or Clearing Bank.
(g)    Borrower shall not further pledge, assign or grant any security interest
in the Clearing Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
financing statements, except those naming Lender as the secured party, to be
filed with respect thereto.
(h)    Borrower shall indemnify Lender and Clearing Bank and hold Lender and
Clearing Bank harmless from and against any and all actions, suits, claims,
demands, liabilities, losses, actual damages (excluding punitive damages and
consequential damages (other than punitive damages or consequential damages that
are assessed against an Indemnified Party, and other than any diminution in
value or lost revenue which are in any way related to Hazardous Substances or
Environmental Statutes)), obligations and costs and expenses (including
litigation costs and reasonable attorneys’ fees and expenses) arising from or in
any way connected with the Clearing Account, the Clearing Account Agreement or
the performance of the obligations for which the Clearing Account was
established (unless arising from the gross negligence or willful misconduct of
Lender or Clearing Bank, as applicable).
2.7.2    Cash Management Account.
(a)    Lender shall establish and maintain a segregated Eligible Account (the
“Cash Management Account”) to be held by Deposit Bank in trust for the benefit
of Lender, which Cash

37

--------------------------------------------------------------------------------




Management Account shall be under the sole dominion and control of Lender. The
Cash Management Account shall be entitled “Hudson Element LA, LLC, as pledgor,
for the benefit of Cantor Commercial Real Estate Lending, L.P. and Goldman Sachs
Mortgage Company, collectively, as Secured Party – Cash Management Account,” or
such other name as required by Lender from time to time. Lender will also
establish subaccounts of the Cash Management Account which shall at all times be
Eligible Accounts (and may be ledger or book entry accounts and not actual
accounts) (such subaccounts are referred to herein as “Subaccounts”). Borrower
(i) hereby grants to Lender a first priority security interest in the Cash
Management Account and the Subaccounts and all deposits at any time contained
therein and the proceeds thereof, and (ii) will take all actions necessary to
maintain in favor of Lender a perfected first priority security interest in the
Cash Management Account and the Subaccounts, including, without limitation,
filing or authorizing Lender to file UCC-1 financing statements and
continuations thereof. Borrower will not in any way alter, modify or close the
Cash Management Account and will notify Lender of the account number thereof.
Lender and Servicer shall have the sole right to make withdrawals from the Cash
Management Account and the Subaccounts and all costs and expenses for
establishing and maintaining the Cash Management Account and the Subaccounts
shall be paid by Borrower. All monies now or hereafter deposited into the Cash
Management Account and the Subaccounts shall be deemed additional security for
the Debt. As of the date hereof, pursuant to the terms of the Cash Management
Agreement, the Cash Management Account has been reserved the following number at
Deposit Bank: 102-899-2253.
(b)    Provided no Event of Default shall have occurred and be continuing, on
each Payment Date during a Cash Management Period (or, if such Payment Date is
not a Business Day, on the immediately preceding Business Day), all funds on
deposit in the Cash Management Account shall be applied by Lender (or by Deposit
Bank at Lender’s direction) to the payment of the following items in the order
indicated:
(i)    First, payment to Lender (for deposit in the Tax and Insurance Escrow
Account) in respect of the Tax and Insurance Escrow Funds in accordance with the
terms and conditions of Section 7.2 hereof, to be disbursed as set forth in this
Agreement;
(ii)    Second, payment to Deposit Bank of the fees and expenses of Deposit Bank
then due and payable pursuant to the Cash Management Agreement;
(iii)    Third, payment to Lender of the Monthly Debt Service Payment, applied
to the payment of interest computed at the Interest Rate;
(iv)    Fourth, payment to Lender (for deposit in the Replacement Reserve
Account) in respect of the Replacement Reserve Monthly Deposit in accordance
with the terms and conditions of Section 7.3.1 hereof;
(v)    Fifth, payment to Lender of any other amounts then due and payable under
the Loan Documents (other than the Outstanding Principal Balance);
(vi)    Sixth, payment to Borrower in an amount equal to the aggregate of (A)
Operating Expenses due and payable by Borrower during the succeeding month as
set forth in the Approved Annual Budget, and (B) Extraordinary Expenses, if any,
approved by Lender (all amounts then remaining after payment of items (i)
through (v) above and this item (vi), being hereinafter referred to as
“Available Cash”);
(vii)    Seventh, if a Guarantor Downgrade Sweep Event has occurred and is
continuing, (A) payment to Lender, for deposit in the Riot Games Recourse
Reserve Account and to

38

--------------------------------------------------------------------------------




constitute Riot Games Recourse Reserve Funds, of all Available Cash until such
time as the balance of Riot Games Recourse Reserve Funds on deposit in the Riot
Games Recourse Reserve Account equals the amount of the outstanding Riot Games
Recourse Amounts (all amounts then remaining after payment of items (i) through
(vi) above and, if applicable, this item (vii)(A), being hereinafter referred to
as “Remaining Available Cash”), and (B) if no other Cash Management Event has
occurred and is then continuing, any Remaining Available Cash to Borrower;
(viii)    Eighth, payment to Lender, for deposit in the Leasing Reserve Account
and to constitute Leasing Reserve Funds, of all Remaining Available Cash;
provided, however, that if the Cash Management Period then continuing is solely
as a result of the continuance of a Tenant Major Event and no other Cash
Management Event is then continuing, such payment of Remaining Available Cash to
Lender for deposit in the Leasing Reserve Account shall be limited to an amount
equal to the positive difference between (A) the applicable Leasing Reserve
Account Cap and (B) the amount of Leasing Reserve Funds then on deposit in the
Leasing Reserve Account prior to making any such payment of Remaining Available
Cash on such Payment Date (the “Leasing Reserve Limited Payment”; and the
positive difference between the Remaining Available Cash and the Leasing Reserve
Limited Payment”, being hereinafter referred to as the “Leasing Reserve
Surplus”); and
(ix)    Ninth, if the Cash Management Period then continuing is solely as a
result of the continuance of a Tenant Major Event and no other Cash Management
Event is then continuing, any Leasing Reserve Surplus to Borrower.
(c)    The insufficiency of funds on deposit in the Cash Management Account
shall not relieve Borrower of the obligation to make any payments, as and when
due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.
(d)    Notwithstanding Section 2.7.2(b) above, following the occurrence of an
Event of Default and during the continuance thereof, all funds on deposit in the
Cash Management Account may be applied by Lender in such order and priority as
Lender shall determine in its sole discretion until the Debt has been paid in
full.
(e)    Borrower hereby agrees to reasonably cooperate with Lender with respect
to any requested modifications to the Cash Management Agreement for the purpose
of establishing additional sub-accounts in connection with any payments
otherwise required under this Agreement and the other Loan Documents.
2.7.3    Payments Prior to Cash Management Period. Prior to any Cash Management
Period, on each Payment Date, Borrower shall cause the amounts described in
Section 2.7.2(b)(i) through (v) to be paid to Lender in accordance with the
terms and provisions of the Loan Documents; and during any Cash Management
Period, Borrower shall remit to the Cash Management Account the amount of any
shortfall if the amounts contained therein are insufficient to make all such
payments.
2.7.4    Payments Received Under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement and the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment and amounts required to be deposited into the Reserve Funds shall be
deemed satisfied to the extent sufficient amounts are deposited in the Cash
Management Account to satisfy such obligations on the dates each such payment is
required, regardless of whether any of such amounts are so applied by Lender.

39

--------------------------------------------------------------------------------




ARTICLE III    

EXCULPATION
Section 3.1    Exculpation. (a) Subject to the qualifications below, Lender
shall not enforce the liability and obligation of Borrower to perform and
observe the obligations contained in the Note, this Agreement, the Security
Instrument or the other Loan Documents by any action or proceeding wherein a
money judgment shall be sought against Borrower, except that Lender may bring a
foreclosure action, an action for specific performance or any other appropriate
action or proceeding to enable Lender to enforce and realize upon its interest
under the Note, this Agreement, the Security Instrument and the other Loan
Documents, or in the Property, the Rents, or any other collateral given to
Lender pursuant to the Loan Documents; provided, however, that, except as
specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Property, in the Rents and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Security Instrument and the
other Loan Documents, agrees that it shall not sue for, seek or demand any
deficiency judgment against Borrower in any such action or proceeding under, or
by reason of, or in connection with, the Note, this Agreement, the Security
Instrument or the other Loan Documents. The provisions of this Section 3.1 shall
not, however, (a) constitute a waiver, release or impairment of any obligation
evidenced or secured by any of the Loan Documents; (b) impair the right of
Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Security Instrument; (c) affect the validity or
enforceability of or any Guaranty made in connection with the Loan or any of the
rights and remedies of Lender thereunder; (d) impair the right of Lender to
obtain the appointment of a receiver; (e) impair the enforcement of the
Assignment of Leases; or (f) constitute a prohibition against Lender seeking a
deficiency judgment against Borrower in order to fully realize the security
granted by the Security Instrument or commencing any other appropriate action or
proceeding in order for Lender to exercise its remedies against the Property.
(b)    Nothing contained herein shall in any manner or way release, affect or
impair the right of Lender to recover, and Borrower shall be fully and
personally liable and subject to legal action, for any losses, damages
(excluding punitive damages and consequential damages (other than punitive
damages or consequential damages that are assessed against Lender, and other
than any diminution in value below the aggregate amount of all then outstanding
Obligations or lost revenue which are in any way related to Hazardous Substances
or Environmental Statutes), costs, expenses, liabilities (including, without
limitation, strict liability), claims, obligations, settlement payments,
penalties, fines, assessments, citations, litigation, demands, defenses,
judgments, suits, proceedings or other expenses of any kind whatsoever incurred
or suffered by Lender (including reasonable attorneys’ fees and expenses and
court costs) arising out of or in connection with the following:
(i)    fraud or intentional misrepresentation by or on behalf of Borrower,
Guarantor, or any Affiliate of any of them in connection with the Loan or the
Property;
(ii)    willful misconduct of Borrower, Guarantor or any Affiliate of any of
them in connection with the Loan or the Property;
(iii)    breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity, the Loan Agreement or the Security
Instrument concerning Environmental Statutes or Hazardous Substances;
(iv)    intentional physical waste of the Property by any Restricted Party;

40

--------------------------------------------------------------------------------




(v)    the intentional removal or disposal of any portion of the Property after
an Event of Default by Borrower, Guarantor, or any Affiliate of either of the
foregoing entities;
(vi)    breach of any Legal Requirement (including RICO) mandating the
forfeiture by Borrower of the Property, or any portion thereof, because of the
conduct or purported conduct of criminal activity by Borrower or any Restricted
Party in connection therewith;
(vii)    any misrepresentation, misleading or incorrect certification or breach
of any representation, warranty or certification contained in this Agreement or
any other Loan Document or in any document executed in connection therewith,
pursuant to any of the Loan Documents or otherwise to induce Lender to make the
Loan, or any advance thereof, or to release monies from any account held by
Lender (including any reserve or escrow) or to take other action with respect to
the Collateral;
(viii)    misapplication, misappropriation or conversion by or on behalf of
Borrower of (A) any Insurance Proceeds, (B) any Awards, (C) any Rents, (D) any
Rents paid more than one (1) month in advance, or (E) any other monetary
collateral for the Loan;
(ix)    failure to pay charges for Taxes, Other Charges, labor or materials or
judgments that can create Liens on any portion of the Property, unless such
charges are the subject of a bona fide dispute in which Borrower is contesting
the amount or validity thereof in accordance with the terms of this Agreement;
provided, however, there shall be no recourse liability pursuant to this clause
(ix) for any losses of Lender first arising after the Applicable Date to the
extent (a) such loss arises due to the failure of the Property to produce
sufficient cash flow to pay for such amounts, and (b) there are insufficient
funds in the applicable Reserve Account to pay such amounts;
(x)    failure to deliver to Lender any security deposits, advance deposits or
any other deposits collected with respect to the Property upon a foreclosure of
the Property or action in lieu thereof, except to the extent any such security
deposits were applied in accordance with the terms and conditions of any of the
Leases prior to the occurrence of the Event of Default that gave rise to such
foreclosure or action in lieu thereof;
(xi)    failure by Borrower to obtain and maintain, from time to time, the fully
paid for insurance policies in accordance with the terms hereof; provided,
however, there shall be no recourse liability pursuant to this clause (xi) for
any losses of Lender first arising after the Applicable Date to the extent (a)
such loss arises due to the failure of the Property to generate sufficient
income to maintain the insurance policies required by this Agreement in force
and (b) there are insufficient funds in the applicable Reserve Account to pay
the premiums for such insurance policies;
(xii)    Any Restricted Party shall contest, or direct any other Person to
contest, the validity or enforceability of any Loan Document or any portion
thereof, or Lender’s security interest in the Property and/or shall assert any
defense or take any action for the purpose of delaying, hindering or impairing
Lender’s enforcement of its rights or remedies under Loan Documents or the
realization on any security provided for the Loan, other than a successful good
faith assertion of a defense of full payment and/or full performance of an
Obligation;
(xiii)    Borrower failing to comply (other than a failure described in
Section 3.1(c)(H) of this Agreement) with any representation, warranty or
covenant set forth in Section 4.1.30 of this Agreement or failure by Borrower to
maintain its status as a Special Purpose Entity (unless such failure is de
minimis and promptly cured), as required by, and in accordance with, the terms
and provisions of this Agreement or the Security Instrument, including, without
limitation, the breach of any of the Backward-

41

--------------------------------------------------------------------------------




Looking Special Purpose Entity Representations and Warranties contained in
Section 4.1.30; provided, however, that notwithstanding the foregoing, there
shall be no liability to Borrower resulting from Borrower’s failure to comply
with clause (hh) of the definition of Special Purpose Entity as set forth
herein, solely to the extent there is insufficient cash flow from the Property
to pay the taxes required to be paid by Borrower pursuant to such clause (hh);
(xiv)    Borrower’s indemnifications of Lender set forth in Section 9.2 of this
Agreement; or
(xv)    Borrower failing to obtain Lender’s prior written consent to any
unsecured Indebtedness as required by this Agreement or the Security Instrument.
As used in clauses (ix) and (xi) above, “Applicable Date” shall mean the date on
which (A) Borrower tenders to Lender (whether or not Lender accepts such tender)
an unconditional deed-in-lieu of foreclosure for the Property together with
evidence reasonably satisfactory to Lender that (x) there are no Liens on the
Property that do not constitute Permitted Encumbrances and (ii) the Property is
in compliance with the Environmental Indemnity, or (y) Lender acquires title to
the Property through completion of a foreclosure action and Borrower has
surrendered possession of the Property to Lender.
(c)    Notwithstanding anything to the contrary in this Agreement, the Note or
any of the Loan Documents, (i) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Debt secured by the Security Instrument or to require that all collateral
shall continue to secure all of the Obligations in accordance with the Loan
Documents, and (ii) Borrower shall be personally liable for the payment of the
Debt in the event of: (A) Borrower or Guarantor filing a voluntary petition
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law; (B) the filing of an involuntary petition against Borrower or Guarantor
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law, in which any Restricted Party (by way of example, but not limitation, such
Person seeks the appointment of a receiver or files a bankruptcy petition),
consents to, aids, solicits, supports, or otherwise cooperates or colludes to
cause such condition or event; (C) any Restricted Party filing an answer
consenting to or otherwise acquiescing or joining in any involuntary petition
filed against Borrower or Guarantor, by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law; (D) any
Restricted Party consenting to or otherwise acquiescing or joining in an
application for the appointment of a custodian, receiver, trustee, or examiner
for Borrower or any portion of the Property; (E) Borrower or Guarantor making an
assignment for the benefit of creditors, or admitting, in writing or in any
legal proceeding (unless failure to make such admission would be a violation of
law), its insolvency or inability to pay its debts as they become due; (F)
Borrower failing to obtain Lender’s prior written consent to any secured
Indebtedness or voluntary Lien encumbering the Property as required by this
Agreement or the Security Instrument; (G) Borrower failing to obtain Lender’s
prior written consent to any Transfer as required by this Agreement or the
Security Instrument; (H) both (i) Borrower failing to comply with any
representation, warranty or covenant set forth in Section 4.1.30 hereof or
failing to maintain its status as a Single Purpose Entity, as required by, and
in accordance with, the terms and provisions of this Agreement or the Security
Instrument, including, without limitation, the breach of any of the
Backward-Looking Single Purpose Entity Representations and Warranties contained
in Section 4.1.30, and (ii) the substantive consolidation of Borrower or the
Property into the bankruptcy estate of another Person; or (I) the first Monthly
Debt Service Payment is not paid when due.
(d)    Notwithstanding anything to the contrary in this Agreement, the Note or
any of the Loan Documents, Borrower shall be personally liable for the payment
of the Mid-Term Allowance

42

--------------------------------------------------------------------------------




as and when due pursuant to the terms of the Riot Games Lease, together with any
actual costs of collection incurred or suffered by Lender with respect thereto
(including reasonable attorneys’ fees and expenses and court costs)
(collectively, the “Riot Games Recourse Amounts”).
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
Section 4.1    Borrower Representations. As used in this Section 4.1,
“knowledge” as it pertains to Borrower, shall not include any knowledge garnered
by Borrower solely (i) constructively, or (ii) through imputation. Borrower
represents and warrants as of the date hereof that:
4.1.1    Organization. Borrower has been duly organized and is validly existing
and in good standing with requisite power and authority to own its properties
and to transact the business in which it is now engaged. Borrower is duly
qualified to do business and is in good standing in each jurisdiction where it
is required to be so qualified in connection with its properties, businesses and
operations. Borrower possesses all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own its properties and to
transact the businesses in which it is now engaged, and the sole business of
Borrower is the ownership, management and operation of the Property. The
ownership interests of Borrower are as set forth on the organizational chart
attached hereto as Schedule II. Borrower (a) has complied in all material
respects with its certificate of formation and limited liability company
operating agreement, as applicable; (b) has maintained complete books and
records and bank accounts separate from those of its Affiliates; (c) has obeyed
all limited liability company formalities required to maintain its status as,
and at all times has held itself out to the public as, a legal entity separate
and distinct from any other entity (including, but not limited to, any Affiliate
thereof); and (d) has all requisite limited liability company and other power
and authority to conduct its business and to own its property, as now conducted
or owned, and as contemplated by this Agreement, including, without limitation,
the power and authority to do business in the state in which the Property is
located. The signatory hereto has all necessary power, authority and legal right
to execute this Agreement, the Note and the other Loan Documents on Borrower’s
behalf to which Borrower is a party. Guarantor has the necessary limited
partnership power, authority and legal right to execute, deliver and perform its
obligations under the Guaranty.
4.1.2    Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and the other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
4.1.3    No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower and/or Guarantor, as applicable, will
not conflict with or result in a material breach of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien, charge or encumbrance (other than pursuant to the Loan
Documents) upon any of the property or assets of Borrower pursuant to the terms
of any indenture, mortgage, deed of trust, loan agreement, partnership
agreement, management agreement or other material agreement or instrument to
which Borrower is a party or by which any of Borrower’s property or assets is
subject, nor will such action result in any material violation of the provisions
of any Legal Requirements of any Governmental Authority having jurisdiction over
Borrower or any of Borrower’s properties or assets, and any consent, approval,

43

--------------------------------------------------------------------------------




authorization, order, registration or qualification of or with any court or any
such Governmental Authority required for the execution, delivery and performance
by Borrower and/or Guarantor, as applicable, of this Agreement or any other Loan
Documents has been obtained and is in full force and effect.
4.1.4    Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other agency now pending or,
to Borrower’s knowledge, threatened in writing against or affecting Borrower,
Guarantor or the Property, which actions, suits or proceedings, if determined
against Borrower, Guarantor or the Property, would materially adversely affect
the condition (financial or otherwise) or business of Borrower, Guarantor or the
condition or ownership of the Property.
4.1.5    Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which is reasonably likely to materially and
adversely affect Borrower or the Property, or Borrower’s business, properties or
assets, operations or condition, financial or otherwise. Borrower is not in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party or by which Borrower or the Property are
bound. Borrower has no material financial obligation under any indenture,
mortgage, deed of trust, loan agreement or other material agreement or
instrument to which Borrower is a party or by which Borrower or the Property is
otherwise bound, other than (a) any obligations incurred in the ordinary course
of the operation of the Property as permitted pursuant to clause (p) of the
definition of “Special Purpose Entity” set forth in Section 1.1 hereof, and (b)
the obligations under the Loan Documents.
4.1.6    Title. Borrower has good, marketable and insurable fee simple title to
the real property comprising part of the Property and good title to the balance
of the Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. The Permitted Encumbrances in the
aggregate do not materially and adversely affect the value, operation or use of
the Property (as currently used) or Borrower’s ability to repay the Loan. The
Security Instrument and the Assignment of Leases, when properly recorded in the
appropriate records, together with any UCC-1 financing statements required to be
filed in connection therewith, will create (a) a valid, perfected first priority
lien on the Property, subject only to Permitted Encumbrances and the Liens
created by the Loan Documents, and (b) perfected security interests in and to,
and perfected collateral assignments of, all personalty (including the Leases),
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents. To Borrower’s
knowledge, there are no claims for payment for work, labor or materials
affecting the Property which are or may become a Lien prior to, or of equal
priority with, the Liens created by the Loan Documents.
4.1.7    Solvency. Borrower has (a) not entered into the transaction
contemplated by this Agreement or executed the Note, this Agreement or any other
Loan Documents with the actual intent to hinder, delay or defraud any creditor
and (b) received reasonably equivalent value in exchange for its obligations
under such Loan Documents. After giving effect to the Loan, the fair saleable
value of Borrower’s assets exceeds and will, immediately following the making of
the Loan, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur debts and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debts and liabilities as they mature (taking into account the timing
and amounts of cash to be received by Borrower and the

44

--------------------------------------------------------------------------------




amounts to be payable on or in respect of the obligations of Borrower). No
Bankruptcy Action exists against Borrower, and Borrower has never been a party
to a Bankruptcy Action. Borrower is not contemplating either a Bankruptcy Action
or the liquidation of all or a major portion of Borrower’s assets or properties,
and Borrower has no knowledge of any Person contemplating the filing of any
petition against it.
4.1.8    Intentionally Omitted.
4.1.9    No Plan Assets. Borrower is not an “employee benefit plan,” as defined
in Section 3(3) of ERISA, subject to Title I of ERISA or a “plan” as defined in
and subject to Section 4975 of the Code, and none of the assets of Borrower
constitutes “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101. In addition, (a) Borrower is not a “governmental
plan” within the meaning of Section 3(32) of ERISA, (b) to Borrower’s knowledge,
transactions by or with Borrower are not subject to any state statute or
regulation regulating investments of, or fiduciary obligations with respect to,
governmental plans (within the meaning of Section 3(32) of ERISA), in any case,
which is similar to the provisions of Section 406 of ERISA or Section 4975 of
the Code currently in effect, which prohibit or otherwise restrict the
transactions contemplated by this Agreement, and (c) none of Borrower, Guarantor
or any ERISA Affiliate has any contingent liability with respect to any
post-retirement “welfare benefit plan” (as such term is defined in ERISA) except
as disclosed to Lender in writing. Except as forth on Schedule VIII attached
hereto, none of Borrower, Guarantor or any of their respective ERISA Affiliates
is at the date hereof, or has been at any time within the two (2) years
preceding the date hereof, an employer required to contribute to any
Multiemployer Plan or any Pension Plan, or a “contributing sponsor” (as such
term is defined in Section 4001 of ERISA) in any Multiemployer Plan or Pension
Plan. The “benefit obligation” of all Pension Plans does not exceed the “fair
market value of plan assets” for such plans by more than $15,000,000 all as
determined by and with such terms defined in accordance with FASB ASC 715. Using
actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each of Borrower,
Guarantor and their respective ERISA Affiliates to all Multiemployer Plans in
the event of a complete withdrawal therefrom, as of the close of the most recent
fiscal year of each such Multiemployer Plan, could not reasonably be expected to
have any material adverse effect upon (i) the ability of Borrower or Guarantor
to perform their respective obligations under any of the Loan Documents, (ii)
the enforceability or validity of any of the Loan Documents, the perfection or
priority of any Lien created under any of the Loan Documents or the rights,
interests or remedies of Lender under any of the Loan Documents, or (iii) the
value, use, operation of, or cash flow from, the Property.
4.1.10    Compliance. Borrower and the Property (including the use thereof)
comply in all material respects with all applicable Legal Requirements,
including, without limitation, building and zoning ordinances and codes.
Borrower is not in default or violation of any order, writ, injunction, decree
or demand of any Governmental Authority. There has not been committed by
Borrower, or, to Borrower’s knowledge, any other Person in occupancy of or
involved with the operation or use of the Property, any act or omission
affording any Governmental Authority the right of forfeiture as against the
Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents. Neither the Improvements as
constructed, nor the use of the Property by Tenants pursuant to the terms of the
Leases, will violate in any material respects (a) any Legal Requirements
(including subdivision, zoning, building, environmental protection and wetland
protection Legal Requirements), or (b) any building permits, restrictions or
records, or material agreements affecting the Property or any part thereof.
Neither the zoning authorizations, approvals or variances nor any other right to
construct or to use the Property is to any extent dependent upon or related to
any real estate other than the Property, except as may be disclosed in any
Permitted Encumbrance.

45

--------------------------------------------------------------------------------




4.1.11    Financial Information. All financial data with respect to Guarantor
and to the knowledge of Borrower, the Property, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender by Borrower or on Borrower’s behalf by an authorized party
thereof in connection with the Loan (a) are true, complete and correct in all
material respects as of the date thereof, (b) accurately represent the financial
condition of the Property and Guarantor as of the date of such reports, and (c)
to the extent prepared or audited by an independent certified public accounting
firm, have been prepared in accordance with GAAP (or such other accounting basis
reasonably acceptable to Lender) throughout the periods covered, except as
disclosed therein. Except for Permitted Encumbrances, Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a materially adverse
effect on the Property or the operation thereof as an office building, except as
referred to or reflected in said financial statements. Since the date of such
financial statements, there has been no Material Adverse Change in the financial
condition, operation or business of Borrower or Guarantor from that set forth in
said financial statements.
4.1.12    Condemnation. No Condemnation or other similar proceeding has been
commenced or, to Borrower’s knowledge, is threatened or contemplated with
respect to all or any portion of the Property or for the relocation of any
roadway providing access to the Property.
4.1.13    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by any Legal Requirements or by the terms and conditions of this Agreement or
the other Loan Documents.
4.1.14    Utilities and Public Access. The Property has rights of access to
public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service the Property for its intended uses. All public
utilities necessary or convenient to the full use and enjoyment of the Property
are located either in the public right-of-way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the Title Insurance Policy. All roads necessary for the use of the
Property for its current purpose have been completed and dedicated to public use
and accepted by all Governmental Authorities. There is no on-site sewage
disposal system and the Property is served by a sewer system maintained by a
Governmental Authority or property owners association.
4.1.15    Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.
4.1.16    Separate Lots. The Property is comprised of one (1) or more parcels
which constitute a separate tax lot or lots and does not constitute a portion of
any other tax lot not a part of the Property.
4.1.17    Assessments. There are no pending or, to Borrower’s knowledge,
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.
4.1.18    Enforceability. The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations. The
Loan Documents are, as of the Closing Date, not subject to any right of
rescission, set-off, counterclaim

46

--------------------------------------------------------------------------------




or defense by Borrower or Guarantor, including the defense of usury, and
Borrower and Guarantor have not asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.
4.1.19    No Prior Assignment. There are no prior assignments of the Leases or
any portion of the Rents due and payable or to become due and payable which are
presently outstanding.
4.1.20    Insurance. Borrower has obtained and has delivered to Lender certified
copies of all Policies, with all premiums paid thereunder, reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
No claims have been made or are currently pending, outstanding or otherwise
remain unsatisfied under any such Policies, and no Person, including Borrower,
has done, by act or omission, anything which would materially adversely impair
the coverage of any such Policies.
4.1.21    Use of Property. The Property is used exclusively as an office
building complex and other appurtenant and related uses, including any use
allowable under the Riot Games Lease.
4.1.22    Certificate of Occupancy; Licenses. All certifications, permits,
licenses and approvals required to be maintained by Borrower or with respect to
the Property, including without limitation, certificates of completion and
occupancy permits required for the legal use, occupancy and operation of the
Property as an office building complex (collectively, the “Licenses”), have been
obtained and are in full force and effect (or, in connection with tenant or
capital improvements at the Property after the date hereof, will be obtained).
Borrower shall keep and maintain all Licenses necessary for the operation of the
Property as an office building complex. The use being made of the Property is in
conformity with the certificate of occupancy issued for the Property.
4.1.23    Flood Zone. None of the Improvements on the Property are located in an
area as identified by the Federal Emergency Management Agency as an area having
special flood hazards or, if so located, the flood insurance required pursuant
to Section 6.1(a)(i) hereof is in full force and effect with respect to the
Property.
4.1.24    Physical Condition. Except as may be disclosed in any environmental,
property condition, title, zoning or other report respecting the Property
received by Lender, the Property, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components are in good condition, order and repair in
all material respects. Except as may be disclosed in any environmental, property
condition, title, zoning or other report respecting the Property received by
Lender, there exists no structural or other material defects or damages in the
Property, whether latent or otherwise, and Borrower has not received notice from
any insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.
4.1.25    Boundaries. Except as may be disclosed in the Survey delivered prior
to the Closing Date, all of the Improvements which were included in determining
the appraised value of the Property lie wholly within the boundaries and
building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
upon the Property encroach upon any of the Improvements, so as to adversely
affect the value or marketability of the Property except those easements or
other encumbrances with respect to which the Title Insurance Policy insures
against any losses resulting therefrom.

47

--------------------------------------------------------------------------------




4.1.26    Leases. The Property is not subject to any Leases other than the Riot
Games Lease described on the rent roll attached as Schedule I. Borrower is the
owner and lessor of landlord’s interest in the Riot Games Lease. No Person has
any possessory interest in the Property or right to occupy the same except under
and pursuant to the provisions of the Riot Games Lease. The Riot Games Lease is
in full force and effect and there are no defaults thereunder by Borrower, or to
Borrower’s knowledge, Riot Games and, to Borrower’s knowledge, there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute defaults thereunder. The copy of the Riot Games Lease and any
related guaranty (including all amendments thereto) delivered to Lender are
accurate, true and complete, and there are no oral agreements with respect
thereto. No Rent (other than security deposits, if any, listed on Schedule I)
has been paid more than one (1) month in advance of its due date. Except as may
be expressly identified in the rent roll delivered to Lender prior to the date
hereof, or any tenant estoppel certificate received by Lender prior to the date
hereof, all work to be performed by the landlord under the Riot Games Lease has
been performed as required in such Lease and has been accepted by Riot Games,
and, except as forth on Schedule VI attached hereto, any payments, free rent,
partial rent, rebate of rent or other payments, credits, allowances or
abatements required to be given by the landlord under the Riot Games Lease has
already been received by Riot Games. There has been no prior sale, transfer or
assignment, hypothecation or pledge of the Riot Games Lease or of the Rents
received therein which is still in effect. Except as listed on Schedule I, to
Borrower’s knowledge, Riot Games has not assigned its Lease or sublet all or any
portion of the premises demised thereby and nobody except Riot Games and its
employees occupy such leased premises. Except as may be expressly identified in
the rent roll delivered to Lender prior to the date hereof, or any tenant
estoppel certificate received by Lender prior to the date hereof, Riot Games
does not have any right or option pursuant to the Riot Games Lease or otherwise
to purchase all or any part of the Property of which the leased premises are a
part. Riot Games does not have any right or option for additional space in the
Improvements.
4.1.27    Intentionally Omitted.
4.1.28    Principal Place of Business; State of Organization. Borrower’s
principal place of business as of the date hereof is the address set forth in
the introductory paragraph of this Agreement. Borrower is organized under the
laws of the State of Delaware and its organizational identification number is
5145193.
4.1.29    Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements currently in effect in
connection with the transfer of the Property to Borrower have been paid. All
mortgage, mortgage recording, stamp, intangible or other similar tax required to
be paid by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration or
perfection of any of the Loan Documents, including, without limitation, the
Security Instrument, have been paid or are being paid simultaneously herewith.
4.1.30    Special Purpose Entity/Separateness.
(a)    Since Borrower’s formation and until the Debt has been paid in full,
Borrower hereby represents, warrants and covenants that Borrower has been, is,
shall be and shall continue to be a Special Purpose Entity.
(b)    The representations, warranties and covenants set forth in
Section 4.1.30(a) shall survive for so long as any amount remains payable to
Lender under this Agreement or any other Loan Document.

48

--------------------------------------------------------------------------------




(c)    Any and all of the stated facts and assumptions made in any Insolvency
Opinion with respect to each Restricted Party, including, but not limited to,
any exhibits attached thereto, are on the date hereof and shall be true and
correct in all material respects, and Borrower has and will comply with all of
the stated facts and assumptions made with respect to it in any Insolvency
Opinion. Each entity other than Borrower with respect to which an assumption is
made or a fact stated in any Insolvency Opinion will have complied and will
comply with all of the assumptions made and facts stated with respect to it in
any such Insolvency Opinion. Borrower covenants that in connection with any
Additional Insolvency Opinion delivered in connection with this Agreement it
shall provide an updated certification regarding the compliance of Borrower and
each Restricted Party with the facts and assumptions made therein.
(d)    Borrower covenants and agrees that Borrower shall provide Lender with two
(2) Business Days’ prior written notice prior to the removal of an Independent
Director of Borrower.
(e)    In addition to the foregoing, Borrower represents, warrants and agrees
that (being hereinafter referred to as the “Backward-Looking Special Purpose
Entity Representations and Warranties”):
(i)    Borrower has always been (A) duly formed, validly existing and in good
standing under the laws of the state of Delaware, with requisite power and
authority, and all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to own the Property and to transact the business in which
it has been engaged, and (B) duly qualified to do business and is in good
standing in each jurisdiction where it is required to be so qualified in
connection with its properties, business and operations.
(ii)    Borrower has no judgments or liens of any nature against it except for
tax liens not yet delinquent and Permitted Encumbrances.
(iii)    Borrower has always been, is, and will be in material compliance with
all laws, regulations, and orders applicable to it, and has, and has always had,
all permits necessary for it to operate.
(iv)    Borrower is not aware of any pending or threatened litigation, nor has
ever been a party to any material lawsuit, arbitration, summons, or other
material legal proceeding except as disclosed in writing to Lender.
(v)    Borrower has never been, except as disclosed in writing to Lender, nor is
involved in, any dispute with any taxing authority, and Borrower has paid all
taxes due to any taxing authority before the delinquency thereof.
(vi)    Borrower has provided Lender with complete financial statements that
fairly and accurately reflect its current financial conditions in all material
respects as of the date of such statements.
(vii)    Borrower has never owned any real property other than the Property and
has never engaged in any business except the ownership and operation of the
Property.
(viii)    Borrower has no material contingent or actual obligations unrelated to
the Property.

49

--------------------------------------------------------------------------------




(ix)    Since its formation, Borrower has materially met all of the requirements
set forth herein to qualify as a Special Purpose Entity.
4.1.31    Management Agreement. The Management Agreement is in full force and
effect and there is no monetary or material non-monetary default thereunder by
any party thereto and, to Borrower’s knowledge, no event has occurred that, with
the passage of time and/or the giving of notice would constitute a default
thereunder.
4.1.32    Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.
4.1.33    No Change in Facts or Circumstances; Disclosure. All information
submitted by Borrower to Lender including, but not limited to, all financial
statements, rent rolls, reports, certificates and other documents submitted in
connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by Borrower in this Agreement or in any other Loan
Document, are accurate, complete and correct in all material respects and no
such statement of fact omits any material fact necessary to make statements
contained herein or therein not misleading. There has been no material adverse
change in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or might materially
and adversely affect the use, operation or value of the Property or the business
operations and/or the financial condition of Borrower or Guarantor. Borrower and
Guarantor have disclosed to Lender all material facts and have not failed to
disclose any material fact that could reasonably be expected to (i) cause any
Provided Information or representation or warranty made herein to be materially
misleading, or (ii) materially adversely affect the Property or the business,
operations or condition (financial or otherwise) of Borrower or Guarantor.
4.1.34    Investment Company Act.
(a)     Borrower is not (i) an “investment company” or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of
1940, as amended; (ii) a “holding company” or a “subsidiary company” of a
“holding company” or an “affiliate” of either a “holding company” or a
“subsidiary company” within the meaning of the Public Utility Holding Company
Act of 2005, as amended; or (iii) subject to any other Federal or state law or
regulation which purports to restrict or regulate its ability to borrow money;
and
(b)    Borrower and Guarantor each qualify for the exemption set forth in
Section 3(c)(5) or Section 3(c)(6), as applicable, of the Investment Company Act
of 1940, as amended, and as a result is not an “investment company”, or a
company “controlled” by an “investment company”, registered or required to be
registered thereunder.
4.1.35    Embargoed Person. As of the date hereof and at all times throughout
the term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower and Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person; (b) no Embargoed Person has any
interest of any nature whatsoever in Borrower or Guarantor, as applicable, with
the result that the investment in Borrower or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower or Guarantor, as applicable, have
been derived from any unlawful activity with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law. Borrower makes no covenant
or agreement under this Section 4.1.35 with respect to any Person whose indirect
ownership of Borrower derives solely

50

--------------------------------------------------------------------------------




from (i) ownership (whether direct or indirect) of stock in Hudson Pacific
Properties, Inc., provided such stock is listed on the New York Stock Exchange
or any other nationally recognized stock exchange or (ii) indirect ownership of
a limited partnership interest in Guarantor solely to the extent that Hudson
Pacific Properties, Inc. does not have the right, pursuant to its organizational
documents as same exist on the date hereof, to consent to such Person’s indirect
ownership of such limited partnership interest.
4.1.36    Cash Management Account.
(a)     This Agreement, together with the other Loan Documents, creates a valid
and continuing security interest (as defined in the UCC) in the Clearing Account
and Cash Management Account in favor of Lender, as and when each such account
may be established, which security interest is prior to all other Liens, other
than Permitted Encumbrances, and is enforceable as such against creditors of and
purchasers from Borrower. Other than in connection with the Loan Documents and
except for Permitted Encumbrances, Borrower has not sold, pledged, transferred
or otherwise conveyed its interest in the Clearing Account and Cash Management
Account;
(b)    Each of the Clearing Account and Cash Management Account shall constitute
a “deposit accounts” within the meaning of the UCC;
(c)    Clearing Bank is only required to comply with the instructions of Lender,
without any further consent by Borrower, directing disposition of the Clearing
Account and all sums at any time held, deposited or invested therein, together
with any interest or other earnings thereon, and all proceeds thereof (including
proceeds of sales and other dispositions), whether accounts, general
intangibles, chattel paper, deposit accounts, instruments, documents or
securities;
(d)    The Clearing Account and Cash Management Account are not held in the name
of any Person other than Borrower, as pledgor, for the benefit of Lender, as
secured party; and
(e)    The Property is not subject to any cash management system (other than
pursuant to the Loan Documents), and any and all existing tenant instruction
letters issued in connection with any previous financing have been duly
terminated prior to the date hereof.
4.1.37    Filing of Returns. Borrower and Guarantor have filed all Federal
income tax returns and all other material tax returns, domestic and foreign,
required to be filed by it and have paid all material taxes and assessments
payable by it that have become due, other than those not yet delinquent and
except for those being contested in good faith. Borrower and Guarantor have each
established on its books such charges, accruals and reserves in respect of
taxes, assessments, fees and other governmental charges for all fiscal periods
as are required by sound accounting principles consistently applied. Neither
Borrower nor Guarantor knows of any proposed assessment for additional Federal,
foreign or state taxes for any period, or of any basis therefor, that,
individually or in the aggregate, taking into account such charges, accruals and
reserves in respect thereof as such Person has made, could reasonably be
expected to cause a Material Adverse Change with respect to Borrower, Guarantor
or the Property.
4.1.38    Ownership of Assets. All assets and liabilities which appear on the
public filings of Hudson Pacific Properties, Inc. prior to the date hereof were,
as of the dates reflected thereon, assets and liabilities of Guarantor.
Section 4.2    Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any

51

--------------------------------------------------------------------------------




of the other Loan Documents by Borrower provided such representations and
warranties shall not survive the indefeasible repayment in full of the Debt. All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by Borrower shall be deemed to have been relied upon
by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.
ARTICLE V    

BORROWER COVENANTS
Section 5.1    Affirmative Covenants. From the date hereof and until payment and
performance in full of all Obligations, Borrower hereby covenants and agrees
with Lender that:
5.1.1    Existence; Compliance with Legal Requirements. Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence, rights, licenses, permits and franchises and comply
with all Legal Requirements applicable to Borrower and the Property. There shall
never be committed by Borrower, and Borrower shall not permit any other Person
in occupancy of or involved with the operation or use of the Property to commit,
any act or omission affording any Governmental Authority the right of forfeiture
against the Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents. Borrower should not
commit, knowingly permit or suffer to exist any act or omission affording such
right of forfeiture. Borrower shall at all times maintain, preserve and protect
all franchises and trade names, preserve all the remainder of its property used
or useful in the conduct of its business as currently conducted, and shall keep
the Property in good working order and repair, and from time to time make, or
cause to be made, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto, all as more fully provided in the Security
Instrument and this Agreement. Borrower shall keep the Property insured at all
times by financially sound and reputable insurers, to such extent and against
such risks, and maintain liability and such other insurance, as is more fully
provided in this Agreement. After prior notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to Borrower or the
Property or any alleged violation of any Legal Requirement, provided, that: (a)
no Default or Event of Default has occurred and remains uncured; (b) such
proceeding shall be permitted under, and be conducted in accordance with, the
provisions of any instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (c) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (d) Borrower shall, upon final
determination thereof, promptly comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement; (e) such proceeding shall suspend the enforcement of the contested
Legal Requirement against Borrower and the Property, if applicable, or Borrower
shall have complied with such Legal Requirement under protest, or the time to
comply with such Legal Requirement shall otherwise not have expired; and (f)
Borrower shall furnish such security as may be required in the proceeding, or as
may be reasonably requested by Lender, to insure compliance with such Legal
Requirement, together with all interest and penalties payable in connection
therewith. Lender may apply any such security, as necessary to cause compliance
with such Legal Requirement at any time when, in the reasonable judgment of
Lender, the validity, applicability or violation of such Legal Requirement is
finally established or the Property (or any part thereof or interest therein)
shall be in danger of being sold, forfeited, terminated, cancelled or lost.
5.1.2    Taxes and Other Charges. Borrower shall pay, or shall cause its
Tenant(s) to pay (to the extent any Tenant is obligated to make such payments
under its Lease) all Taxes and Other Charges now or hereafter levied or assessed
or imposed against the Property, or any part thereof, prior to delinquency;

52

--------------------------------------------------------------------------------




provided, however, Borrower’s obligation to directly pay Taxes shall be
suspended for so long as Borrower complies with the terms and provisions of
Section 7.2 hereof. Borrower will deliver to Lender receipts for payment or
other evidence satisfactory to Lender that the Taxes and Other Charges have been
so paid or are not then delinquent no later than ten (10) days prior to the date
on which the Taxes and/or Other Charges would otherwise be delinquent if not
paid; provided, however, Borrower is not required to furnish such receipts for
payment of Taxes in the event that such Taxes have been paid by Lender pursuant
to Section 7.2 hereof. Borrower shall not suffer and shall promptly cause to be
paid and discharged any Lien or charge whatsoever which may be or become a Lien
or charge against the Property, and shall promptly pay for all utility services
provided to the Property, provided cash flow from the Property is made available
to Borrower to do so, as and to the extent expressly required pursuant to the
terms of this Agreement. After prior notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Taxes or Other Charges, provided that
(a) no Default or Event of Default has occurred and remains uncured; (b) such
proceeding shall be permitted under, and be conducted in accordance with, the
provisions of any other instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (c) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (d) Borrower shall promptly upon
final determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (e) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property (except that if such Taxes or
Other Charges must be paid sooner in order to avoid being delinquent, then
Borrower shall cause the same to be paid prior to delinquency, and upon making
such payment prior to delinquency Borrower may continue such contest); and
(f) Borrower shall furnish such security as may be required in the proceeding,
or as may be reasonably requested by Lender, to insure the payment of any such
Taxes or Other Charges, together with all interest and penalties thereon. Lender
may pay over any such cash deposit or part thereof held by Lender to the
claimant entitled thereto at any time when, in the reasonable judgment of
Lender, the entitlement of such claimant is established or the Property (or part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost or there shall be any danger of the Lien of the
Security Instrument being primed by any related Lien.
5.1.3    Litigation. Borrower shall give prompt notice to Lender of any
litigation or proceedings by any Governmental Authority pending or threatened in
writing against Borrower and/or Guarantor which might materially adversely
affect Borrower’s or Guarantor’s condition (financial or otherwise) or business
or the Property.
5.1.4    Access to Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice (which may be given verbally), subject to
the rights of Tenants under Leases.
5.1.5    Notice of Default. Borrower shall promptly advise Lender of any
Material Adverse Change in Borrower’s or Guarantor’s condition, financial or
otherwise, of the occurrence of any Default or Event of Default of which
Borrower has knowledge, or of the discovery by Borrower that any certification
made by Borrower to Lender under the Loan Documents or any information furnished
by Borrower pursuant to the Loan Document or with respect to the Loan is or has
become incorrect or incomplete in any material respect.
5.1.6    Cooperate in Legal Proceedings. Borrower shall cooperate with Lender
with respect to any proceedings before any court, board or other Governmental
Authority of which Borrower has knowledge and which may adversely affect, in any
material respect, the rights of Lender hereunder or any

53

--------------------------------------------------------------------------------




rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.
5.1.7    Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower. Payment of the costs and
expenses associated with any of the foregoing shall be in accordance with the
terms and provisions of this Agreement, including, without limitation, the
provisions of Section 10.13 hereof.
5.1.8    Award and Insurance Benefits. Except as expressly set forth to the
contrary in Article VI hereof, Borrower shall cooperate with Lender in obtaining
for Lender the benefits of any Awards or Insurance Proceeds lawfully or
equitably payable in connection with the Property, and Lender shall be
reimbursed for any expenses incurred in connection therewith (including
reasonable attorneys’ fees and disbursements, and the payment by Borrower of the
expense of an appraisal on behalf of Lender in case of Casualty or Condemnation
affecting the Property or any part thereof) out of such Insurance Proceeds.
5.1.9    Further Assurances. Borrower shall, at Borrower’s sole cost and
expense:
(a)    furnish to Lender all instruments, documents, boundary surveys, footing
or foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;
(b)    execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the Obligations under the Loan Documents, as Lender may
reasonably require; and
(c)    do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time. In furtherance hereof, Borrower
grants to Lender an irrevocable power of attorney coupled with an interest for
the purpose of protecting, perfecting, preserving and realizing upon the
interests granted pursuant to this Agreement and to effect the intent hereof,
all as fully and effectually as Borrower might or could do; and Borrower hereby
ratifies all that Lender shall lawfully do or cause to be done by virtue hereof;
provided, however, that Lender agrees not to utilize such power of attorney for
the purposes stated in the foregoing clause unless (i) Lender has requested that
Borrower take an action or execute a document for the purposes stated in the
foregoing clause and, after five (5) days, Borrower has failed to do so, (ii) an
Event of Default has occurred and is continuing, or (iii) Lender reasonably
believes its rights under any Loan Document or the Collateral or the value of
the Collateral are under an imminent threat of being impaired. Upon receipt of
an affidavit of an officer of Lender as to the loss, theft, destruction or
mutilation of the Note or any other Loan Document which is not of public record,
and, in the case of any such mutilation, upon surrender and cancellation of such
Note or other applicable Loan Document and in the case of any such loss, theft
or destruction, a lost note affidavit, Borrower will issue, in lieu thereof, a
replacement Note or other applicable Loan Document, dated the date of such lost,
stolen, destroyed or mutilated Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.

54

--------------------------------------------------------------------------------




5.1.10    Mortgage Taxes. Borrower shall simultaneously herewith pay all state,
county and municipal recording and all other taxes imposed upon the execution
and recordation of the Security Instrument.
5.1.11    Financial Reporting.
(a)     Borrower will keep and maintain or will cause to be kept and maintained
on a Fiscal Year basis in accordance with GAAP (or such other accounting basis
selected by Borrower and reasonably acceptable to Lender), and the requirements
of Regulation AB, proper and accurate books, records and accounts reflecting all
of the financial affairs of Borrower and all items of income and expense in
connection with the operation of the Property. Lender shall have the right from
time to time at all times during normal business hours upon reasonable notice
(which may be verbal) to examine such books, records and accounts at the office
of Borrower or any other Person maintaining such books, records and accounts and
to make such copies or extracts thereof as Lender shall desire. After the
occurrence of an Event of Default, Borrower shall pay any reasonable costs and
expenses incurred by Lender to examine Borrower’s accounting records with
respect to the Property, as Lender shall reasonably determine to be necessary or
appropriate in the protection of Lender’s interest. Upon Lender’s reasonable
request, Borrower shall furnish to Lender such other information reasonably
necessary and sufficient to fairly represent the financial condition of Borrower
and the Property.
(b)    Borrower will furnish to Lender annually, within ninety (90) days
following the end of each Fiscal Year of Borrower, a complete copy of Borrower’s
and Guarantor’s annual financial statements certified as true and correct by the
party providing such statements and, with respect to Guarantor, audited by a
“Big Four” accounting firm or other independent certified public accountant
acceptable to Lender in accordance with GAAP (or such other accounting basis
acceptable to Lender) and the requirements of Regulation AB covering the
Property for such Fiscal Year and containing statements of profit and loss for
Borrower, Guarantor and the Property and a balance sheet for Borrower and
Guarantor. Such statements of Borrower shall set forth the financial condition
and the results of operations for the Property for such Fiscal Year, and shall
include, but not be limited to, amounts representing annual Net Cash Flow, Net
Operating Income, Gross Income from Operations and Operating Expenses and
occupancy statistics for the Property. Borrower’s annual financial statements
shall be accompanied by (i) a comparison of the budgeted income and expenses and
the actual income and expenses for the prior Fiscal Year, (ii) solely to the
extent such information is not provided through the rent roll delivered pursuant
to Section 5.1.11(c)(i), a list of Tenants, if any, occupying more than twenty
(20%) percent of the total floor area of the Improvements, (iii) solely to the
extent such information is not provided through the rent roll delivered pursuant
to Section 5.1.11(c)(i), a breakdown showing the year in which each Lease then
in effect expires and the percentage of total floor area of the Improvements and
the percentage of base rent with respect to which Leases shall expire in each
such year, each such percentage to be expressed on both a per year and
cumulative basis, (iv) solely to the extent such information is not provided
through the financial statements delivered pursuant to this Section 5.1.11(b), a
schedule detailing Net Operating Income and Net Cash Flow (the “Net Cash Flow
Schedule”), and (v) an Officer’s Certificate certifying that each annual
financial statement fairly presents the financial condition and the results of
operations of Borrower and the Property subject to such reporting, and that such
financial statements have been prepared in accordance with GAAP and as of the
date thereof whether there exists an event or circumstance which constitutes a
Default or Event of Default under the Loan Documents executed and delivered by,
or applicable to, Borrower, and if such Default or Event of Default exists, the
nature thereof, the period of time it has existed and the action then being
taken to remedy the same. Guarantor’s annual financial statements shall be
accompanied by an Officer’s Certificate certifying that each annual financial
statement presents fairly the financial condition and the results of operations
of Guarantor being reported upon and that such financial statements have been
prepared in accordance with

55

--------------------------------------------------------------------------------




GAAP (or such other accounting basis acceptable to Lender) and as of the date
thereof whether there exists an event or circumstance which constitutes a
Default or Event of Default under the Loan Documents executed and delivered by,
or applicable to, Guarantor, and if such Default or an Event of Default exists,
the nature thereof, the period of time it has existed and the action then being
taken to remedy the same. Notwithstanding the foregoing, if at any time, Hudson
Pacific Properties, Inc. shall cease to be publicly traded on the New York Stock
Exchange or another nationally recognized stock exchange, then from such date,
(A) the annual financial statements required to be delivered pursuant to this
Section 5.1.11(b), shall be required to be audited by a “Big Four” accounting
firm or other independent certified public accountant acceptable to Lender in
accordance with GAAP (or such other accounting basis acceptable to Lender) and
the requirements of Regulation AB covering the Property, and (B) the annual
financial statements of Guarantor shall be accompanied by an unqualified opinion
of a “Big Four” accounting firm or other independent certified public accountant
reasonably acceptable to Lender and such unqualified opinion shall include the
operations of Borrower within the consolidated results of operations of
Guarantor.
(c)    Borrower will furnish, or cause to be furnished, to Lender (x) prior to a
Securitization, within twenty (20) days after the end of each calendar month, on
a monthly basis, and (y) at all times, on or before forty-five (45) days after
the end of each calendar quarter, on a quarterly basis, the following items,
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete and fairly present the financial condition and
results of the operations of Borrower and the Property in all material respects
as of the date thereof (subject to normal year-end adjustments) as applicable:
(i) a rent roll for the most recently completed calendar month or quarter, as
applicable; (ii) monthly, quarterly and year-to-date operating statements
(including Capital Expenditures) prepared for each calendar month or quarter, as
applicable, noting Net Operating Income, Gross Income from Operations, Operating
Expenses and occupancy statistics for the Property, and, upon Lender’s
reasonable request, other information necessary and sufficient to fairly
represent the financial position and results of operation of the Property during
the most recently completed calendar month or quarter, as applicable, and, if
requested in writing by Lender (which may be through electronic mail),
containing a comparison of budgeted income and expenses and the actual income
and expenses together with, at Lender’s request, a detailed explanation of any
variances of five percent (5%) or more between budgeted and actual amounts for
such periods, all in form reasonably satisfactory to Lender; and
(iii) calculations reflecting the annual Debt Service Coverage Ratio (and the
annual Aggregate Debt Service Coverage Ratio, if applicable) and the annual Debt
Yield (and the annual Aggregate Debt Yield, if applicable) as of the last day of
the most recently completed month or quarter, as applicable. In addition, such
Officer’s Certificate shall also state that the representations and warranties
of Borrower set forth in Section 4.1.30 are true and correct as of the date of
such certificate and that there are no trade payables outstanding for more than
sixty (60) days, other than trade payables which are currently being contested
in accordance with the terms and provisions of this Agreement.
(d)    For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget not
later than forty‑five (45) days prior to the commencement of such period or
Fiscal Year in form reasonably satisfactory to Lender. The Annual Budget shall
be subject to Lender’s approval (each such Annual Budget, an “Approved Annual
Budget”). In the event that Lender objects to a proposed Annual Budget submitted
by Borrower which requires the approval of Lender hereunder, Lender shall advise
Borrower of such objections within fifteen (15) days after receipt thereof (and
deliver to Borrower a reasonably detailed description of such objections) and
Borrower shall promptly revise such Annual Budget and resubmit the same to
Lender. Lender shall advise Borrower of any objections to such revised Annual
Budget within ten (10) days after receipt thereof (and deliver to Borrower a
reasonably detailed description of such objections) and Borrower shall promptly
revise the same in accordance with the process described in this subsection
until Lender approves the Annual Budget. Until such time that Lender approves a
proposed Annual Budget which requires the approval of

56

--------------------------------------------------------------------------------




Lender hereunder, the most recently Approved Annual Budget shall apply; provided
that such Approved Annual Budget shall be adjusted to reflect actual increases
in Taxes, Insurance Premiums and Other Charges.
(e)    In the event that Borrower must incur an extraordinary Operating Expense
or Capital Expenditure not set forth in the Approved Annual Budget (each an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense for
Lender’s approval, not to be unreasonably withheld.
(f)    If, at the time a Disclosure Document is being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Property alone or the Property and
Related Properties collectively, will be a Significant Obligor, Borrower shall
furnish to Lender upon request (i) the selected financial data or, if
applicable, Net Operating Income for Borrower and the Property for the most
recent fiscal year and interim period (or such longer period as may be required
by Regulation S-K if the Loan is not treated as a non-recourse loan under
Instruction 3 for Item 1101(k) of Regulation AB) meeting the requirements and
covering the time periods specified in Section 301 of Regulation S-K and Item
1112 of Regulation AB, if Lender expects that the principal amount of the Loan
together with any Related Loans as of the cut-off date for such Securitization
may, or if the principal amount of the Loan together with any Related Loans as
of the cut-off date for such Securitization and at any time during which the
Loan and any Related Loans are included in a Securitization does, equal or
exceed ten percent (10%) (but less than twenty percent (20%)) of the aggregate
principal amount of all mortgage loans included or expected to be included, as
applicable, in the Securitization, or (ii) the financial statements required
under Item 1112(b)(2) of Regulation AB, if Lender expects that the principal
amount of the Loan together with any Related Loans as of the cut-off date for
such Securitization may, or if the principal amount of the Loan together with
any Related Loans as of the cut-off date for such Securitization and at any time
during which the Loan and any Related Loans are included in a Securitization
does, equal or exceed twenty percent (20%) of the aggregate principal amount of
all mortgage loans included or expected to be included, as applicable, in the
Securitization. Such financial data or financial statements shall be furnished
to Lender (A) within ten (10) Business Days after notice from Lender in
connection with the preparation of Disclosure Documents for the Securitization,
(B) not later than forty-five (45) days after the end of each fiscal quarter of
Borrower and (C) not later than seventy-five (75) days after the end of each
fiscal year of Borrower; provided, however, that Borrower shall not be obligated
to furnish financial data or financial statements pursuant to clauses (B) or (C)
of this sentence with respect to any period for which a filing pursuant to the
Exchange Act in connection with or relating to the Securitization (an “Exchange
Act Filing”) is not required. If requested by Lender, Borrower shall use
commercially reasonable efforts to furnish to Lender financial data and/or
financial statements for any Tenant of the Property if, in connection with a
Securitization, Lender reasonably expects there to be, with respect to such
Tenant or group of Affiliated Tenants, a concentration within all of the
mortgage loans included or expected to be included, as applicable, in the
Securitization such that such Tenant or group of Affiliated Tenants would
constitute a Significant Obligor; provided, however, that Lender acknowledges
that Riot Games has no obligation under the Riot Games Lease to provide any such
financial data to Borrower or Lender. All financial data and financial
statements provided by Borrower hereunder pursuant to this Section 5.1.11(f)
shall be prepared in accordance with GAAP, and shall meet the requirements of
Regulation S-K or Regulation S-X, as applicable, Regulation AB and other
applicable legal requirements. All financial statements referred to in this
Section 5.1.11(f) hereof shall be reviewed by independent accountants of
Borrower reasonably acceptable to Lender in accordance with Regulation AB,
Regulation S-K or Regulation S-X, as applicable, and all other applicable legal
requirements, shall be accompanied by the manually executed report of the
independent accountants thereon, which report shall meet the requirements of
Regulation S-K or Regulation S-X, as applicable, Regulation AB and all other
applicable legal requirements, and shall be further accompanied by a manually
executed written consent of the independent accountants, in form and substance
reasonably acceptable to Lender, to the inclusion of such

57

--------------------------------------------------------------------------------




financial statements in any Disclosure Document and any Exchange Act Filing and
to the use of the name of such independent accountants and the reference to such
independent accountants as “experts” in any Disclosure Document and Exchange Act
Filing, all of which shall be provided at the same time as the related financial
statements are required to be provided. All financial data and financial
statements (audited or unaudited) provided by Borrower under this Section
5.1.11(f) shall be accompanied by an Officer’s Certificate, which certification
shall state that such financial statements meet the requirements set forth in
this Section 5.1.11(f). If requested by Lender, Borrower shall provide Lender,
promptly upon request, with any other or additional financial statements, or
financial, statistical or operating information, as Lender shall reasonably
determine to be required pursuant to Regulation S-K or Regulation S-X, as
applicable, Regulation AB or any amendment, modification or replacement thereto
or other legal requirements in connection with any Disclosure Document or any
Exchange Act filing in connection with or relating to a Securitization or as
shall otherwise be reasonably requested by Lender. In the event Lender
determines, in connection with a Securitization, that the financial data and
financial statements required in order to comply with Regulation S-K or
Regulation S-X, as applicable, Regulation AB or any amendment, modification or
replacement thereto or other legal requirements are other than as provided
herein, then notwithstanding the provisions of this Section 5.1.11(f), Lender
may request, and Borrower shall promptly provide, such other financial data and
financial statements as Lender reasonably determines to be necessary or
appropriate for such compliance.
(g)    If reasonably requested by Lender, Borrower shall provide Lender,
promptly upon request, a list of Tenants (including all affiliates of such
Tenants) that in the aggregate (i) occupy 10% or more (but less than 20%) of the
total floor area of the Improvements or represent 10% or more (but less than
20%) of aggregate base rent, and (ii) occupy 20% or more of the total floor area
of the Improvements or represent 20% or more of aggregate base rent, provided,
however, that no such reporting shall be required with respect to Riot Games and
the Riot Games Lease.
(h)    Borrower shall furnish to Lender, within ten (10) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of the Property and the
financial affairs of Borrower as may be reasonably requested by Lender.
(i)    Borrower shall furnish to Lender, within ten (10) Business Days after
Lender’s request (or as soon thereafter as may be reasonably possible),
financial information from any Tenant designated by Lender (to the extent such
financial and sales information (i) is required to be provided under the
applicable Lease and same is received by Borrower after request therefore or
(ii) is provided to Borrower by the applicable Tenant even if such Tenant is not
required to provide the same pursuant to its Lease).
(j)    Any reports, statements or other information required to be delivered
under this Agreement shall be delivered (i) in paper form, (ii) via electronic
mail, FTP upload, website submission or any future commonly available technology
reasonably acceptable to Lender and/or (iii) if reasonably requested by Lender
and within the capabilities of Borrower’s data systems without change or
modification thereto, in electronic form and prepared using Microsoft Word for
Windows or WordPerfect for Windows files (which files may be prepared using a
spreadsheet program and saved as word processing files). Borrower agrees that
Lender may disclose information regarding the Property and Borrower that is
provided to Lender pursuant to this Section 5.1.11 in connection with any
Securitization to such parties requesting such information in connection with
such Securitization.
(k)    Breach. If Borrower fails to provide to Lender or its designee any of the
financial statements, certificates, reports or information (the “Required
Records”) required by this Section 5.1.11 within the applicable time periods set
forth in this Section 5.1.11, Borrower shall pay to

58

--------------------------------------------------------------------------------




Lender, at Lender’s option and in its discretion, an amount equal to $5,000 for
each Required Record that is not delivered within fifteen (15) days after
written notice thereof; provided, however, that (I) no payment shall be required
in connection with the first failure to deliver any Required Record in a given
calendar year, and (II) Borrower shall only be responsible for payment of the
$5,000 fine noted in the foregoing clause if the written notice required to be
delivered from Lender to Borrower pursuant to the immediately preceding clause
shall contain a bold-faced, conspicuous legend at the top of the first page
thereof stating “FINAL NOTICE: THIS IS A REQUEST FOR A REQUIRED RECORD UNDER THE
LOAN BY CANTOR COMMERCIAL REAL ESTATE LENDING, L.P. AND GOLDMAN SACHS MORTGAGE
COMPANY WITH RESPECT TO 1861, 1901, 1901 1/2, 1925 AND 1933 SOUTH BUNDY DRIVE
AND 12333 OLYMPIC BOULEVARD, LOS ANGELES, CA 90064. SUBJECT TO THE TERMS AND
PROVISIONS OF THE LOAN AGREEMENT, IF YOU FAIL TO PROVIDE THE REFERENCED REQUIRED
RECORD WITHIN FIFTEEN (15) DAYS, YOU MAY INCUR A MONETARY FINE IN THE AMOUNT OF
$5,000”. In addition, if Borrower fails to deliver any Required Records to
Lender within the applicable time periods set forth in this Section 5.1.11,
Lender shall have the option, upon fifteen (15) days’ notice to Borrower, to
gain access to Borrower’s books and records, which, provided no Event of Default
shall have occurred and be continuing, shall be during normal business hours,
and prepare or have prepared at Borrower’s expense, any Required Records not
delivered by Borrower. In addition, it shall be an Event of Default if any of
the following shall occur: (i) any failure of Borrower to provide to Lender any
of the Required Records within the applicable time periods set forth in this
Section 5.1.11, if such failure continues for fifteen (15) days after written
notice thereof, or (ii) in the event any Required Records shall be materially
inaccurate or false, or (iii) in the event of the failure of Borrower to permit
Lender or its representatives to inspect said books, records and accounts upon
request of Lender as required by this Section 5.1.11. Notwithstanding the
foregoing, the time periods provided by this Section 5.1.11(k) for delivery of
any Required Record shall be extended day for day if (x) Lender has requested a
Required Record which is not (A) identified with specificity in this
Section 5.1.11, or (B) required to be delivered on a recurring basis, and (y)
the information needed to deliver such Required Record is not reasonably
accessible to Borrower within such fifteen (15) day period, in each case, for so
long as Borrower is diligently pursuing such information.
5.1.12    Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower will qualify to do business and will remain in good standing under the
laws of each jurisdiction as and to the extent the same are required for the
ownership, maintenance, management and operation of the Property.
5.1.13    Title to the Property. Borrower will warrant and defend (a) the title
to the Property and every part thereof, subject only to Permitted Encumbrances,
and (b) the validity and priority of the Lien of the Security Instrument and the
Assignment of Leases, subject only to Permitted Encumbrances, in each case
against the claims of all Persons whomsoever. Borrower shall reimburse Lender
for any actual losses, costs, damages or expenses (including reasonable
attorneys’ fees and expenses, and court costs) incurred by Lender if an interest
in the Property, other than as permitted hereunder, is claimed by another
Person.
5.1.14    Costs of Enforcement. In the event (a) that the Security Instrument is
foreclosed in whole or in part or that the Security Instrument is put into the
hands of an attorney for collection, suit, action or foreclosure, (b) of the
foreclosure of any mortgage prior to or subsequent to the Security Instrument in
which proceeding Lender is made a party, or (c) of a Bankruptcy Action related
to Borrower or an assignment by Borrower for the benefit of its creditors,
Borrower, on behalf of itself and its successors and assigns, agrees that
it/they shall be chargeable with and shall pay all costs of collection and
defense, including attorneys’ fees and expenses, and court costs, incurred by
Lender or Borrower in connection therewith and

59

--------------------------------------------------------------------------------




in connection with any appellate proceeding or post-judgment action involved
therein, together with all required service or use taxes.
5.1.15    Estoppel Statement.
(a)     After written request by Lender, Borrower shall within ten (10) Business
Days thereafter, furnish Lender with a statement, duly acknowledged and
certified, setting forth (i) the original principal amount of the Loan, (ii) the
Outstanding Principal Balance, (iii) the Interest Rate of the Loan, (iv) the
date installments of interest were last paid, (v) to Borrower’s knowledge, any
offsets or defenses to the performance of the Obligations, if any, and (vi) that
the Note, this Agreement, the Security Instrument and the other Loan Documents
are valid, legal and binding obligations of Borrower and have not been modified
or if modified, giving particulars of such modification.
(b)    Borrower shall use commercially reasonable efforts to deliver to Lender
upon request, tenant estoppel certificates from each commercial Tenant leasing
space at the Property in form and substance reasonably satisfactory to Lender;
provided, however, that in the event, following Borrower’s use of commercially
reasonable efforts, it is unable to satisfy the foregoing clause of this Section
5.1.15(b), and provided that the applicable Lease proscribes a form of estoppel
certificate the applicable Tenant thereunder is obligated to provide, such form
shall then be deemed satisfactory to Lender; and provided further, however, that
unless an Event of Default has occurred and is continuing, Borrower shall not be
required to deliver such certificates more frequently than one (1) time in any
calendar year, other than any required in connection with a Securitization.
5.1.16    Loan Proceeds. Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.4.
5.1.17    Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior written consent of Lender.
5.1.18    Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one or more Officer’s Certificates certifying as to
the accuracy of all representations made by Borrower in the Loan Documents as of
the date of the closing of such Securitization in all relevant jurisdictions,
and (b) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower as of
the date of the Securitization.
5.1.19    No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.
5.1.20    Leasing Matters. Any Major Lease executed after the date hereof shall
require the prior written consent of Lender, which consent shall not be
unreasonably withheld. Upon reasonable request, Borrower shall furnish Lender
with true, correct and complete executed copies of all Leases, amendments
thereof and any related agreements. All renewals of Leases and all proposed
Leases shall provide for rental rates comparable to existing local market rates.
All proposed Leases shall be on commercially reasonable market rate terms and
shall not contain any terms which would materially adversely affect Lender’s
rights

60

--------------------------------------------------------------------------------




under the Loan Documents. All Leases executed after the date hereof shall
provide that they are subordinate to the Security Instrument and the Lien
created thereby and that the Tenant thereunder agrees to attorn to Lender or any
purchaser at a sale by foreclosure or power of sale. Borrower (a) shall observe
and perform the material obligations imposed upon the lessor under the Leases in
a commercially reasonable manner; (b) shall enforce and may amend or terminate
the terms, covenants and conditions contained in the Leases upon the part of the
Tenant thereunder to be observed or performed in a commercially reasonable
manner and in a manner not to impair the value of the Property involved, except
that Borrower shall not terminate, or accept the surrender by one or more
Tenants of, Leases which, in the aggregate, demise ten percent (10%) or more of
the Net Rentable Square Footage of the Property in any given calendar year,
unless by reason of a Tenant default and then only in a commercially reasonable
manner to preserve and protect the Property; provided, however, that no such
termination or surrender of any Major Lease will be permitted without the prior
written consent of Lender, not to be unreasonably withheld or unless such
termination or surrender is specifically provided for in the Major Lease; (c)
shall not collect any of the Rents more than one (1) month in advance (other
than security deposits required pursuant to such Lease); (d) shall not execute
any other assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents); (e) shall not, except with Lender’s prior
written consent, not to be unreasonably withheld, materially alter, modify or
change the terms of any Major Leases, or any other Lease, if, after
modification, such Lease would constitute a Major Lease, in a manner
inconsistent with the provisions of the Loan Documents; and (f) shall execute
and deliver at the request of Lender all such further assurances, confirmations
and assignments in connection with the Leases as Lender shall from time to time
reasonably require. Notwithstanding anything to the contrary contained herein,
Borrower shall not enter into a Lease of all or substantially all of the
Property without Lender’s prior written consent. Notwithstanding anything to the
contrary contained herein, all new Leases and all amendments, modifications,
extensions, and renewals of existing Leases with Tenants that are Affiliates of
Borrower shall be subject to the prior written consent of Lender, not to be
unreasonably withheld. Lender shall have the right to require each new Tenant to
execute and deliver to Lender a subordination, non-disturbance of possession and
attornment agreement in form, content and manner of execution reasonably
acceptable to Lender; provided, however, that in the event Lender has approved
(or has been deemed to approve in accordance with the Loan Documents) a Lease
and such Lease proscribes the form of estoppel certificate and/or subordination,
non-disturbance and attornment agreement the applicable Tenant thereunder is
obligated to provide, such form shall be deemed satisfactory to Lender. So long
as no Event of Default then exists, Lender’s failure to respond to a request
from Borrower for any approval under this Section 5.1.20 will be deemed Lender’s
approval of such matters, so long as the following conditions have been met:
(a)    if the request for approval relates to approval of a Major Lease, such
Major Lease does not contain a purchase option, right of first offer/refusal to
purchase the Property or any part thereof or similar options to purchase the
Property or any part thereof;
(b)    the first correspondence from Borrower to Lender requesting such approval
or consent is in an envelope marked “PRIORITY” and contains a bold-faced,
conspicuous legend at the top of the first page thereof stating that “FIRST
NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE LOAN BY CANTOR COMMERCIAL REAL
ESTATE LENDING, L.P. AND GOLDMAN SACHS MORTGAGE COMPANY WITH RESPECT TO 1861,
1901, 1901 1/2, 1925 AND 1933 SOUTH BUNDY DRIVE AND 12333 OLYMPIC BOULEVARD, LOS
ANGELES, CA 90064. FAILURE TO RESPOND TO THIS REQUEST WITHIN EIGHT (8) BUSINESS
DAYS MAY RESULT IN THE REQUEST BEING DEEMED GRANTED”, and is accompanied by all
other information and documents reasonably requested by Lender in writing prior
to the expiration of such eight (8) Business Day period in order to adequately
review the same;

61

--------------------------------------------------------------------------------




(c)    if Lender fails to respond or to deny such request for approval in
writing within the eight (8) Business Day period described in clause (b) above,
a second notice requesting approval is delivered to Lender from Borrower in an
envelope marked “PRIORITY” containing a bold-faced, conspicuous legend at the
top of the first page thereof stating that “SECOND AND FINAL NOTICE: THIS IS A
REQUEST FOR CONSENT UNDER THE LOAN BY CANTOR COMMERCIAL REAL ESTATE LENDING,
L.P. AND GOLDMAN SACHS MORTGAGE COMPANY WITH RESPECT TO 1861, 1901, 1901 1/2,
1925 AND 1933 SOUTH BUNDY DRIVE AND 12333 OLYMPIC BOULEVARD, LOS ANGELES, CA
90064. IF YOU FAIL TO PROVIDE A SUBSTANTIVE RESPONSE (E.G., APPROVAL, DENIAL OR
REQUEST FOR CLARIFICATION OR MORE INFORMATION) TO THIS REQUEST FOR APPROVAL IN
WRITING WITHIN FIVE (5) BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN”; and
(d)    Lender fails to respond or to deny such request for approval in writing
within the five (5) Business Day period described in clause (c) above.
5.1.21    Alterations. Borrower shall obtain Lender’s prior written consent to
any alterations to any Improvements, which consent shall not be unreasonably
withheld except with respect to any alterations to any Improvements which are
reasonably likely to have a material adverse effect on Borrower’s financial
condition, the value of the Property or the Net Operating Income.
Notwithstanding the foregoing, Lender’s consent shall not be required in
connection with any alterations that will not have a material adverse effect on
Borrower’s financial condition, the value of the Property or the Net Operating
Income, provided that such alterations (a) are either work performed pursuant to
the terms of the Riot Games Lease or any other Lease approved or deemed approved
in accordance with the terms hereof, or the costs for such alterations are
adequately covered in the current Approved Annual Budget, (b) do not adversely
affect any structural component of any Improvements, any utility or HVAC system
contained in any Improvements or the exterior of any building constituting a
part of any Improvements and (c) the aggregate cost thereof does not exceed Two
Hundred Thousand and 00/100 Dollars ($200,000), or (d) are performed in
connection with Restoration after the occurrence of a Casualty in accordance
with the terms and provisions of this Agreement. If the total unpaid amounts due
and payable with respect to alterations to the Improvements at the Property
(other than such amounts to be paid or reimbursed by Tenants under the Leases)
shall at any time exceed One Million and 00/100 Dollars ($1,000,000) (the
“Threshold Amount”), Borrower shall promptly deliver to Lender, upon Lender’s
written request, as security for the payment of such amounts and as additional
security for the Obligations any of the following: (i) cash or U.S. Obligations
or (ii) an irrevocable letter of credit (payable on sight draft only) issued by
a financial institution (y) having a rating by S&P of not less than “A-1+” if
the term of such bond or letter of credit is no longer than three (3) months or,
if such term is in excess of three (3) months, issued by a financial institution
having a rating that is acceptable to Lender, and (z) with respect to which each
Approved Rating Agency has issued a Rating Agency Confirmation. Such security
shall be in an amount equal to the excess of the total unpaid amounts with
respect to alterations to the Improvements on the Property (other than such
amounts to be paid or reimbursed by Tenants under the Leases) over the Threshold
Amount and Lender may apply such security from time to time at the option of
Lender to pay for such alterations.
5.1.22    Operation of Property.
(a)    Borrower shall cause the Property to be operated, in all material
respects, in accordance with the Management Agreement or Replacement Management
Agreement, as applicable. In the event that the Management Agreement expires or
is terminated (without limiting any obligation of Borrower to obtain Lender’s
consent to any termination or modification of the Management Agreement in

62

--------------------------------------------------------------------------------




accordance with the terms and provisions of this Agreement), Borrower shall
promptly enter into a Replacement Management Agreement with Manager or another
Qualified Manager, as applicable.
(b)    Borrower shall: (i) promptly perform and/or observe in all material
respects all of the material covenants and agreements required to be performed
and observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any material default under the Management Agreement of which
Borrower has knowledge; (iii) promptly deliver to Lender a copy of each
financial statement, business plan, capital expenditures plan, notice, report
and estimate received by it under the Management Agreement; and (iv) enforce the
performance and observance of all of the material covenants and agreements
required to be performed and/or observed by Manager under the Management
Agreement, in a commercially reasonable manner.
(c)    If (i) an Event of Default occurs and is continuing, (ii) the Manager
shall be the subject of a Bankruptcy Action or become insolvent, (iii) a
material default occurs under the Management Agreement, which continues beyond
any applicable grace and cure periods, which shall include but not be limited to
commission by Manager or Borrower of fraud, gross negligence, willful misconduct
or misappropriation of funds, or (iv) fifty percent (50%) or more of the direct
or indirect ownership interest in Manager has changed or Control of Manager has
changed, then in each case Borrower shall, at the request of Lender, terminate
the Management Agreement and replace the Manager with a manager reasonably
approved by Lender or a Qualified Manager, in each case on terms and conditions
reasonably satisfactory to Lender or otherwise substantially similar to those
set forth in the Management Agreement approved by Lender on the Closing Date, it
being understood and agreed that the management fee for such replacement manager
shall not exceed then prevailing market rates (and in any event shall not exceed
three percent (3.0%) of Gross Income from Operations per annum, from time to
time).
(d)    All Material Agreements shall be subject to the prior review and
approval, not to be unreasonably withheld, of Lender.
5.1.23    Changes in the Legal Requirements Regarding Taxation. If any Legal
Requirement or other law, order, requirement or regulation of any Governmental
Authority is enacted or adopted or amended after the date the Loan is funded
which imposes a tax, either directly or indirectly, on the Obligations or
Lender’s interest in the Property, Borrower must pay such tax, with interest and
penalties thereon, if any. If Lender is advised by counsel chosen by it that the
payment of such tax or interest and penalties by Borrower would be unlawful or
taxable to Lender or unenforceable or provide the basis for a defense of usury,
then in any such event, Lender may, by written notice to Borrower of not less
than one hundred twenty (120) days, declare the Obligations immediately due and
payable.
5.1.24    No Credits on Account of the Obligations. Borrower will not claim or
demand or be entitled to any credit or credits on account of the Obligations for
any payment of Taxes assessed against the Property and no deduction shall
otherwise be made or claimed from the assessed value of the Property for real
estate tax purposes because of the Loan Documents or the Obligations. If Legal
Requirements or other laws, orders, requirements or regulations require such
claim, credit or deduction, Lender may, by written notice to Borrower of not
less than one hundred twenty (120) days, declare the Obligations immediately due
and payable without the payment of any prepayment premium of any kind
(including, without limitation, the Yield Maintenance Premium).
5.1.25    Personal Property. Borrower shall cause all of its personal property,
fixtures, attachments and equipment delivered upon, attached to or used in
connection with the operation of the

63

--------------------------------------------------------------------------------




Property to always be located at the Property and shall be kept free and clear
of all Liens, encumbrances and security interests, except Permitted
Encumbrances.
5.1.26    Appraisals. Lender shall have the right to obtain a new or updated
appraisal of the Property from time to time, provided, however, that so long as
no Event of Default has occurred Lender shall do so not more often than once in
every twelve (12) month period. Borrower shall cooperate with Lender in this
regard. If the appraisal is obtained to comply with this Agreement or any
applicable law or regulatory requirement, or bank policy promulgated to comply
therewith, or if an Event of Default exists, Borrower shall pay for any such
appraisal upon Lender’s request. Notwithstanding the foregoing, to the extent
that an appraisal is being requested in connection with a Securitization, such
appraisal shall be subject to any limitation set forth in Section 9.2 hereof.
5.1.27    Ownership of Assets. Borrower shall promptly notify Lender if, at any
time, any assets or liabilities which appear on the public filings of Hudson
Pacific Properties, Inc. are not assets and liabilities of Guarantor, and such
notice shall describe with specificity the assets and/or liabilities of Hudson
Pacific Properties, Inc. that are not assets and/or liabilities of Guarantor,
but solely to the extent such information has not otherwise been provided to
Lender pursuant to this Agreement and Lender has not otherwise separately
requested clarification on the matters described in this Section 5.1.27.
5.1.28    Compliance with O&M Program. Borrower hereby covenants and agrees
that, until the Debt is repaid in full, Borrower shall implement and comply in
all material respects with the terms and conditions of that certain
Asbestos-Containing Materials Operations and Maintenance Plan, dated September
30, 2015, prepared by Property Solutions Incorporated, a true and complete copy
of which is attached hereto as Schedule V (the “O&M Program”). From and after
the Closing Date, Lender may reasonably require (i) periodic notices or reports
to Lender in form, substance and at such intervals as Lender may specify in
writing regarding performance under the O&M Program, (ii) one or more amendments
to the O&M Program to address changing circumstances, laws or other matters,
(iii) at Borrower's sole reasonable expense and no more than once per calendar
year (absent an Event of Default), supplemental examination of the Property by
consultants specified by Lender, and (iv) variation of the O&M Program in
response to the reports provided by any such consultants.
5.1.29    Cash Management Account.
(a)    Pursuant and subject to the terms hereof and of the other Loan Documents,
Borrower agrees that the Clearing Bank shall at all times be entitled to comply
with all instructions originated by Lender, without further consent by Borrower,
directing disposition of the Clearing Account and all sums at any time held,
deposited or invested therein, together with any interest or other earnings
thereon, and all proceeds thereof (including proceeds of sales and other
dispositions), whether accounts, general intangibles, chattel paper, deposit
accounts, instruments, documents or securities.
(b)    The Clearing Account and Cash Management Account shall not, at any time,
be held in the name of any Person other than Borrower, as pledgor, for the
benefit of Lender, as secured party.
5.1.30    Guarantor Downgrade.
(a)    In the event that as of or following April 1, 2023, a Guarantor Downgrade
has occurred or shall occur at any time during which any of the Riot Games
Recourse Amounts remain outstanding (whether or not then due pursuant to the
terms of the Riot Games Lease), (i) Borrower shall promptly notify Lender of the
occurrence of such Guarantor Downgrade, and (ii) within ten (10) Business

64

--------------------------------------------------------------------------------




Days following such Guarantor Downgrade, Borrower shall either (A) make a cash
deposit with Lender in the amount of such then outstanding Riot Games Recourse
Amounts, which Lender shall deposit in the Riot Games Recourse Reserve Account,
after which such deposit shall constitute Riot Games Reserve Account Funds and
shall be governed by the provisions of Section 7.6 hereof, or (B) deliver to
Lender a Letter of Credit in the amount of such then outstanding Riot Games
Recourse Amounts (a “Riot Games Recourse LOC”), which Riot Games Recourse LOC
shall be governed by the provisions of clause (b) below (either of clause(ii)(A)
or clause (ii)(B) above, a “Guarantor Downgrade Cure Action”).
(b)    In the event that Borrower delivers a Riot Games Recourse LOC to Lender
pursuant to clause (ii)(A) above, Lender shall hold such Riot Games Recourse LOC
as security for the Riot Games Recourse Amounts in accordance with the
following: (i) in the event that the entire Riot Games Recourse Amounts
represented by such Riot Games Recourse LOC are (x) satisfied by Borrower in
accordance with the Riot Games Lease and/or (y) waived by Riot Games in full, in
each case as evidenced by a Riot Games Estoppel (all of the foregoing, a “Riot
Games Recourse Satisfaction”), Lender shall promptly return the Riot Games
Recourse LOC to Borrower, or (ii) in the event that any of the Riot Games
Recourse Amounts shall become due and payable under the Riot Games Lease and
Borrower shall fail to pay the same before the expiration of any grace period
for the payment thereof pursuant to the Riot Games Lease, Lender shall have the
right (but not the obligation) to draw on the Riot Games Recourse LOC in full
and deposit the entire proceeds thereof in the Riot Games Recourse Reserve
Account, after which such proceeds shall constitute Riot Games Recourse Reserve
Funds and shall be governed by the provisions of Section 7.6 hereof. Without
limiting the generality of the foregoing, in the event of any reduction in the
amount of the outstanding Riot Games Recourse Amounts as a result of a partial
Riot Games Recourse Satisfaction, Borrower shall have the right to replace the
existing Riot Games Recourse LOC with a new or amended Riot Games Recourse LOC
reflecting such reduced amount of the outstanding Riot Games Recourse Amounts.
Additionally, if at any time (A) the institution issuing any Riot Games Recourse
LOC shall cease to be an Approved Bank, (B) any such Riot Games Recourse LOC is
due to expire, (C) with respect to an evergreen Riot Games Recourse LOC, Lender
has received a notice from the issuing bank that such Riot Games Recourse LOC
will not be renewed, (D) Lender receives notice from the issuing bank that any
such Riot Games Recourse LOC will be terminated (except if the termination of
such Riot Games Recourse LOC is permitted pursuant to the terms and conditions
of this Agreement), or (E) an Event of Default has occurred and is continuing,
then Lender shall have the right to draw on the Riot Games Recourse LOC in full
and deposit the entire proceeds thereof in the Riot Games Recourse Reserve
Account, after which such proceeds shall constitute Riot Games Recourse Reserve
Funds and shall be governed by the provisions of Section 7.6 hereof, unless, in
the cases of sub-clauses (A) – (D) above, Borrower shall deliver a replacement
Riot Games Recourse LOC from an Approved Bank within (I) as to sub-clause (A)
above, twenty (20) days after Lender delivers written notice to Borrower that
the institution issuing the Riot Games Recourse LOC has ceased to be an Approved
Bank, or (II) as to sub-clauses (B), (C) and (D) above, within ten (10) days
prior to the expiration date of such Riot Games Recourse LOC.
(c)    In the event that as of or following April 1, 2023, a Guarantor Downgrade
has occurred or shall occur at any time during which any of the Riot Games
Recourse Amounts remain outstanding (whether or not then due pursuant to the
terms of the Riot Games Lease) and Borrower shall fail to perform a Guarantor
Downgrade Cure Action within ten (10) Business Days following such Guarantor
Downgrade, such failure shall not constitute a Default or an Event of Default
but shall constitute a “Guarantor Downgrade Sweep Event” and shall be governed
by the provisions of Sections 2.7.2(b) and 7.6 hereof. A Guarantor Downgrade
Sweep Event can be cured by the occurrence of any of the following (each a
“Guarantor Downgrade Sweep Event Cure”): (i) the performance by Borrower of a
Guarantor Downgrade Cure Action, (ii) the balance of Riot Games Recourse Reserve
Funds on deposit in the Riot Games Recourse

65

--------------------------------------------------------------------------------




Reserve Account equaling the amount of the outstanding Riot Games Recourse
Amounts, (iii) a full Riot Games Recourse Satisfaction having occurred, or (iv)
a Guarantor Upgrade having occurred.
(d)    As of any date of determination, the amount of the outstanding Riot Games
Recourse Amounts shall equal the difference between (i) $ $1,420,185.00
(representing the amount of the Mid-Term Allowance) and (ii) any portion of the
foregoing which has been satisfied by Borrower and/or waived by Riot Games, as
evidenced by a Riot Games Estoppel.
5.1.31    Tenant Letters of Credit.
(a)    Required Letter of Credit Actions. Unless Lender agrees otherwise in
writing in its reasonable discretion, within ten (10) Business Days following
Borrower’s receipt of any Tenant Letter of Credit, Borrower shall, at Borrower’s
sole cost and expense, do the following (collectively, the “Required LC
Actions”) (provided, however, that with respect to any Tenant Letter of Credit,
if Borrower is diligently pursuing the Required LC Actions but is delayed from
completing the same as a result of the action or inaction of any third party who
is not an Affiliate of Borrower, such period of time to complete the Required LC
Actions in such instance shall be extended as reasonably necessary so long as
Borrower continues to diligently pursue such completion of the Required LC
Actions) :
(i)    Provide Lender with the original of the applicable Tenant Letter of
Credit and all amendments, restatements, endorsements and supplements thereto;
(ii)    Cause the applicable Tenant Letter of Credit to be marked by the bank
issuing such Tenant Letter of Credit (as applicable, the “LC Issuer”) with a
legend or stamp evidencing the assignment by Borrower to Lender pursuant hereto
of the right to receive all proceeds of such Tenant Letter of Credit; and
(iii)    Obtain the written acknowledgement and consent of the applicable LC
Issuer, in such LC Issuer’s standard form and otherwise in form and content
reasonably satisfactory to Lender, evidencing such LC Issuer’s consent to the
pledge and assignment to Lender, pursuant to this Agreement, of the right to
receive all proceeds of such Tenant Letter of Credit (such proceeds to be held
by Lender in accordance with the terms of the applicable Lease and this
Agreement).
(b)    Amendments and Replacements of Tenant Letters of Credit. Borrower shall
deliver to Lender, not later than three (3) Business Days after Borrower’s
receipt thereof, copies of any new Tenant Letter of Credit and/or amendments to
any Tenant Letter of Credit as may be delivered to Borrower as subsequent
replacements or modifications of any Tenant Letter of Credit, together with any
reaffirmation(s) of all or any of the Required LC Actions as Lender deems
reasonably necessary or desirable, and the fees, costs and expenses actually
incurred by Lender in connection with such reaffirmation(s) of the Required LC
Actions shall be paid by Borrower.
(c)    Maintenance of Tenant Letters of Credit; Rating of LC Issuer. Except as
may be otherwise required by the applicable Lease or approved by Lender, in its
sole discretion, each Tenant Letter of Credit shall (i) be maintained in full
force and effect in the full amount required under the applicable Lease unless
replaced by a cash deposit or drawn in full or partial amounts in accordance
with the terms of the applicable Lease, (ii) be issued by an LC Issuer meeting
the rating requirements set forth in the applicable Lease, and (iii) in all
material respects comply with any applicable Legal Requirements and the terms of
the applicable Lease. Borrower shall, promptly after Lender's request, provide
Lender with evidence reasonably satisfactory to Lender of Borrower’s compliance
with the foregoing requirements.

66

--------------------------------------------------------------------------------




(d)    Security Interest in Tenant Letters of Credit and Proceeds Thereof.
Borrower hereby pledges, transfers and assigns to Lender, and grants to Lender,
as additional security for the payment and performance of the Obligations, a
continuing perfected first priority security interest in and to, and a first
lien upon, each Tenant Letter of Credit, together with the Letter of Credit
Rights (as such term is defined in the applicable UCC) with respect thereto and
any and all other rights thereunder, including, without limitation, the right to
any and all proceeds of the applicable Tenant Letter of Credit. Borrower shall
reasonably cooperate with Lender, from time to time, so that Lender shall obtain
and maintain such first priority perfected security interest in the applicable
Tenant Letter of Credit, including, without limitation, the execution and
delivery by Borrower of all security agreements, notices to the applicable LC
Issuer and/or confirming banks and any other documents or instruments as Lender
shall reasonably request to perfect, evidence the perfection of, and/or exercise
its rights with respect thereto, all in form reasonably satisfactory to Lender.
Lender shall execute and deliver any and all documents reasonably necessary to
release Lender’s interests in and rights to the applicable Tenant Letter of
Credit (and shall return same to Borrower if then in Lender’s possession)
promptly upon the first to occur of (i) repayment of the Debt, or (ii) such
earlier time as required under the terms of the applicable Lease.
(e)    Notices of Default and Authorization to Draw Under Lease; Covenant to
Make Authorized Draws; Delivery of Draw Proceeds to Lender. Borrower agrees to
give Lender prompt written notice of any material default under any Lease or any
guaranty or other document or instrument related thereto if such Lease or
guaranty has a Tenant Letter of Credit in lieu of a security deposit, or the
existence of any other circumstance or state of facts of which Borrower has
knowledge giving rise to a right for the beneficiary under the applicable Tenant
Letter of Credit to make any full or partial draw thereunder. Provided no Event
of Default has occurred and is continuing, Borrower shall have the right to make
any such draw under the applicable Tenant Letter of Credit, and Borrower further
covenants and agrees that, unless Lender agrees otherwise in writing, Borrower
shall, at Borrower’s sole cost and expense, make each such full or partial draw
under the applicable Tenant Letter of Credit that it is authorized to make
pursuant to the applicable Lease in accordance with the applicable provisions of
the applicable Lease and the applicable Tenant Letter of Credit, it being
understood and agreed by Borrower that the proceeds of any such Tenant Letter of
Credit draw shall be paid directly to Lender and shall be deposited by Lender in
the Cash Management Account. Notwithstanding the foregoing, if the proceeds of
any Tenant Letter of Credit paid over to Lender in accordance with the foregoing
are for the payment of Rents under the applicable Lease for multiple months,
then on each Payment Date thereafter, only an amount equal to the amount of
Rents due for the month in which such Payment Date occurs shall be applied in
accordance with Section 2.7.2(b) and the balance of such proceeds shall remain
in the Cash Management Account as cash collateral. Upon the occurrence and
during the continuance of an Event of Default, Lender shall be permitted to
implement any or all of the Required LC Actions as Lender determines are
necessary or desirable to confirm, maintain, perfect or otherwise implement
Lender’s rights and security interests in and to the applicable Tenant Letter of
Credit and the proceeds thereof. Notwithstanding anything to the contrary
contained herein, Borrower shall be obligated to pay any fees, costs and
expenses actually incurred by Lender in connection with any such implementation
by Lender of all or any of the Required LC Actions, and any failure to pay or
reimburse Lender for the same on or before ten (10) Business Days after
Borrower’s receipt of written demand therefor shall constitute an Event of
Default hereunder.
(f)    Lender’s Right to Seek Injunctive Relief. Borrower’s covenants set forth
in this Section 5.1.31 are material inducements to Lender having agreed to make
the Loan to Borrower, and in the event that Borrower defaults, beyond applicable
notice and/or grace periods, in its performance of any of its obligations under
this Section 5.1.31, in addition to any and all other rights and remedies that
Lender may have with respect to such default, Lender shall have the right to
seek and obtain injunctive relief or a declaratory judgment in order to enforce
Borrower’s performance under this Section 5.1.31 permitted by

67

--------------------------------------------------------------------------------




applicable law, and Borrower hereby waives any defense it may have to any such
injunctive relief or declaratory judgment.
(g)    No Other Assignments. Except in connection with the existing financing
with U.S. Bank National Association that will be paid off with the proceeds of
the Loan, Borrower hereby represents, warrants and covenants that (i) it has not
granted any prior assignment of Riot Games’ Tenant Letter of Credit or any
interest therein or right thereunder, whether under Section 5-114 of the UCC or
otherwise, (ii) Bank of America, N.A. (as the issuer of Riot Games’ Letter of
Credit) has not consented to any assignment under Section 5-114 of the UCC of
Riot Games’ Tenant Letter of Credit or any interest therein or right thereunder,
and (iii) Borrower will not grant any such assignment in the future with respect
to Riot Games’ Tenant Letter of Credit or any other Tenant Letter of Credit, in
each instance except to Lender.
5.1.32    Repair Obligations. Within sixty (60) days following the Closing Date,
Borrower shall repair (i) the wood decking in the site area that has failed; and
(ii) the damage caused by a water leak at the entrance in front of the garage.
Section 5.2    Negative Covenants. From the date hereof until payment and
performance in full of the Obligations, Borrower covenants and agrees with
Lender that it will not do, cause, permit or suffer to exist, any of the
following:
5.2.1    Operation of Property.
(a)     Borrower shall not, without Lender’s prior consent (which consent shall
not be unreasonably withheld): (i) surrender, terminate or cancel the Management
Agreement; provided, that Borrower may, without Lender’s consent, replace the
Manager so long as the replacement manager is a Qualified Manager pursuant to a
Replacement Management Agreement; (ii) reduce or consent to the reduction of the
term of the Management Agreement; (iii) increase or consent to the increase of
the amount of any charges or fees under the Management Agreement; or
(iv) otherwise modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under, the Management Agreement in any material
respect.
(b)    Following the occurrence and during the continuance of an Event of
Default, Borrower shall not exercise any rights, make any decisions, grant any
approvals or otherwise take any action under the Management Agreement without
the prior written consent of Lender, which consent may be granted, conditioned
or withheld in Lender’s sole discretion.
5.2.2    Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or permit any such action to be taken,
except for Permitted Encumbrances and those Liens that, pursuant to Borrower’s
express right to contest same set forth in this Agreement, are being contested
by Borrower in compliance with such rights.
5.2.3    Dissolution. Borrower shall not (a) engage in any dissolution,
liquidation, consolidation or merger with or into any other business entity, (b)
engage in any business activity not related to the ownership and operation of
the Property, (c) transfer, lease or sell, in one transaction or any combination
of transactions, the assets or all or substantially all of the properties or
assets of Borrower except to the extent permitted by the Loan Documents, or
(d) modify, amend, waive or terminate its organizational documents (other than
in de minimis respects) or its qualification and good standing in any
jurisdiction, in each case, without obtaining the prior consent of Lender.

68

--------------------------------------------------------------------------------




5.2.4    Change in Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.
5.2.5    Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.
5.2.6    Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance, or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, in each case, without the prior written consent of Lender.
5.2.7    No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of all or any portion of the Property with (a) any other real
property constituting a tax lot separate from the Property, or (b) any portion
of the Property which may be deemed to constitute personal property, or any
other procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.
5.2.8    Principal Place of Business and Organization. Borrower shall not change
its principal place of business or name set forth in the introductory paragraph
of this Agreement without first giving Lender at least thirty (30) days prior
notice. Borrower shall not change the place of its organization as set forth in
Section 4.1.28 without the consent of Lender, which consent shall not be
unreasonably withheld. Upon Lender’s request, Borrower shall execute and deliver
additional financing statements, security agreements and other instruments which
may be necessary to effectively evidence or perfect Lender’s security interest
in the Property as a result of such change of principal place of business, name
or place of organization.
5.2.9    ERISA.
(a)    Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a Prohibited Transaction.
(b)    Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as may be reasonably requested by Lender in its sole discretion, that (i)
Borrower is not an “employee benefit plan” as defined in Section 3(3) of ERISA,
which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(32) of ERISA; (ii) to Borrower’s Knowledge, Borrower is not
subject to any state statute regulating investments of, or fiduciary obligations
with respect to, governmental plans, in either case, subjecting Lender to
liability for a violation of ERISA, the Code, a State statute or similar law;
and (iii) one or more of the following circumstances is true:
(A)    Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);
(B)    Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2), as modified by Section 3(42) of ERISA;

69

--------------------------------------------------------------------------------




(C)    Borrower qualifies as an “operating company”, a “venture capital
operating company” or a “real estate operating company” within the meaning of 29
C.F.R. §2510.3-101(c) or (e); or
(D)    Assuming that the source of funds to be used by Lender to provide the
Loan does not constitute “plan assets” within the meaning of 29 C.F.R. Section
2510.3-101, as modified by Section 3(42) of ERISA, neither the Loan nor any
action or transaction to be undertaken hereunder (including the exercise by
Lender of any of its rights under the Note) will constitute a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.
5.2.10    Transfers.
(a)     Borrower acknowledges that Lender has examined and relied on the
experience of Borrower and its general partners, members, principals and (if
Borrower is a trust) beneficial owners, as applicable, in owning and operating
properties such as the Property in agreeing to make the Loan, and will continue
to rely on Borrower’s ownership of the Property as a means of maintaining the
value of the Property as security for repayment of the Debt and the performance
of the Other Obligations. Borrower acknowledges that Lender has a valid interest
in maintaining the value of the Property so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other Obligations
contained in the Loan Documents, Lender can recover the Debt by a sale of the
Property.
(b)    Without the prior written consent of Lender and except to the extent
otherwise set forth in this Section 5.2.10, Borrower shall not, and shall not
permit any Restricted Party to, (i) sell, convey, mortgage, grant, bargain,
encumber, pledge, assign, grant options with respect to, or otherwise transfer
or dispose of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) the Property or any part thereof or any legal or beneficial interest
therein, or (ii) permit a Sale or Pledge of any interest in any Restricted Party
(any of the actions in the foregoing clauses (i) or (ii), a “Transfer”), other
than pursuant to Leases of space in the Improvements to Tenants in accordance
with the provisions of Section 5.1.20 hereof.
(c)    A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the Property, or any part thereof, for
a price to be paid in installments; (ii) an agreement by Borrower leasing all or
substantially all of the Property for other than actual occupancy by a space
tenant thereunder, or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; or

70

--------------------------------------------------------------------------------




(vii) the removal or the resignation of the managing agent (including, without
limitation, an Affiliated Manager) other than in accordance with Section 5.1.22
hereof.
(d)    Notwithstanding the provisions of this Section 5.2.10, the following
Transfers shall be permitted under this Agreement if same comply with this
Section 5.2.10(d): (i) the sale or transfer, in one or a series of transactions,
of not more than forty-nine percent (49%) of the stock in a Restricted Party;
provided, however, no such sales or transfers shall be to an Embargoed Person
nor result in the change of Control (directly or indirectly) in any Restricted
Party, and provided further that Hudson Pacific Properties, Inc. must continue
to own, directly or indirectly, at least twenty percent (20%) of the ownership
interests in Borrower, Guarantor and any Affiliated Manager, and as a condition
to each such sale or transfer, Lender shall receive not less than thirty (30)
days prior notice of such proposed sale or transfer (provided that no such
notice shall be required in connection with any sales or transfers by (x) direct
or indirect holders of stock in Hudson Pacific Properties, Inc. provided such
stock is listed on the New York Stock Exchange or any other nationally
recognized stock exchange or (y) indirect holders of limited partnership
interests in Guarantor, and, solely to the extent such Transfer would be
permitted pursuant to the immediately succeeding clause (ii), direct holders of
limited partnership interests in Guarantor), (ii) the sale or transfer or
issuance, in one or a series of transactions, of the limited partnership
interests or non-managing membership interests (as the case may be) in any
Restricted Party; provided, however, no such sales or transfers shall be to an
Embargoed Person, in a manner which would violate Sections 4.1.35 or 5.2.13 of
this Agreement, nor shall result in the change of Control (directly or
indirectly) in any Restricted Party, and provided further that Hudson Pacific
Properties, Inc. must continue to own, directly or indirectly, at least twenty
percent (20%) of the ownership interests in Borrower, Guarantor and any
Affiliated Manager, and with respect to direct or indirect Transfers under this
clause (ii), Borrower shall endeavor in good faith to provide notice to Lender
of such direct or indirect Transfer promptly upon Borrower becoming aware of
such direct or indirect Transfer, if ever; provided, however, that Borrower’s
failure to provide such notice shall not cause the applicable sale, transfer or
issuance to be an unpermitted Transfer hereunder, (iii) the sale, transfer or
issuance of stock in Hudson Pacific Properties, Inc. provided such stock is
listed on the New York Stock Exchange or such other nationally recognized stock
exchange, and (iv) the collateral pledge of direct or indirect ownership
interests in Borrower, provided that (a) such collateral pledge is to secure a
corporate credit facility or facilities from a Qualified Financial Institution
(including a Qualified Financial Institution acting as collateral agent or other
agent for a syndicate of Qualified Financial Institutions) (each a “Qualified
Credit Facility”), (b) any such Qualified Credit Facility is also secured by a
collateral pledge of interests in entities owning, directly or indirectly, a
majority of the properties owned directly or indirectly by Hudson Pacific
Properties, L.P., (c) prior to the exercise of any remedies under such Qualified
Credit Facility with respect to such collateral pledge that result in (A) a
foreclosure, deed in lieu of (or other negotiated settlement in lieu of)
foreclosure with respect to the pledged collateral, (B) Hudson Pacific
Properties, Inc. owing directly or indirectly, less than twenty percent (20%) of
the ownership interests in Borrower, Guarantor and any Affiliated Manager, or
(C) a direct or indirect change in Control of Borrower (which shall include any
restriction on the right or ability of the pledgor to take actions or make
decisions or determinations pursuant to its organizational documents), a Rating
Agency Confirmation shall be obtained from each Approved Rating Agency with
respect to any change of direct or indirect ownership interests in, and/or
direct or indirect Control of, Borrower or any other Restricted Party (it being
understood and agreed that Lender and each Approved Rating Agency shall have the
right to request and approve various information, deliverables, documentation
and fees and expenses in connection therewith, including, without limitation, an
acceptable intercreditor agreement and the other items that would be obtained in
connection with an assumption of the Loan under Section 5.2.10(f) below and one
(1) or more additional guarantors reasonably acceptable to Lender shall have
assumed all of the liabilities and obligations of Guarantor under the Guaranty
and the Environmental Indemnity or shall execute a replacement guaranty and
environmental indemnity in form and substance reasonably satisfactory to
Lender). In addition, (aa) in the case of (1) the transfer of the

71

--------------------------------------------------------------------------------




management of the Property to a new Affiliated Manager in accordance with the
applicable terms and conditions hereof, or (2) the transfer of any direct or
indirect equity ownership interests in any Restricted Party that results in any
Person and its Affiliates owning in excess of forty-nine percent (49%) of the
direct or indirect equity ownership interests in Borrower that did not own the
same on the date hereof or at the time of the delivery of any Additional
Insolvency Opinion prior to such transfer, such transfer shall be conditioned
upon delivery to Lender of a an Additional Insolvency Opinion reasonably
satisfactory to Lender and the Rating Agencies addressing such transfer, and
(bb) any transfers permitted pursuant to clauses (i) and (ii) of this Section
5.2.10(d) shall be conditioned upon Borrower’s ability to, after giving effect
to the equity transfer in question (I) remake the representations contained
herein relating to ERISA, OFAC and Patriot Act matters (and, upon Lender’s
request, Borrower shall (x) endeavor in good faith to deliver to Lender an
Officer’s Certificate containing such updated representations effective as of
the date of the consummation of the applicable transfer; provided, however, that
Borrower’s failure to provide such an Officer’s Certificate shall not cause the
applicable equity transfer to be an unpermitted Transfer hereunder, and (y)
deliver to Lender searches, acceptable to Lender, for any Person owning,
directly or indirectly, 20% or more of the interests in Borrower as a result of
such transfer), and (II) continue to comply with the covenants contained herein
relating to ERISA, OFAC and Patriot Act matters. Upon request from Lender,
Borrower shall promptly provide Lender a revised version of the organizational
chart delivered to Lender in connection with the Loan reflecting any equity
transfer consummated in accordance with this Section 5.2.10(d).
(e)    Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer without Lender’s consent. This
provision shall apply to every Transfer regardless of whether voluntary or not,
or whether or not Lender has consented to any previous Transfer, but shall not
apply to any Transfer, other than any Transfer expressly permitted under Section
5.2.10(d) to the extent such Transfer complies with any conditions thereto
described in Section 5.2.10(d). Furthermore, if and to the extent a given
Transfer qualifies (or could qualify) as being permitted pursuant to more than
one clause of Section 5.2.10(d), then Borrower shall be entitled to elect, in
its sole and absolute discretion, which clause of Section 5.2.10(d) shall govern
such Transfer’s qualification as a permitted Transfer thereunder.
(f)    No consent to any assumption of the Loan shall occur on or before the
earlier to occur of (i) a Securitization and (ii) the first (1st) anniversary of
the Closing Date; provided, however, that between the first (1st) anniversary
and the second (2nd) anniversary of the Closing Date, Borrower, in connection
with any proposed assumption of the Loan, shall use good faith efforts to avoid
an assumption being consummated while Lender is actively engaged in the
Securitization process with respect to the Loan and shall use good faith efforts
to minimize disruption of any such Securitization. Thereafter, Lender’s consent
to a Transfer of the Property and assumption of the Loan shall not be
unreasonably withheld provided that Lender receives not less than sixty (60)
days nor more than ninety (90) days prior written notice of such Transfer (which
notice shall be accompanied by a non-refundable transfer application fee in the
amount of $15,000), and no Default has occurred and is continuing, and further
provided that the following additional requirements are satisfied:
(i)    Borrower shall pay Lender a transfer fee equal to one-half of one percent
(0.5%) of the Outstanding Principal Balance at the time of such Transfer for the
first such assumption and one percent (1%) of the Outstanding Principal Balance
at the time of such Transfer for each subsequent Transfer;
(ii)    Borrower shall pay any and all reasonable out-of-pocket costs incurred
in connection with such Transfer (including, without limitation, Lender’s
counsel fees and

72

--------------------------------------------------------------------------------




disbursements and all recording fees, title insurance premiums and mortgage and
intangible taxes and the fees and expenses of the Approved Rating Agencies
pursuant to clause (x) below);
(iii)    The proposed transferee (“Transferee”) or Transferee’s Principals must
have demonstrated expertise in owning and operating properties similar in
location, size, class and operation to the Property, which expertise shall be
reasonably determined by Lender;
(iv)    Transferee and Transferee’s Principals shall, as of the date of such
transfer, have an aggregate net worth of at least $100,000,000 and liquidity of
at least $7,500,000;
(v)    Transferee, Transferee’s Principals and all other entities which may be
owned or Controlled directly or indirectly by Transferee’s Principals (“Related
Entities”) must not have been party to any bankruptcy proceedings, voluntary or
involuntary, made an assignment for the benefit of creditors or taken advantage
of any insolvency act or any act for the benefit of debtors, within seven (7)
years prior to the date of the proposed Transfer;
(vi)    Transferee shall assume all of the obligations of Borrower under the
Loan Documents in a manner satisfactory to Lender in all respects, including,
without limitation, by entering into an assumption agreement in form and
substance satisfactory to Lender;
(vii)    There shall be no material litigation or regulatory action pending or
threatened against Transferee, Transferee’s Principals or Related Entities which
is not reasonably acceptable to Lender;
(viii)    Transferee, Transferee’s Principals and Related Entities shall not
have defaulted under its or their obligations with respect to any other
Indebtedness in a manner which is not reasonably acceptable to Lender;
(ix)    Transferee and Transferee’s Principals must be able to satisfy all the
representations and covenants set forth in Sections 4.1.9, 4.1.30, 4.1.35,
5.2.9, 5.2.12, and 5.2.13 hereof, no Default or Event of Default shall otherwise
occur as a result of such Transfer, and Transferee and Transferee’s Principals
shall deliver (A) all organizational documentation reasonably requested by
Lender, which shall be reasonably satisfactory to Lender and (B) all
certificates, agreements and covenants reasonably required by Lender;
(x)    Each Approved Rating Agency shall have issued a Rating Agency
Confirmation with respect to such Transfer;
(xi)    Borrower or Transferee, at its sole cost and expense, shall deliver to
Lender an Additional Insolvency Opinion reflecting such Transfer reasonably
satisfactory in form and substance to Lender and each Approved Rating Agency;
(xii)    Prior to any release of Guarantor, one (1) or more substitute
guarantors reasonably acceptable to Lender shall have assumed all of the
liabilities and obligations of Guarantor under the Guaranty and the
Environmental Indemnity or shall execute a replacement guaranty and
environmental indemnity in form and substance reasonably satisfactory to Lender;
(xiii)    Borrower shall deliver, at its sole cost and expense, an endorsement
to the Title Insurance Policy, as modified by the assumption agreement, insuring
the Security Instrument as a valid first lien on the Property and naming the
Transferee as owner of the Property, which endorsement

73

--------------------------------------------------------------------------------




shall insure that, as of the date of the recording of the assumption agreement,
the Property shall not be subject to any additional exceptions or liens other
than those contained in the Title Insurance Policy issued on the date hereof and
the Permitted Encumbrances;
(xiv)    The Property shall be managed by a Qualified Manager pursuant to a
Replacement Management Agreement; and
(xv)    Immediately upon a Transfer to such Transferee and the satisfaction of
all of the above requirements, the named Borrower and Guarantor herein shall be
released from all liability under this Agreement, the Note, the Security
Instrument and the other Loan Documents accruing after such Transfer. The
foregoing release shall be effective upon the date of such Transfer, but Lender
agrees to provide written evidence thereof reasonably requested by Borrower.
5.2.11    Subordinate Financing. No secondary financing or encumbrance, or
secured or unsecured Indebtedness, other than Permitted Indebtedness and
Permitted Encumbrances, shall be permitted with respect to Borrower or the
Property without Lender’s prior written consent, in its sole discretion.
Notwithstanding the foregoing, Borrower shall have the right to incur a
subordinate mezzanine financing or a preferred equity investment (as applicable,
the “Subordinate Financing”) after the earlier of (a) the sixth (6th) Payment
Date following a Securitization and (b) the twenty-fourth (24th) Payment Date
following the Closing, provided that all of the following conditions are
satisfied with respect to such Subordinate Financing:
(i)    the Aggregate Loan to Value Ratio shall not be greater than 57.1%;
(ii)    the Aggregate Debt Service Coverage Ratio shall not be less than
1.90:1.00;
(iii)    the Aggregate Debt Yield shall not be less than 9.00%;
(iv)    the Subordinate Financing shall be provided by a Subordinate Financing
Approved Provider;
(v)    the structure of the Subordinate Financing, and all documents executed in
connection with the Subordinate Financing (including any intercreditor agreement
required by Lender) shall be in form and substance reasonably acceptable to
Lender and subject to Lender’s prior written approval, in Lender’s reasonable
discretion, and, subsequent to a Securitization, subject to the prior approval
of any applicable Rating Agencies;
(vi)    Lender shall have received a notice from Borrower requesting Lender’s
consent to the Subordinate Financing not less than thirty (30) days prior to the
proposed date of closing of the Subordinate Financing;
(vii)    no Default or Event of Default has occurred and is continuing;
(viii)    the Subordinate Financing (i) shall be non-recourse, except for
recourse carve-outs and environmental liabilities and obligations consistent
with, and no more protective in favor of the indemnified party thereunder than,
those set forth in the Guaranty or the Environmental Indemnity (as applicable);
(ii) shall be secured only by a pledge of the direct or indirect ownership
interests in Borrower or the most junior borrower under a New Mezzanine Loan, as
applicable, and any accounts established under any separate mezzanine cash
management arrangement, (iii) shall not be secured by the Property or any

74

--------------------------------------------------------------------------------




interest therein, and (iv) shall not be cross-collateralized or cross-defaulted
with any other properties or loans (other than the Loan);
(ix)    Borrower shall have executed and/or delivered any amendments to the Loan
Documents to reflect the existence of the Subordinate Financing and any other
documents, instruments and/or agreements reasonably requested by Lender in each
case in connection with the Subordinate Financing, including, but not limited
to, amendments to the existing Cash Management Agreement and Clearing Account
Agreement in order to modify the cash management structure in place to reflect a
‘hard’ lockbox and ‘hard’ cash management structure in connection with the Loan,
each such amendment in form and substance acceptable to Lender, in its
reasonable discretion;
(x)    Borrower shall executed and/or delivered revised organizational documents
for Borrower and/or any applicable direct or indirect owners of Borrower, which
organizational documents shall be reasonably satisfactory to Lender and
satisfactory to the applicable Rating Agencies in their sole discretion;
(xi)    if required by any of the applicable Rating Agencies or Lender, Borrower
shall have delivered (i) if the Loan Documents are amended pursuant to
Section 5.2.11(ix), updated opinions of counsel as to due execution and
enforceability concerning the Property, Borrower, Guarantor and their respective
Affiliates and the Loan Documents, (ii) an Additional Insolvency Opinion, and
(iii) any other customary opinions; and
(xii)    Borrower shall have obtained a Rating Agency Confirmation from each
applicable Rating Agency with respect to the Subordinate Financing.
5.2.12    Special Purpose Entity/Separateness.
(a)    Borrower has been, is and shall continue to be a Special Purpose Entity.
(b)    Any assumptions made in any non-consolidation opinion required to be
delivered in connection with the Loan Documents subsequent to the Insolvency
Opinion (an “Additional Insolvency Opinion”), including, but not limited to, any
exhibits attached thereto, shall be true and correct in all respects. Borrower
will comply with all of the assumptions made with respect to Borrower in the
Insolvency Opinion. Borrower will comply with all of the assumptions made with
respect to Borrower in any Additional Insolvency Opinion. Each entity other than
Borrower with respect to which an assumption shall be made in any Additional
Insolvency Opinion will comply with all of the assumptions made with respect to
it in any Additional Insolvency Opinion.
5.2.13    Embargoed Person; OFAC. As of the date hereof and at all times
throughout the term of the Loan, including after giving effect to any Transfers
permitted pursuant to the Loan Documents, (a) none of the funds or other assets
of Borrower and Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person; (b) no Embargoed Person has any
interest of any nature whatsoever in Borrower or Guarantor, as applicable, with
the result that the investment in Borrower or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower or Guarantor, as applicable, have
been derived from any unlawful activity with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law. Neither Borrower nor
Guarantor is (or will be) a Person with whom Lender is restricted from doing
business under OFAC regulations (including those persons named on OFAC’s
Specially Designated and Blocked Persons list) or under any statute, executive
order (including the September 24, 2001 #13224 Executive Order Blocking Property
and

75

--------------------------------------------------------------------------------




Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and shall not engage in any
dealings or transactions or otherwise be associated with such Persons. In
addition, to help the US Government fight the funding of terrorism and money
laundering activities, the Patriot Act (and the regulations thereunder) requires
Lender to obtain, verify and record information that identifies its customers.
Borrower shall provide Lender with any additional information that Lender deems
necessary from time to time in order to ensure compliance with the Patriot Act
and any other applicable Legal Requirements concerning money laundering and
similar activities. Borrower makes no representation or warranty under this
Section 5.2.13 with respect to any Person whose indirect ownership of Borrower
derives solely from (i) ownership (whether direct or indirect) of stock in
Hudson Pacific Properties, Inc. provided such stock is listed on the New York
Stock Exchange or any other nationally recognized stock exchange or (ii)
indirect ownership of a limited partnership interest in Guarantor solely to the
extent that Hudson Pacific Properties, Inc. has no knowledge of the identity of
such Person and does not have the right, pursuant to its organizational
documents as same exist on the date hereof, to determine the identity of such
Person.
ARTICLE VI    

INSURANCE; CASUALTY; CONDEMNATION
Section 6.1    Insurance.
(a)    Borrower shall obtain and maintain, or cause to be maintained, insurance
for Borrower and the Property providing at least the following coverages:
(i)    comprehensive “All Risk” or “Special Form” insurance on the Improvements
and the Personal Property (A) in an amount equal to one hundred percent (100%)
of the “Full Replacement Cost,” which for purposes of this Agreement shall mean
actual replacement value (exclusive of costs of excavations) with no waiver of
depreciation; (B) containing an agreed amount endorsement with respect to the
Improvements and Personal Property waiving all co-insurance provisions, or
confirmation that co-insurance does not apply; and (C) providing for no
deductible in excess of Twenty-Five Thousand and No/100 Dollars ($25,000.00) for
all such insurance coverage, with the exception of (A) earthquake (if required),
which shall have no deductible in excess of five percent (5%) of total insured
value of the Property, and (B) loss of rents for the peril of flood, which shall
have no deductible in excess of One Hundred Thousand and No/100 Dollars
($100,000.00). In addition, Borrower shall obtain: (x) if any portion of the
Improvements is currently, or at any time in the future, located in a Federally
designated “special flood hazard area”, flood hazard insurance in an amount
equal to the Outstanding Principal Balance or such other amount as Lender shall
require; (y) earthquake insurance in amounts and in form and substance
satisfactory to Lender, and consistent with insurance requirements for similarly
situated properties of this loan type, in the event the Property is located in
an area with a high degree of seismic activity, and (z)  windstorm insurance in
amounts and in form and substance satisfactory to Lender in the event such
windstorm coverage is excluded under the Special Form Coverage, provided that
the insurance pursuant to clauses (x), (y) and (z) hereof shall be on terms
consistent with the comprehensive “All Risk” or “Special Form” insurance policy
required under this subsection (i);
(ii)    commercial general liability insurance, including a broad form
comprehensive general liability endorsement and coverage against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, such insurance (A) to be on the so-called “occurrence” form
with a combined limit of not less than Two Million and No/100 Dollars
($2,000,000.00) in the aggregate and One Million and No/100 Dollars
($1,000,000.00) per occurrence (and, if on a blanket

76

--------------------------------------------------------------------------------




policy, containing an “Aggregate Per Location” endorsement that is not subject
to an aggregate policy cap or sublimit, or subject to capped aggregate limits as
approved by Lender); (B) to continue at not less than the aforesaid limit until
required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate; and (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) blanket contractual liability for all
insured contracts; and (4) contractual liability covering the indemnities
contained in Article VIII of the Security Instrument to the extent the same is
available;
(iii)    rental loss and/or business income interruption insurance (A) with loss
payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above; (C) containing an extended
period of indemnity endorsement which provides that after the physical loss to
the Improvements and Personal Property has been repaired, the continued loss of
income will be insured until such income either returns to the same level it was
at prior to the loss, or the expiration of twelve (12) months from the date that
the Property is repaired or replaced and operations are resumed, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period; and (D) for loss of Rents in an amount equal to one hundred percent
(100%) of the projected Gross Income from Operations for a period of eighteen
(18) months from the date of such Casualty (assuming such Casualty had not
occurred) and notwithstanding that the policy may expire prior to the end of
such period. The amount of such loss of Rents or business income insurance shall
be determined prior to the date hereof and at least once each year thereafter
based on Borrower’s reasonable estimate of the Gross Income from Operations from
the Property for the succeeding eighteen (18) month period. Notwithstanding
anything to the contrary in Section 2.7 hereof, all proceeds payable to Lender
pursuant to this subsection shall be held by Lender and shall be applied at
Lender’s discretion to (I) the Debt, or (II) Operating Expenses approved by
Lender ; provided, however, that nothing herein contained shall be deemed to
relieve Borrower of its obligations to pay the Debt, except to the extent such
amounts are actually paid out of the proceeds of such business income insurance;
(iv)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
Property coverage forms do not otherwise apply, (A) owner’s and contractor’s
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy, or an equivalent combination of coverage provided by the contractor(s)
and complementary coverage provided by Borrower; and (B) the insurance provided
for in subsection (i) above written in a so-called builder’s risk completed
value form (1) on a non-reporting basis, (2) against all risks insured against
pursuant to subsection (i) above, (3) including permission to occupy the
Property, and (4) with an agreed amount endorsement waiving co-insurance
provision, or confirmation that co‑insurance does not apply;
(v)    at any time Borrower has any direct employees, worker’s compensation
insurance with respect to any employees of Borrower, as required by any
Governmental Authority or Legal Requirement;
(vi)    comprehensive boiler and machinery insurance, if applicable, in amounts
as shall be reasonably required by Lender on terms consistent with the
commercial property insurance policy required under subsection (i) above;
(vii)    at any time Borrower has any direct employees or owns any motor
vehicles, motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
not less than One Million and No/100 Dollars ($1,000,000.00);

77

--------------------------------------------------------------------------------




(viii)    umbrella or excess liability insurance in an amount not less than
Fifty Million and No/100 Dollars ($50,000,000.00) per occurrence on terms
consistent with the commercial general liability insurance policy required under
subsection (ii) above;
(ix)    if the Property is or becomes a legal “non-conforming” use or structure,
ordinance or law coverage to compensate for the value of the undamaged portion
of the Property, the cost of demolition and debris removal, and increased cost
of construction in amounts as requested by Lender and consistent with similarly
situated properties of this loan type;
(x)    the commercial property, business income, general liability and umbrella
or excess liability insurance required under Sections 6.1(a)(i), (ii), (iii) and
(viii) above shall cover perils of terrorism and acts of terrorism and Borrower
shall maintain commercial property and business income insurance for loss
resulting from perils and acts of terrorism on terms (including amounts)
consistent with those required under Sections 6.1(a)(i), (ii), (iii) and (viii)
above at all times during the term of the Loan so long as Lender determines that
either (I) prudent owners of real estate comparable to the Property are
maintaining same or (II) prudent institutional lenders (including, without
limitation, investment banks) to such owners are requiring that such owners
maintain such insurance; and
(xi)    upon sixty (60) days’ notice, such other reasonable insurance and in
such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for properties similar to the Property located in or around the region
in which the Property is located.
(b)    All insurance provided for in Section 6.1(a) shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by financially sound and responsible insurance companies authorized to do
business in the State and having a claims paying ability rating of “A-” or
better by S&P and, if rated by Moody’s, having a claims paying ability rating of
A3 or better by Moody’s. For multi-layered policies, if four or fewer insurance
companies issue the Policies, then at least 75% of the insurance coverage
represented by the Policies must be provided by insurance companies with a
claims paying ability rating of “A-” or better by S&P and, if rated by Moody’s,
having a claims paying ability rating of A3 or better by Moody’s, with no
carrier having a claims paying ability rating below “BBB” by S&P and, if rated
by Moody’s, below “Baa2” by Moody’s, or if five (5) or more insurance companies
issue the Policies, then at least sixty percent (60%) of the insurance coverage
represented by the Policies must be provided by insurance companies with a
claims paying ability rating of “A-” or better by S&P and, if rated by Moody’s,
having a claims paying ability rating of A3 or better by Moody’s, with no
carrier having a claims paying ability rating below “BBB” by S&P and, if rated
by Moody’s, below “Baa2” by Moody’s. All insurance companies shall be rated “A
X” or better by A.M. Best. Notwithstanding the foregoing, Borrower may continue
to use (i) Ironshore Specialty Insurance Company and (ii) Insurance Company of
the West, in their respective positions and participation amounts within
Borrower’s insurance syndicate, provided that Ironshore Specialty Insurance
Company maintains a rating of “Baa1” or better by Moody’s and Insurance Company
of the West maintains a rating of “A-X” or better by AM Best. In the event the
rating of either such insurer is withdrawn or downgraded below its rating on the
date hereof, Borrower shall promptly notify Lender and replace such insurer with
an insurance company meeting the rating requirements set forth herein. At
renewal of the current policy term on April 1, 2016, Borrower shall replace
Insurance Company of the West with one or more insurance companies meeting the
rating requirements set forth in this clause (b), other than this sentence.
Prior to the expiration dates of the Policies theretofore furnished to Lender,
certificates of insurance evidencing the renewal or successor Policies
accompanied by evidence satisfactory to Lender of payment of the premiums due
thereunder (the “Insurance

78

--------------------------------------------------------------------------------




Premiums”), shall be delivered by Borrower to Lender. Borrower shall supply an
original or certified copy of the original policy within ten (10) days of
request by Lender, provided that the policy is available.
(c)    Any blanket insurance Policy shall otherwise provide the same protection
as would a separate Policy insuring only the Property in compliance with the
provisions of Section 6.1(a).
(d)    All Policies provided for or contemplated by Section 6.1(a), except for
the Policy referenced in Section 6.1(a)(v), shall name Borrower as the insured
and Lender (and its successors and assigns) as Mortgagee, Loss Payee and
Additional Insured, as its interests may appear, and in the case of property
damage, boiler and machinery, flood and earthquake insurance, shall contain a
standard non-contributing mortgagee clause in favor of Lender providing that the
loss thereunder shall be payable to Lender.
(e)    All Policies provided for in Section 6.1 shall contain clauses or
endorsements to the effect that: (i) no act or negligence of Borrower, or anyone
acting for Borrower, or of any tenant or other occupant, or failure to comply
with the provisions of any Policy, which might otherwise result in a forfeiture
of the insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned; (ii) the
Policies on which Lender has the protection of a mortgage-holder clause shall
not be canceled without at least thirty (30) days’ notice to Lender; (iii)
Lender shall not be liable for any Insurance Premiums thereon or subject to any
assessments thereunder; and (iv) shall contain a waiver of subrogation in favor
of Lender.
(f)    If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect, Lender shall have the right, without
notice to Borrower, to take such action as Lender deems necessary to protect its
interest in the Property, including, without limitation, the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate. All
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, shall be secured by the Security Instrument and shall
bear interest at the Default Rate.
Section 6.2    Casualty. Subject to Section 6.3(b), if the Property shall be
damaged or destroyed, in whole or in part, by fire or other casualty (a
“Casualty”), Borrower shall (a) give prompt notice of such damage to Lender, and
(b) provided insurance proceeds are made available to Borrower to do so, as and
to the extent expressly required pursuant to Section 6.4(b), promptly commence
and diligently prosecute the completion of Restoration so that the Property
resembles, as nearly as possible, the condition the Property was in immediately
prior to such Casualty, with such alterations as may be reasonably approved by
Lender and otherwise in accordance with Section 6.4. Borrower shall pay all
costs of such Restoration whether or not such costs are covered by insurance.
Lender may, but shall not be obligated to make proof of loss if not made
promptly by Borrower. In addition, Lender may participate in (and have approval
rights over) any settlement discussions with any insurance companies with
respect to any Casualty in which the Net Proceeds or the costs of completing
Restoration are equal to or greater than Five Hundred Thousand and No/100
Dollars ($500,000.00) and Borrower shall deliver to Lender all instruments
required by Lender to permit such participation.
Section 6.3    Condemnation.
(a)    Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding in respect of Condemnation, and shall deliver to
Lender copies of any and all papers served in connection with such proceedings.
Lender may participate in any such proceedings, and Borrower shall from time to
time deliver to Lender all instruments reasonably requested by Lender to

79

--------------------------------------------------------------------------------




permit such participation. Borrower shall, at its expense, diligently prosecute
any such proceedings, and shall consult with Lender, its attorneys and experts,
and cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to perform the Obligations at the time and in the manner provided in
this Agreement and the other Loan Documents and the Outstanding Principal
Balance shall not be reduced until any Award shall have been actually received
and applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Obligations. Lender shall not be limited to the
interest paid on the Award by the applicable Governmental Authority but shall be
entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note. If the Property or any portion thereof is taken by a
Governmental Authority, Borrower shall promptly commence and diligently
prosecute Restoration and otherwise comply with the provisions of Section 6.4.
If the Property is sold, through foreclosure or otherwise, prior to the receipt
by Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt.
(b)    Notwithstanding the provisions of Section 6.2, Section 6.3(a), and
Section 6.4 hereof, if the Loan or any portion thereof is included in a REMIC
Trust and, immediately following a release of any portion of the Lien of the
Security Instrument in connection with a Casualty or Condemnation (but taking
into account any proposed Restoration on the remaining portion of the Property),
the Loan to Value Ratio (or, if the Subordinate Financing is outstanding, the
Aggregate Loan to Value Ratio) is greater than 125% (such value to be
determined, in Lender’s sole discretion, by any commercially reasonable method
permitted to a REMIC Trust), the principal balance of the Loan must be paid down
by a “qualified amount” as that term is defined in the IRS Revenue Procedure
2010-30, as the same may be amended, replaced, supplemented or modified from
time to time, unless Lender receives an opinion of counsel that if such amount
is not paid, the Securitization will not fail to maintain its status as a REMIC
Trust and will not be subject to a prohibited transactions tax as a result of
the related release of such portion of the Lien of the Security Instrument.
Section 6.4    Restoration. The following provisions shall apply in connection
with any Restoration:
(a)    If the Net Proceeds shall be less than Five Hundred Thousand and No/100
Dollars ($500,000.00) and the costs of completing Restoration shall be less than
Five Hundred Thousand and No/100 Dollars ($500,000.00), the Net Proceeds will be
disbursed by Lender to Borrower upon receipt, provided that all of the
conditions set forth in Section 6.4(b)(i) are met and Borrower delivers to
Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence Restoration in accordance with the terms of this
Agreement.
(b)    If the Net Proceeds are equal to or greater than Five Hundred Thousand
and No/100 Dollars ($500,000.00), but less than Six Million and No/100 Dollars
($6,000,000.00), or the costs of completing Restoration is equal to or greater
than Five Hundred Thousand and No/100 Dollars ($500,000.00), but less than Six
Million and No/100 Dollars ($6,000,000.00), the Net Proceeds will be held by
Lender and Lender shall make the Net Proceeds available for Restoration in
accordance with the provisions of this Section 6.4. The term “Net Proceeds” for
purposes of this Section 6.4 shall mean: (i) the net amount of all insurance
proceeds received by Lender pursuant to Section 6.1 (a)(i), (iv), (vi), (ix) and
(x) as a result of such damage or destruction, after deduction of Lender’s
reasonable costs and expenses (including, but not limited to, reasonable counsel
costs and fees), if any, in collecting same (“Insurance Proceeds”), or (ii) the
net amount of the Award, after deduction of Lender’s reasonable costs and
expenses (including, but not

80

--------------------------------------------------------------------------------




limited to, reasonable counsel costs and fees), if any, in collecting same
(“Condemnation Proceeds”), whichever the case may be.
(i)    The Net Proceeds shall be made available to Borrower for Restoration upon
the approval of Lender in its sole but good faith discretion that the following
conditions are met:
(A)    no Event of Default shall have occurred and be continuing;
(B)    (1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
Property have been damaged, destroyed or rendered unusable as a result of such
Casualty, or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than ten percent (10%) of the land constituting the Property is taken, and such
land is located along the perimeter or periphery of the Property, and no portion
of the Improvements is located on such land;
(C)    Leases demising in the aggregate a percentage amount equal to or greater
than seventy percent (70%) of the Net Rentable Square Footage which has been
demised under executed and delivered Leases in effect as of the date of the
occurrence of such Casualty or Condemnation, whichever the case may be, shall
remain in full force and effect during and after the completion of Restoration,
notwithstanding the occurrence of any such Casualty or Condemnation, whichever
the case may be;
(D)    Borrower shall commence Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;
(E)    Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of (1)
the Net Proceeds, (2) the insurance coverage referred to in Section 6.1(a)(iii),
if applicable, or (3) by other funds of Borrower;
(F)    Lender shall be reasonably satisfied that Restoration will be completed
on or before the earliest to occur of (1) three (3) months prior to the Maturity
Date, (2) the earliest date required for such completion under the terms of any
Lease or Leases which, in the aggregate, demise ten percent (10%) or more of the
Net Rentable Square Footage, (3) such time as may be required under all
applicable Legal Requirements in order to repair and restore the Property to the
condition it was in immediately prior to such Casualty or to as nearly as
possible the condition it was in immediately prior to such Condemnation, as
applicable, or (4) the expiration of the insurance coverage referred to in
Section 6.1(a)(iii);
(G)    the Property and the use thereof after Restoration will be in compliance
with and permitted under all applicable Legal Requirements;
(H)    Restoration shall be done and completed by Borrower in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements;

81

--------------------------------------------------------------------------------




(I)    such Casualty or Condemnation, as applicable, does not result in the loss
of access to the Property or the related Improvements;
(J)    the Debt Yield (or, if the Subordinate Financing is outstanding, the
Aggregate Debt Yield), after giving effect to Restoration, shall be equal to or
greater than 8.20%;
(K)    the Loan to Value Ratio (or, if the Subordinate Financing is outstanding,
the Aggregate Loan to Value Ratio) after giving effect to Restoration, shall be
equal to or less than 57.1%;
(L)    Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing Restoration, which budget shall be reasonably
acceptable to Lender; and
(M)    the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of Restoration.
(ii)    The Net Proceeds shall be paid directly to Lender for deposit in an
interest-bearing account (the “Net Proceeds Account”) and, until disbursed in
accordance with the provisions of this Section 6.4(b), shall constitute
additional security for the Debt and the Other Obligations. The Net Proceeds
shall be disbursed by Lender to, or as directed by, Borrower from time to time
during the course of Restoration, upon receipt of evidence reasonably
satisfactory to Lender that (A) all materials installed and work and labor
performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with Restoration have been paid for in
full, and (B) there exist no notices of pendency, stop orders, mechanic’s or
materialman’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever on the Property which have not either been
fully bonded to the satisfaction of Lender and discharged of record or in the
alternative fully insured to the satisfaction of Lender by the Title Company.
(iii)    All plans and specifications required in connection with Restoration
shall be subject to prior review and acceptance, not to be unreasonably withheld
or delayed, by Lender and by an independent consulting engineer selected by
Lender (the “Casualty Consultant”). Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with Restoration. The identity of the contractors, subcontractors and
materialmen engaged in Restoration, as well as the contracts under which they
have been engaged, shall be subject to prior review and acceptance, not to be
unreasonably withheld or delayed by Lender and the Casualty Consultant. All
costs and expenses incurred by Lender in connection with making the Net Proceeds
available for Restoration including, without limitation, reasonable counsel fees
and disbursements and the Casualty Consultant’s fees, shall be paid by Borrower.
(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of Restoration, as certified by the Casualty
Consultant, minus the Retention Amount. The term “Retention Amount” shall mean,
as to each contractor, subcontractor or materialman engaged in Restoration, an
amount equal to ten percent (10%) of the costs actually incurred for work in
place as part of Restoration, as certified by the Casualty Consultant, until
Restoration has been completed. The Retention Amount shall in no event, and
notwithstanding anything to the contrary set forth above in this Section 6.4(b),
be less than the amount actually held back by Borrower from contractors,
subcontractors and materialmen engaged in

82

--------------------------------------------------------------------------------




Restoration. The Retention Amount shall not be released until the Casualty
Consultant certifies to Lender that Restoration has been completed in accordance
with the provisions of this Section 6.4(b) and that all approvals necessary for
the re-occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence reasonably satisfactory
to Lender that the costs of Restoration have been paid in full or will be paid
in full out of the Retention Amount; provided, however, that Lender will release
the portion of the Retention Amount being held with respect to any contractor,
subcontractor or materialman engaged in Restoration as of the date upon which
the Casualty Consultant certifies to Lender that the contractor, subcontractor
or materialman has satisfactorily completed all work and has supplied all
materials in accordance with the provisions of the contractor’s, subcontractor’s
or materialman’s contract, the contractor, subcontractor or materialman delivers
the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the Title Company issuing the Title Insurance Policy, and Lender
receives an endorsement to the Title Insurance Policy insuring the continued
priority of the lien of the related Security Instrument and evidence of payment
of any premium payable for such endorsement. If required by Lender, the release
of any such portion of the Retention Amount shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.
(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.
(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
reasonably estimated by the Casualty Consultant to be incurred in connection
with the completion of Restoration, Borrower shall deposit the deficiency (the
“Net Proceeds Deficiency”) with Lender before any further disbursement of the
Net Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender
shall be held by Lender and shall be disbursed for costs actually incurred in
connection with Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.4(b) shall constitute additional security for the Debt and the Other
Obligations.
(vii)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that Restoration has been completed in accordance
with the provisions of this Section 6.4(b), and the receipt by Lender of
evidence reasonably satisfactory to Lender that all costs incurred in connection
with Restoration have been paid in full, shall be remitted by Lender to
Borrower, provided no Event of Default shall have occurred and shall be
continuing.
(c)    If Net Proceeds are (i) equal to or greater than Six Million and No/100
Dollars ($6,000,000.00), (ii) not required to be made available for Restoration
(due to Borrower’s inability to satisfy the conditions set forth in
Section 6.4(b)(i) or otherwise), or (iii) to be returned to Borrower as excess
Net Proceeds pursuant to Section 6.4(b)(vii) (excluding any Net Proceeds
Deficiency amount, which shall be promptly remitted to Borrower), then in any
such event all Net Proceeds may be retained and applied by Lender in accordance
with Section 2.4.2 hereof toward reduction of the Outstanding Principal Balance
whether or not then due and payable in such order, priority and proportions as
Lender in its sole discretion shall deem proper, or, in the sole discretion of
Lender, the same may be paid, either in whole or in part, to Borrower for such
purposes as Lender shall approve, in its sole discretion. No Yield Maintenance
Premium or other prepayment charge shall be payable by Borrower by reason of a
Casualty or Condemnation.

83

--------------------------------------------------------------------------------




(d)    In the event of foreclosure of the Security Instrument, or other transfer
of title to the Property in extinguishment in whole or in part of the Debt, all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other transfer of title.
ARTICLE VII    

RESERVE FUNDS
Section 7.1    Environmental Remediation Reserve.
7.1.1    Environmental Remediation Reserve Funds. On the date hereof, Borrower
shall deposit with Lender the Environmental Remediation Amount (such amount so
deposited with Lender shall hereinafter be referred to as the “Environmental
Remediation Reserve Funds” and the account in which such amount is held shall
hereinafter be referred to as Borrower’s “Environmental Remediation Reserve
Account”). Without limiting in any manner whatsoever (a) Borrower’s obligations
under Section 5.1.1 hereof, or (b) Borrower’s and Guarantor’s obligations and
indemnities under the Environmental Indemnity, Borrower shall use commercially
reasonable efforts to diligently pursue Environmental Remediation No Action
Letters as more particularly described on Schedule VII attached hereto (such
commercially reasonable and diligent pursuit of the Environmental Remediation No
Action Letters as described on said Schedule VII being hereinafter referred to
as the “Environmental Remediation Work”). Upon the occurrence and during the
continuance of an Event of Default, Lender, at its option, may withdraw all
Environmental Remediation Reserve Funds from the Environmental Remediation
Reserve Account and Lender may apply such funds either to completion of the
Environmental Remediation Work or toward reduction of the Debt in such order,
proportion and priority as Lender may determine in its sole discretion. Lender’s
right to withdraw and apply Environmental Remediation Reserve Funds shall be in
addition to all other rights and remedies provided to Lender under this
Agreement and the other Loan Documents.
7.1.2    Release of Environmental Remediation Reserve Funds. (a) Provided no
Event of Default has then occurred and is continuing, upon the completion of the
Environmental Remediation Work, as evidenced by Environmental Remediation No
Action Letters delivered to Lender, all Environmental Remediation Reserve Funds
then on deposit in the Environmental Remediation Reserve Account shall be
disbursed to Borrower. Except as set forth in the immediately preceding
sentence, Lender shall have no obligation disburse all or any portion of the
Environmental Remediation Reserve Funds for any purpose.
(b)    Nothing in this Section 7.1.2 shall (i) make Lender responsible for
performing or completing any Environmental Remediation Work; (ii) require Lender
to expend any Environmental Remediation Reserve Funds or any other funds to
complete any Environmental Remediation Work; (iii) obligate Lender to proceed
with any Environmental Remediation Work; or (iv) obligate Lender to demand from
Borrower any sums to complete any Environmental Remediation Work.
(c)    Borrower shall permit Lender and Lender’s agents and representatives
(including Lender’s engineer, architect or inspector) or third parties to enter
onto the Property during normal business hours (subject to the rights of Tenant
under their Leases) and upon reasonable advance notice to inspect the progress
of any Environmental Remediation Work and all materials being used in connection
therewith and to examine all plans and shop drawings relating to such
Environmental Remediation Work. Borrower shall cause all contractors and
subcontractors to cooperate with Lender or Lender’s representatives or such
other Persons described above in connection with inspections described in this
Section 7.1.2(c).

84

--------------------------------------------------------------------------------




With respect to any such entry on and inspection of the Property by Lender or
any agent or representative thereof, Lender shall indemnify and hold harmless
Borrower and its Affiliates from and against any actual loss, cost or damage
incurred by Borrower or its Affiliates to the extent arising directly from the
gross negligence or willful misconduct of Lender or any agent or representative
thereof.
7.1.3    No Limit on Other Obligations. Borrower expressly acknowledges and
agrees that nothing in this Section 7.1 shall or shall be deemed to limit or
vitiate in any manner whatsoever (a) Borrower’s obligations under Section 5.1.1
hereof, or (b) Borrower’s and Guarantor’s obligations and indemnities under the
Environmental Indemnity.
Section 7.2    Tax and Insurance Escrow.
7.2.1    Tax and Insurance Escrow Funds. On the date hereof, Borrower shall
deposit with Lender the Initial Tax Deposit on account of the Taxes next coming
due and the Initial Insurance Premiums Deposit on account of the Insurance
Premiums next coming due. Additionally, Borrower shall pay to Lender on each
Payment Date (a) one-twelfth of the Taxes that Lender estimates will be payable
during the next ensuing twelve (12) months in order to accumulate with Lender
sufficient funds to pay all such Taxes at least thirty (30) days prior to their
respective due dates, and (b) one-twelfth of the Insurance Premiums that Lender
reasonably estimates will be payable for the renewal of the coverage afforded by
the Policies upon the expiration thereof in order to ratably accumulate with
Lender sufficient funds to pay all such Insurance Premiums at least fourteen
(14) days prior to the expiration of the Policies (the foregoing amounts so
deposited with Lender are hereinafter called the “Tax and Insurance Escrow
Funds” and the account in which such amounts are held shall hereinafter be
referred to as the “Tax and Insurance Escrow Account”). Notwithstanding the
previous requirements of this Section 7.2.1, Lender shall waive Borrower’s
obligations to (I) deposit the Initial Insurance Premiums Deposit, and (II) pay
to Lender on each Payment Date the payment described in clause (b) of this
Section 7.2.1, each for so long as the following conditions are met (any of
which may be waived, in Lender’s sole and absolute discretion): (i) no Event of
Default has occurred and is continuing hereunder, (ii) the insurance coverage
for the Property is included in a blanket policy insuring multiple properties
and held by Borrower or an entity which Controls Borrower, which blanket policy
is acceptable to Lender in its sole discretion, (iii) Borrower binds all
applicable insurance prior to the then current expiration date of the blanket
policy described in clause (ii) hereof, (iv) Guarantor shall satisfy the
covenants set forth in Section 5.2 of the Guaranty, and (v) Borrower provides
Lender evidence of renewal policies prior to the then current expiration date of
the applicable policy (the conditions contained in the foregoing clauses (i)
through (v), collectively, the “Insurance Escrow Funds Waiver Conditions”). If,
at any time, Borrower fails to meet any one or more of the Insurance Escrow
Funds Waiver Conditions (and Lender has not opted to waive such condition(s) in
its sole and absolute discretion), commencing with the next applicable Payment
Date and continuing on each Payment Date until such time as all Insurance Escrow
Funds Waiver Conditions have again been met, Borrower shall deposit an amount
equal to the product of (x) the resulting fraction where (A) the numerator is
one (1), and (B) the denominator is the number of Payment Dates then remaining
in the then current calendar year, and (y) the amount of Insurance Premiums that
Lender reasonably estimates will be payable to obtain and subsequently retain
policies of insurance which meet the requirements of Section 6.1 hereof. In
addition to the foregoing, if Borrower fails to renew the policy or policies
described in clause (ii) above by the date which is seven (7) days prior to the
expiration thereof, Borrower agrees to notify Lender of such failure, and to
keep Lender reasonably apprised of all developments in connection therewith, and
if, following such notice, Lender reasonably believes that Borrower will be
unable to bind the policy or policies described in clause (ii) prior to the
expiration thereof, then Lender shall have the right, without notice to
Borrower, to take such action as Lender deems necessary to protect its interest
in the Property, including, without limitation, the obtaining of such insurance
coverage as Lender in its sole discretion deems appropriate. All premiums
incurred by Lender in connection with

85

--------------------------------------------------------------------------------




such action or in obtaining such insurance and keeping it in effect shall be
paid by Borrower to Lender upon demand and, until paid, shall be secured by the
Security Instrument and shall bear interest at the Default Rate.
7.2.2    Disbursements from Tax and Insurance Escrow Funds. Provided no Default
or Event of Default has occurred and is continuing, Lender will apply the Tax
and Insurance Escrow Funds to payments of Taxes and Insurance Premiums required
to be made by Borrower pursuant to Section 5.1.2 hereof and under the Security
Instrument. In making any payment relating to the Tax and Insurance Escrow
Funds, Lender may do so according to any bill, statement or estimate procured
from the appropriate public office (with respect to Taxes) or insurer or agent
(with respect to Insurance Premiums), without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If the amount of the Tax and
Insurance Escrow Funds shall exceed the amounts due for Taxes and Insurance
Premiums pursuant to Section 5.1.2 hereof, Lender shall, in its sole discretion,
return any excess to Borrower or credit such excess against future payments to
be made to the Tax and Insurance Escrow Funds. Any amount remaining in the Tax
and Insurance Escrow Funds after the Debt has been paid in full shall be
promptly returned to Borrower. In allocating such excess, Lender may deal with
the Person shown on the records of Lender to be the owner of the Property. If at
any time Lender reasonably determines that the Tax and Insurance Escrow Funds
are not or will not be sufficient to pay Taxes and Insurance Premiums by the due
dates thereof, Lender shall notify Borrower of such determination and Borrower
shall increase its monthly payments to Lender by the amount that Lender
reasonably estimates is sufficient to make up the deficiency at least thirty
(30) days prior to the due date of the Taxes and/or fourteen (14) days prior to
expiration of the Policies, as the case may be. Additionally, without limiting
the generality of the foregoing, in the event that the Property shall be
Transferred (directly or indirectly) on or before April 1, 2020 and Lender
reasonably believes that such direct or indirect Transfer will trigger a
reassessment of the Property pursuant to applicable law, Lender shall have the
right to increase the monthly payments to Lender on account of Taxes,
retroactive to the date of such Transfer, based on the product of the gross
consideration paid for such Transfer multiplied by the applicable mill rate or
other applicable tax rate. Notwithstanding the foregoing, for so long as each of
the Insurance Escrow Funds Waiver Conditions is met, Lender shall not disburse
any of the Tax and Insurance Escrow Funds for the purposes of paying Insurance
Premiums.
Section 7.3    Replacements and Replacement Reserve.
7.3.1    Replacement Reserve Funds. Borrower shall pay to Lender on each Payment
Date on which the amount on deposit in the Replacement Reserve Account is less
than the Replacement Reserve Cap, the Replacement Reserve Monthly Deposit (or
the portion thereof necessary to cause the amount on deposit in the Replacement
Reserve Account to equal the Replacement Reserve Cap), which is the amount
reasonably estimated by Lender in its sole discretion to be due for replacements
and repairs required to be made to the Property during the calendar year
(collectively, the “Replacements”). Amounts so deposited shall hereinafter be
referred to as Borrower’s “Replacement Reserve Funds” and the account in which
such amounts are held shall hereinafter be referred to as Borrower’s
“Replacement Reserve Account”. Lender may reassess its estimate of the amount
necessary for the Replacement Reserve Funds from time to time, and may increase
the monthly amounts required to be deposited into the Replacement Reserve
Account upon thirty (30) days’ notice to Borrower if Lender determines in its
reasonable discretion that an increase is necessary to properly maintain and
operate the Property, provided that so long as no Event of Default has occurred
and is continuing, Lender may not reassess such amount more often than once
every calendar year. Notwithstanding the previous requirements of this Section
7.3.1, Lender shall waive Borrower’s obligations to pay to Lender on each
Payment Date the Replacement Reserve Monthly Deposit for so long as the
following conditions are met (any of which may be waived, in Lender’s sole and
absolute discretion): (i) no Event of

86

--------------------------------------------------------------------------------




Default has occurred and is continuing, and (ii) no Cash Management Period under
clause (a)(iv) of the definition of “Cash Management Period” contained in
Section 1.1 has occurred and is continuing (the conditions contained in the
foregoing clauses (i) and (ii), collectively, the “Replacement Reserve Funds
Waiver Conditions”). If, at any time, Borrower fails to meet any one or more of
the Replacement Reserve Funds Waiver Conditions (and Lender has not opted to
waive such condition(s) in its sole and absolute discretion), commencing with
the next applicable Payment Date and continuing on each Payment Date until such
time as all Replacement Reserve Funds Waiver Conditions have again been met,
Borrower shall deposit the Replacement Reserve Monthly Deposit (or the portion
thereof necessary to cause the amount on deposit in the Replacement Reserve
Account to equal the Replacement Reserve Cap) in accordance with this Section
7.3.1.
7.3.2    Disbursements from Replacement Reserve Account. Lender shall make
disbursements from the Replacement Reserve Funds for the cost of Replacements
incurred by Borrower upon satisfaction by Borrower of each of the following
conditions with respect to each such disbursement: (a) Borrower shall submit
Lender’s standard form of draw request for payment to Lender at least ten (10)
Business Days prior to the date on which Borrower requests such payment be made,
which request shall specify the Replacements to be paid and shall be accompanied
by copies of paid invoices for the amounts requested; (b) on the date such
request is received by Lender and on the date such payment is to be made, no
Default or Event of Default shall exist and remain uncured; and (c) Lender shall
have received (i) an Officer’s Certificate from Borrower (A) stating that the
items to be funded by the requested disbursement are Replacements, and a
description thereof, (B) stating that all Replacements to be funded by the
requested disbursement have been completed in a good and workmanlike manner and
in accordance with all applicable Legal Requirements, (C) identifying each
Person that supplied materials or labor in connection with the Replacements to
be funded by the requested disbursement, (D) stating that each such Person has
been paid in full or will be paid in full upon such disbursement (subject to
commercially reasonable retention), (E) stating that the Replacements to be
funded have not been the subject of a previous disbursement, (F) stating that
all previous disbursements of Replacement Reserve Funds have been used to pay
the previously identified Replacements, and (G) stating that all outstanding
trade payables relating to the Replacements (other than those to be paid from
the requested disbursement) have been paid in full, (ii) a copy of any license,
permit or other approval by any Governmental Authority required in connection
with the Replacements and not previously delivered to Lender, (iii) if required
by Lender for requests in excess of $100,000.00 for a single item, lien waivers
or other evidence of payment reasonably satisfactory to Lender and releases from
all parties furnishing materials and/or services in connection with the
requested payment, (iv) at Lender’s reasonable option, a title search for the
Property indicating that the Property is free from all Liens, claims and other
encumbrances not previously approved by Lender, and (v) such other evidence as
Lender shall reasonably request to demonstrate that the Replacements to be
funded by the requested disbursement have been completed and are paid for or
will be paid upon such disbursement to Borrower. Lender shall make disbursements
as requested by Borrower on a monthly basis in increments of no less than $5,000
per disbursement. Lender may require an inspection of the Property at Borrower’s
expense during normal business hours with reasonable advance notice prior to
making a monthly disbursement in order to verify completion of improvements in
excess of $100,000 for which reimbursement is sought. Notwithstanding the
foregoing, if following Borrower’s failure to satisfy any of the Replacement
Reserve Funds Waiver Conditions and Borrower’s deposit of Replacement Reserve
Funds in accordance with the provisions of Section 7.3.1, Borrower shall
thereafter satisfy the Replacement Reserve Funds Waiver Conditions, then on the
next Payment Date (so long as the Replacement Reserve Funds Waiver Conditions
remain satisfied): (I) Lender shall disburse to Borrower all Replacement Reserve
Funds then on deposit in the Replacement Reserve Account, and (II) Lender shall
waive Borrower’s obligation to make deposits of Replacement Reserve Funds in
accordance with the provisions of Section 7.3.1 so long as the Replacement
Reserve Funds Waiver Conditions continue to remain satisfied.

87

--------------------------------------------------------------------------------




7.3.3    Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower from its
obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.
Section 7.4    Intentionally Omitted.
Section 7.5    Leasing Reserve Account.
7.5.1    Deposits of Leasing Reserve Funds. Commencing upon the occurrence, and
continuing throughout the continuance, of any Cash Management Period, Borrower
shall pay to Lender on each Payment Date, all Remaining Available Cash existing
on such Payment Date; provided, however, that if, and for so long as, the
applicable Cash Management Period is solely the result of a Tenant Major Event
and no other Cash Management Event has occurred and is continuing, then Borrower
shall only pay to Lender on any Payment Date during such Cash Management Period,
the Remaining Available Cash up to the amount necessary for the balance in the
Leasing Reserve Account to equal the applicable Leasing Reserve Account Cap,
which amounts shall be deposited with and held by Lender for reimbursement of
the costs associated with re-tenanting the Property. All such amounts so
deposited shall hereinafter be referred to as the “Leasing Reserve Funds” and
the account to which such amounts are held shall hereinafter be referred to as
the “Leasing Reserve Account”. It is expressly understood and agreed by Borrower
that in the event that any Cash Management Period is continuing as a result of
any Cash Management Event other than a Tenant Major Event, all Remaining
Available Cash on each Payment Date during such Cash Management Period shall be
deposited in and remain in the Leasing Reserve Account and constitute Leasing
Reserve Funds, even if the balance in the Leasing Reserve Account exceeds the
Leasing Reserve Account Cap.
7.5.2    Withdrawal of Leasing Reserve Funds. Lender shall make disbursements
from the Leasing Reserve Funds for Approved Leasing Expenses incurred by
Borrower in connection with the re-letting of the Property (the “Re-tenanting
Expenses”), in accordance with the terms hereof upon satisfaction by Borrower of
each of the following conditions with respect to each such disbursement: (a)
Borrower shall submit Lender’s standard form of draw request for payment to
Lender at least ten (10) Business Days prior to the date on which Borrower
requests such payment be made, which request shall specify the Re-tenanting
Expenses to be paid and shall be accompanied by copies of paid invoices for the
amounts requested; (b) on the date such request is received by Lender and on the
date such payment is to be made, no Default or Event of Default shall exist and
remain uncured; (c) Lender shall have reviewed and approved the Lease giving
rise to the Re-tenanting Expenses to be paid in accordance with the terms
hereof, if such Lease requires Lender approval pursuant to the terms hereof; and
(d) Lender shall have received (i) an Officer’s Certificate from Borrower (A)
stating that the items to be funded by the requested disbursement are
Re-tenanting Expenses, and a description thereof, (B) stating that all tenant
improvements at the Property to be funded by the requested disbursement have
been completed in a good and workmanlike manner and in accordance with all
applicable Legal Requirements, (C) identifying each Person that supplied
materials or labor in connection with the tenant improvements to be funded by
the requested disbursement or the broker entitled to the leasing commissions,
(D) stating that each such Person has been paid in full or will be paid in full
upon such disbursement (subject to commercially reasonable retention), (E)
stating that the Re-tenanting Expenses to be funded have not been the subject of
a previous disbursement, (F) stating that all previous disbursements of Leasing
Reserve Funds have been used to pay the previously identified Re-tenanting
Expenses, and (G) stating that all outstanding trade payables relating to the
Re-tenanting Expenses have been paid in full, (ii) a copy of any license, permit
or other approval by any Governmental Authority required in connection with the
tenant improvements and not previously delivered to Lender, (iii) if required by
Lender for requests in excess of $100,000 for a single item, lien waivers or
other evidence of payment reasonably satisfactory to Lender and releases from
all parties furnishing materials and/or services in connection with

88

--------------------------------------------------------------------------------




the requested payment, (iv) at Lender’s option, a title search for the Property
indicating that the Property is free from all Liens, claims and other
encumbrances not previously approved by Lender, and (v) such other evidence as
Lender shall reasonably request to demonstrate that the Re-tenanting Expenses to
be funded by the requested disbursement have been completed and are paid for or
will be paid upon such disbursement to Borrower. Lender shall make disbursements
as requested by Borrower on a monthly basis in increments of no less than $5,000
per disbursement. Lender may require an inspection of the Property during normal
business hours with reasonable advance notice at Borrower’s expense prior to
making a monthly disbursement in order to verify completion of improvements in
excess of $100,000 for which reimbursement is sought. Without limiting the
foregoing, upon the termination of any Cash Management Period in accordance with
the terms of this Agreement (and provided that no other Cash Management Period
has commenced and is continuing), all Leasing Reserve Funds then on deposit in
the Leasing Reserve Account shall be disbursed to Borrower.
Section 7.6    Riot Games Recourse Reserve Account.
7.6.1    Deposits of Riot Games Recourse Reserve Funds. Pursuant to Section
5.1.30 and, if applicable, Section 2.7.2(b), amounts may be deposited with
Lender on or after April 1, 2023 with respect to a Guarantor Downgrade. All such
amounts so deposited shall hereinafter be referred to as the “Riot Games
Recourse Reserve Funds” and the account to which such amounts are held shall
hereinafter be referred to as the “Riot Games Recourse Reserve Account”.
7.6.2    Disbursements from Riot Games Recourse Reserve Funds. Lender shall make
disbursements to Borrower from the Riot Games Recourse Reserve Funds as follows:
(a) upon any partial Riot Games Recourse Satisfaction, including Lender’s
receipt of a Riot Games Estoppel confirming such partial Riot Games Recourse
Satisfaction, Lender shall disburse to Borrower Riot Games Recourse Reserve
Funds in an amount equal to the lesser of (i) the amount of such partial Riot
Games Recourse Satisfaction confirmed in the related estoppel certificate signed
by Riot Games and (ii) the then balance of Riot Games Recourse Reserve Funds
then on deposit in the Riot Games Recourse Reserve Account; (b) upon any full
Riot Games Recourse Satisfaction, including Lender’s receipt of a Riot Games
Estoppel confirming such full Riot Games Recourse Satisfaction, Lender shall
disburse to Borrower the then balance of Riot Games Recourse Reserve Funds then
on deposit in the Riot Games Recourse Reserve Account; and (c) upon the
occurrence of a Guarantor Upgrade, Lender shall disburse to Borrower the then
balance of Riot Games Recourse Reserve Funds then on deposit in the Riot Games
Recourse Reserve Account.
Section 7.7    Intentionally Omitted.
Section 7.8    Intentionally Omitted.
Section 7.9    Reserve Funds, Generally.
(a)    Borrower (i) hereby grants to Lender a first priority security interest
in all of the Reserve Funds and any and all monies now or hereafter deposited in
each Reserve Account as additional security for payment and performance of the
Obligations and (ii) will take all actions necessary to maintain in favor of
Lender a perfected first priority security interest in the Reserve Funds,
including, without limitation, filing or authorizing Lender to file UCC-1
financing statements and continuations thereof. Until expended or applied in
accordance herewith, the Reserve Funds shall constitute additional security for
the Obligations.
(b)    Upon the occurrence and during the continuance of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, apply any sums then

89

--------------------------------------------------------------------------------




present in any or all of the Reserve Funds to the reduction of the Outstanding
Principal Balance in any order in its sole discretion.
(c)    Borrower shall not further pledge, assign or grant any security interest
in any Reserve Funds or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
financing statements, except those naming Lender as the secured party, to be
filed with respect thereto.
(d)    The Reserve Funds shall not constitute trust funds and may be commingled
with other monies held by Lender.  Reserve Funds or any funds deposited in any
Reserve Account may be deposited in interest-bearing accounts chosen by Borrower
(except that funds deposited in the Tax and Insurance Escrow Account may, at
Lender’s or any Servicer’s election, be deposited in interest-bearing accounts
chosen by Lender or any Servicer); provided that (i) Lender and/or Servicer may
elect to deposit funds in the Tax and Insurance Escrow Account independent of
Borrower’s election with respect to other Reserve Funds, (ii) no Reserve Funds
shall be invested except in Permitted Investments, (iii) Borrower shall select
the Permitted Investments in which such funds shall be invested (other than with
respect to funds deposited in the Tax and Insurance Escrow Account, with respect
to which Lender or Servicer shall select such Permitted Investments), except
during the continuance of an Event of Default (in which case Lender or Servicer
shall select such Permitted Investments), (iv) all interest earned or accrued
thereon shall be for the account of Borrower (other than that with respect to
the Tax and Insurance Escrow Account, which shall be for the account of Lender
(or, at Lender’s discretion, Servicer)), and (v) any interest or earnings for
the account of Borrower shall not be paid to Borrower, but shall be retained by
Lender or any Servicer, added to the balance of the applicable Reserve Account,
and treated as the applicable Reserve Funds are treated hereunder for all
purposes.  Borrower shall be responsible for payment of any federal, state or
local income or other tax applicable to the interest or income earned on the
Reserve Funds. Borrower shall bear all reasonable costs associated with the
investment of the sums in the account in Permitted Investments; provided, that
such costs shall be deducted from the income or earnings on such investment, if
any, and to the extent such income or earnings shall not be sufficient to pay
such costs, such costs shall be paid by Borrower promptly on demand by Lender.
Lender shall not be responsible and shall have no liability whatsoever for the
rate of return earned or losses incurred on the investment of any Reserve Funds
in Permitted Investments, and Borrower shall bear all such risk.
(e)    Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, out-of-pocket losses,
actual damages (excluding punitive damages and consequential damages (other than
punitive damages or consequential damages that are assessed against Lender, and
other than any diminution in value or lost revenue which are in any way related
to Hazardous Substances or Environmental Statutes)), obligations and costs and
expenses (including litigation costs and reasonable attorneys’ fees and
expenses) arising from or in any way connected with the Reserve Funds or the
performance of the obligations for which the Reserve Funds were established,
unless the same arise solely by reason of the gross negligence or willful
misconduct of Lender or its Servicer. Borrower shall assign to Lender all rights
and claims Borrower may have against all Persons supplying labor, materials or
other services which are to be paid from or secured by the Reserve Funds;
provided, however, that Lender may not pursue any such right or claim unless an
Event of Default has occurred and remains uncured.





90

--------------------------------------------------------------------------------




ARTICLE VIII    

DEFAULTS
Section 8.1    Event of Default.
(a)    Each of the following events shall constitute an event of default
hereunder (an “Event of Default”):
(i)    if any portion of the Debt is not paid when due (including, without
limitation, the failure of Borrower to repay the entire outstanding principal
balance of the Note in full on the Maturity Date) or any other amount under
Section 2.7.2(b)(i) through (viii) is not paid in full on each Payment Date
(unless during any Cash Management Period, sufficient funds are available in the
relevant Subaccount on the applicable date);
(ii)    if any of the Taxes or Other Charges are not paid when the same are due
and payable (unless Lender is paying such Taxes pursuant to Section 7.2),
subject to the provisions of Section 2.7.3 and Section 5.1.2 hereof;
(iii)    if the Policies are not kept in full force and effect, or if copies of
the certificates evidencing the Policies (or certified copies of the Policies if
requested by Lender) are not delivered to Lender within thirty (30) days after
written request therefor, which period may be extended upon request of Borrower,
provided Borrower is diligently pursuing such certificates (or certified copies
of the Policies, as the case may be), such additional period not to exceed
ninety (90) days; provided, however, there shall be no Event of Default under
this Section 8.1(a)(iii) if: (x) sufficient funds exist in the Tax and Insurance
Escrow Account to pay all premiums and any other amounts owing with respect to
such Policies, and (y) in violation of this Agreement, Lender fails to release
such funds in order to pay same;
(iv)    if Borrower Transfers or otherwise encumbers any portion of the Property
or the Collateral in violation of the provisions of this Agreement or Article 6
of the Security Instrument, or any Transfer is made in violation of the
provisions of Section 5.2.10 hereof;
(v)    if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender by or on behalf of any
Restricted Party shall have been false or misleading in any material respect as
of the date the representation or warranty was made or deemed remade;
(vi)    if Borrower shall (i) make an assignment for the benefit of creditors or
(ii) generally not be paying its debts as they become due;
(vii)    if a receiver, liquidator or trustee shall be appointed for Borrower or
Guarantor, or if Borrower or Guarantor shall be adjudicated bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to Federal bankruptcy law, or any similar Federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower or
Guarantor, or if any proceeding for the dissolution or liquidation of Borrower
or Guarantor shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower or Guarantor, upon the same not being discharged, stayed or dismissed
within ninety (90) days;

91

--------------------------------------------------------------------------------




(viii)    if Guarantor or any guarantor or indemnitor under any guaranty or
indemnity issued in connection with the Loan shall make an assignment for the
benefit of creditors or if a receiver, liquidator or trustee shall be appointed
for Guarantor or any guarantor or indemnitor under any guarantee or indemnity
issued in connection with the Loan or if Guarantor or such other guarantor or
indemnitor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to Federal bankruptcy law, or
any similar Federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Guarantor or such other guarantor or indemnitor, or if any
proceeding for the dissolution or liquidation of Guarantor or such other
guarantor or indemnitor shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Guarantor or such other guarantor or indemnitor, upon the same
not being discharged, stayed or dismissed within ninety  (90) days; provided,
further, however, it shall be at Lender’s option to determine whether any of the
foregoing shall be an Event of Default;
(ix)    if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;
(x)    if Borrower breaches any representation, warranty or covenant contained
in Section 4.1.30 or any of its respective negative covenants contained in
Section 5.2 or any covenant contained in Section 5.1.11 hereof (subject, with
respect to Section 5.1.11(k), to the cure period set forth in Section
5.1.11(k));
(xi)    with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;
(xii)    if any of the assumptions contained in the Insolvency Opinion delivered
to Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect unless such matter is cured in a timely manner;
(xiii)    if a material default has occurred and continues beyond any applicable
cure period under the Management Agreement (or any Replacement Management
Agreement) and if such default permits the Manager thereunder to terminate or
cancel the Management Agreement (or any Replacement Management Agreement) and
Borrower fails to comply with Section 5.1.22 hereof;
(xiv)    if Borrower shall continue to be in Default under any of the terms,
covenants or conditions of Section 9.1 hereof, or fails to cooperate with Lender
in connection with a Securitization pursuant to the provisions of Section 9.1
hereof, for three (3) days after written notice to Borrower from Lender;
(xv)    if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement not specified in subsections
(i) to (xiv) above, for ten (10) days after notice to Borrower from Lender, in
the case of any Default which can be cured by the payment of a sum of money, or
for thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed ninety (90) days; or

92

--------------------------------------------------------------------------------




(xvi)    if there shall be default under any of the other Loan Documents
(excluding, however, the Post-Closing Agreement) not specified in clauses (i)
through (xv), above, beyond any applicable cure periods contained in such
documents, whether as to any Restricted Party or the Property, or if any act,
omission or event occurs that, pursuant to the express terms of any Loan
Document results in an “Event of Default” under this Agreement.
(b)    Upon the occurrence and during the continuance of an Event of Default
(other than an Event of Default described in clauses (vi), (vii) or (viii)
above), in addition to any other rights or remedies available to it pursuant to
this Agreement and the other Loan Documents or at law or in equity, subject to
applicable laws, Lender may take such action, without notice or demand, that
Lender deems advisable to protect and enforce its rights against Borrower and in
and to the Property, including, without limitation, declaring the Obligations to
be immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents against Borrower and the
Property, including, without limitation, all rights or remedies available at law
or in equity; and upon any Event of Default described in clauses (vi), (vii) or
(viii) above, the Debt and all Other Obligations of Borrower hereunder and under
the other Loan Documents shall immediately and automatically become due and
payable, without notice or demand, and Borrower hereby expressly waives any such
notice or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.
8.1.2    Remedies.
(a)     Upon the occurrence and during the continuance of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Debt shall be declared due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents. Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singularly, successively, together or
otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by applicable law, without impairing
or otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
(b)    With respect to Borrower and the Property, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to the
Property for the satisfaction of any of the Debt in any preference or priority,
and Lender may seek satisfaction out of the Property, or any part thereof, in
its absolute discretion in respect of the Debt.
(c)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever any note comprising the
Note and the other Loan Documents into one or more separate notes, mortgages and
other security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, that Lender agrees
not to utilize such power

93

--------------------------------------------------------------------------------




of attorney for the purposes stated in the foregoing clause of this Section
8.1.2(c) unless (i) Lender has requested that Borrower take an action or execute
a document for the purposes stated in the foregoing clause of this Section
8.1.2(c) and, after five (5) Business Days, Borrower has failed to do so, (ii)
an Event of Default has occurred and is continuing, or (iii) Lender reasonably
believes its rights under any Loan Document or the Collateral or the value of
the Collateral are under an imminent threat of being impaired. Except as may be
required in connection with a Securitization pursuant to Section 9.1 hereof, (I)
Borrower shall not be obligated to pay any costs or expenses incurred in
connection with the preparation, execution, recording or filing of the Severed
Loan Documents, and (II) the Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrower only as of the Closing Date.
(d)    Intentionally Omitted.
(e)    Any amounts recovered from the Property or any other collateral for the
Loan after an Event of Default may be applied by Lender toward the payment of
any interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.
(f)    If an Event of Default exists, Lender may (directly or by its agents,
employees, contractors, engineers, architects, nominees, attorneys or other
representatives), but without any obligation to do so and without notice to
Borrower and without releasing Borrower from any obligation hereunder, cure the
Event of Default in such manner and to such extent as Lender may deem necessary
to protect the security hereof. Subject to Tenant’ rights under the Leases,
Lender (and its agents, employees, contractors, engineers, architects, nominees,
attorneys or other representatives) are authorized to enter upon the Property to
cure such Event of Default, and Lender is authorized to appear in, defend, or
bring any action or proceeding reasonably necessary to maintain, secure or
otherwise protect the Property or the priority of the Lien granted by the
Security Instrument.
(g)    Lender may (i) at any time, appear in and defend any action or proceeding
brought with respect to the Property, and (ii) upon the occurrence and during
the continuance of an Event of Default, or if Lender reasonably believes its
rights under any Loan Document or the Collateral or the value of the Collateral
are under an imminent threat of being impaired, may bring any action or
proceeding, in the name and on behalf of Borrower, which Lender, in its sole
discretion, decides should be brought to protect its interest in the Property.
Lender shall, at its option, be subrogated to the Lien of any mortgage or other
security instrument discharged in whole or in part by the Obligations, and any
such subrogation rights shall constitute additional security for the payment of
the Obligations.
(h)    As used in this Section 8.1.2, a “foreclosure” shall include, without
limitation, a power of sale in accordance with applicable laws.
8.1.8    Remedies Cumulative; Waivers. The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event

94

--------------------------------------------------------------------------------




of Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.
ARTICLE IX    

SPECIAL PROVISIONS
Section 9.1    Transfer of Loan. Lender may, at any time, in one or more
separate transactions, sell, transfer or assign this Agreement, the Note (or any
note comprising the Note), the Security Instrument and the other Loan Documents,
and any or all servicing rights with respect thereto, or grant participations
therein or issue mortgage pass-through certificates or other securities
evidencing a beneficial interest in a rated or unrated public offering or
private placement (the “Securities”) (any such sale, transfer, assignment,
participation, offering and/or placement, collectively, a “Securitization”).
Lender may forward to each purchaser, transferee, assignee, servicer,
participant or investor in such participations or Securities (collectively, the
“Investor”) or any Rating Agency rating such Securities, each prospective
Investor, and any organization maintaining databases on the underwriting and
performance of commercial mortgage loans, all documents and information which
Lender now has or may hereafter acquire relating to the Loan or to Borrower,
Guarantor or the Property, whether furnished by Borrower, Guarantor or
otherwise, as Lender determines reasonably necessary or desirable, including,
without limitation, financial statements relating to Borrower, Guarantor, the
Property and any Tenant at the Property. Borrower irrevocably waives any and all
rights it may have under law or in equity to prohibit such disclosure,
including, but not limited to, any right of privacy.
Section 9.2    Cooperation. Borrower and Guarantor agree to reasonably cooperate
with Lender (and agree to cause their respective officers and representatives to
reasonably cooperate) in connection with any transfer made or any Securities
created pursuant to this Article IX, including, without limitation, the taking,
or refraining from taking, of such action as may be necessary to satisfy all of
the conditions of any Investor, the delivery of an estoppel certificate required
in accordance with Section 5.1.15 hereof and such other documents as may be
reasonably requested by Lender, the delivery of new acknowledgments of the type
required pursuant to Section 5.1.31(a) from any LC Issuer to any transferee, and
the execution of amendments to this Agreement, the Note, the Security Instrument
and other Loan Documents and Borrower’s organizational documents as reasonably
requested by Lender; provided that the reasonable, actual, out-of-pocket costs
incurred for such cooperation by Borrower and Guarantor shall be paid by Lender
and no changes to the Loan Documents shall be required which materially modify
or increase the liability, or impair or diminish the rights of Borrower or
Guarantor. Borrower shall also furnish and Borrower and Guarantor consent to
Lender furnishing to such Investors or prospective Investors or any Rating
Agency any and all information concerning the Property, the Leases and the
financial condition of Borrower and Guarantor as may be reasonably requested by
Lender, any Investor, any prospective Investor or any Rating Agency in
connection with any Securitization and shall indemnify the Indemnified Parties
against, and hold the Indemnified Parties harmless from, any actual
out-of-pocket losses, claims, damages (excluding punitive damages and
consequential damages (other than punitive damages or consequential damages that
are assessed against an Indemnified Party, and other than any diminution in
value or lost revenue which are in any way related to Hazardous Substances or
Environmental Statutes)) or liabilities (collectively, the “Liabilities”) to
which any such Indemnified Parties may become subject insofar as the Liabilities
arise out of or are based upon any untrue statement or untrue statement of any
material fact contained in a Disclosure Document or arise out of or are based
upon the omission or omission to state therein a material fact required to be
stated in the Disclosure Document or necessary in order to make the statements
in the Disclosure Document, in light of the circumstances under which they were
made, not misleading and agreeing to reimburse the Indemnified Parties for any
legal or other expenses reasonably incurred by each of them in connection with

95

--------------------------------------------------------------------------------




investigating or defending the Liabilities; provided, however, that Borrower
will be liable in any such case under this Section 9.2 only to the extent that
any such loss, claim, damage or liability arises out of or is based upon any
such untrue statement or omission made therein in reliance upon and in
conformity with information furnished to Lender by or on behalf of Borrower in
connection with the preparation of the Disclosure Document or in connection with
the underwriting or closing of the Loan, including, without limitation,
financial statements of Borrower, operating statements and rent rolls with
respect to the Property. This indemnity agreement will be in addition to any
liability which Borrower may otherwise have and shall survive the termination of
the Security Instrument and the satisfaction and discharge of the Debt.
Section 9.3    Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement or other agreement providing for the servicing of one or
more mortgage loans (collectively, the “Servicing Agreement”) between Lender and
Servicer. Borrower shall be responsible for any reasonable set up fees or any
other initial costs relating to or arising under the Servicing Agreement, but
Borrower shall not be responsible for payment of the regular monthly master
servicing fee or trustee fee due to Servicer under the Servicing Agreement or
any fees or expenses required to be borne by, and not reimbursable to, Servicer.
Notwithstanding the foregoing, Borrower shall promptly reimburse Lender on
demand for (a) interest payable on advances made by Servicer with respect to
delinquent debt service payments or expenses paid by Servicer or trustee in
respect of the protection and preservation of the Property (including, without
limitation, on account of Basic Carrying Costs), (b) all costs and expenses,
liquidation fees, workout fees, special servicing fees, operating advisor fees
or any other similar fees payable by Lender to Servicer which may be due and
payable under the Servicing Agreement (whether on a periodic or a continuing
basis) as a result of an Event of Default under the Loan, the Loan becoming
specially serviced, the commencement or continuance of any enforcement action of
any kind with respect to the Loan or any of the Loan Documents, a refinancing or
a restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” of the Loan Documents, or any Bankruptcy Action involving
Borrower, Guarantor or any of their respective principals or Affiliates, (c) all
costs and expenses of any Property inspections and/or appraisals (or any updates
to any existing inspection or appraisal) that Servicer or the trustee may be
required to obtain (other than the cost of regular annual inspections required
to be borne by Servicer under the Servicing Agreement), and (d) all reasonable
costs and expenses relating to or arising from any special requests made by
Borrower or Guarantor during the term of the Loan, including, without
limitation, in connection with a prepayment, assumption or modification of the
Loan.
Section 9.4    Restructuring of Loan.
(a)    Lender, without in any way limiting Lender’s other rights hereunder, in
its sole and absolute discretion, shall have the right at any time to require
Borrower to restructure the Loan into additional multiple notes (which may
include component notes and/or senior and junior notes), to re-allocate
principal among component notes and/or senior and junior notes and/or to create
participation interests in the Loan, which restructuring may include the
restructuring of a portion of the Loan to one or more of the foregoing or to one
or more mezzanine loans (each a “New Mezzanine Loan”) to the newly-formed direct
or indirect owners of the equity interests in Borrower, secured by a pledge of
such interests, the establishment of different interest rates and debt service
payments for the Loan and the New Mezzanine Loan and the payment of the Loan and
the New Mezzanine Loan in such order of priority as may be designated by Lender;
provided that (i) the total principal amounts of the Loan (including any
component notes), any existing New Mezzanine Loan and the applicable New
Mezzanine Loan shall equal the total principal amount of the Loan

96

--------------------------------------------------------------------------------




and any existing New Mezzanine Loan immediately prior to the restructuring,
(ii) except in the case of the occurrence of an Event of Default or a default
beyond all notice and cure periods under the applicable New Mezzanine Loan, or
of a Casualty or Condemnation that results in the payment of principal under the
Loan, any existing New Mezzanine Loan and/or the applicable New Mezzanine Loan,
the weighted average interest rate of the Loan, any existing New Mezzanine Loan
and the applicable New Mezzanine Loan, if any, shall, in the aggregate, equal
the Interest Rate, and (iii) except in the case of the occurrence of an Event of
Default and/or a default beyond all notice and cure periods under the applicable
New Mezzanine Loan, or of a Casualty or Condemnation that results in the payment
of principal under the Loan, any existing New Mezzanine Loan and/or the
applicable New Mezzanine Loan, the aggregate debt service payments on the Loan,
any existing New Mezzanine Loan and the applicable New Mezzanine Loan shall
equal the aggregate debt service payments which would have been payable under
the Loan and any existing New Mezzanine Loan had the restructuring not occurred.
(b)    Borrower shall cooperate with all reasonable requests of Lender in order
to restructure the Note, the Loan and/or to create a New Mezzanine Loan, if
applicable, and shall, upon ten (15) Business Days written notice from Lender,
which notice shall include the forms of documents for which Lender is requesting
execution and delivery, and further provided that such forms are substantially
the same as the Loan Documents with any changes required to reflect the
structure of the transaction and a pledge agreement and any related documents in
Lender’s standard form, (i) execute and deliver such documents, including,
without limitation, in the case of any New Mezzanine Loan, a mezzanine note, a
mezzanine loan agreement, a pledge and security agreement and a mezzanine
deposit account agreement, (ii) cause Borrower’s counsel to deliver such legal
opinions, and (iii) create such a bankruptcy remote borrower under the New
Mezzanine Loan as, in each of the cases of clauses (i), (ii) and (iii) above,
shall be reasonably required by Lender and required by any Rating Agency in
connection therewith, all in form and substance reasonably satisfactory to
Lender, including, without limitation, the severance of this Agreement, the
Security Instrument and the other Loan Documents if requested; provided,
however, but subject to Section 9.4(a)(ii) and (iii) hereof, any such amendments
required by Lender shall not result in any economic changes or other adverse
change in the transaction contemplated by this Agreement or the other Loan
Documents and no changes to the Loan Documents shall be required which modify or
increase the liability, or impair or diminish the rights, of Borrower or
Guarantor except to a de minimis extent. It is expressly understood and agreed
by Borrower and Lender that the mere change in structure contemplated by this
Section 9.4(b) shall not, in and of itself, be deemed to result in any economic
changes or other adverse change in the transaction contemplated by this
Agreement or the other Loan Documents or to modify or increase the liability, or
impair or diminish the rights, of Borrower or Guarantor except to a de minimis
extent and subject to Section 9.4(a)(ii) and (iii) hereof.
(c)    Notwithstanding anything to the contrary contained herein, the
reasonable, actual out-of-pocket costs incurred by Borrower and Guarantor for
cooperation in connection with, and preparation of any financial or other data
or statements required in connection with, either this Section 9.4 or a
Securitization pursuant to Section 9.1 hereof (including, without limitation,
the payment of any applicable mortgage recording taxes or title insurance
premiums), shall be paid by Lender.
(d)    In the event Borrower fails to execute and deliver such documents
described in this Section 9.4 to Lender within ten (10) Business Days following
such written notice by Lender, and Lender sends a second notice to Borrower with
respect to the delivery of such documents containing a legend clearly marked in
not less than fourteen (14) point bold face type, underlined, in all capital
letters “POWER OF ATTORNEY IN FAVOR OF LENDER DEEMED EFFECTIVE FOR EXECUTION AND
DELIVERY OF DOCUMENTS IF NO RESPONSE WITHIN 10 BUSINESS DAYS”, Borrower hereby
absolutely and irrevocably appoints Lender as its true and lawful attorney,
coupled with an interest, in its

97

--------------------------------------------------------------------------------




name and stead to make and execute all documents necessary or desirable to
effect such transactions, Borrower ratifying all that such attorney shall do by
virtue thereof, if Borrower fails to execute and deliver such documents within
ten (10) Business Days of receipt of such second notice. Additionally, it shall
be an Event of Default if Borrower fails to comply with any of the terms,
covenants or conditions of this Section 9.4 after the expiration of ten (10)
Business Days after the second notice thereof.
ARTICLE X    

MISCELLANEOUS
Section 10.1    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Obligations are outstanding and unpaid unless a
longer period is expressly set forth herein or in the other Loan Documents.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the legal representatives, successors and
assigns of such party. All covenants, promises and agreements in this Agreement,
by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.
Section 10.2    Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.
Section 10.3    Governing Law.
(a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE
BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA,
EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND
ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS

98

--------------------------------------------------------------------------------




AGREEMENT, THE NOTE AND/OR THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE
NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:
C T Corporation System
111 Eighth Avenue,
New York, NY 10011
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED IN SECTION 10.6 HEREOF SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE
PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTION.
(c)    EXCEPTIONS. NOTWITHSTANDING THE FOREGOING CHOICE OF LAW:
(i)    THE PROCEDURES GOVERNING THE ENFORCEMENT BY LENDER OF ITS FORECLOSURE AND
OTHER REMEDIES AGAINST BORROWER UNDER THE SECURITY INSTRUMENT AND UNDER THE
OTHER LOAN DOCUMENTS WITH RESPECT TO THE PROPERTY OR OTHER ASSETS OF BORROWER,
INCLUDING BY WAY OF ILLUSTRATION, BUT NOT IN LIMITATION, ACTIONS FOR
FORECLOSURE, FOR INJUNCTIVE RELIEF OR FOR THE APPOINTMENT OF A RECEIVER, SHALL
BE GOVERNED BY THE LAWS OF THE STATE WHERE SUCH PROPERTY OR OTHER ASSETS ARE
LOCATED;

99

--------------------------------------------------------------------------------




(ii)    LENDER SHALL COMPLY WITH APPLICABLE LAW IN THE STATE WHERE THE PROPERTY
OR OTHER ASSETS ARE LOCATED TO THE EXTENT REQUIRED BY THE LAW OF SUCH
JURISDICTION IN CONNECTION WITH THE FORECLOSURE OF THE SECURITY INTERESTS AND
LIENS CREATED UNDER THE SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS WITH
RESPECT TO THE PROPERTY OR OTHER ASSETS;
(iii)    PROVISIONS OF FEDERAL LAW AND THE LAW OF THE STATE WHERE THE PROPERTY
IS LOCATED SHALL APPLY IN DEFINING THE TERMS “HAZARDOUS SUBSTANCES”,
“ENVIRONMENTAL STATUTES”, AND “LEGAL REQUIREMENTS” AS SUCH TERMS ARE USED IN
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WITH RESPECT TO THE PROPERTY AND
BORROWER; AND
(iv)    MATTERS OF REAL ESTATE, LANDLORD TENANT AND PROPERTY LAW SHALL BE
GOVERNED BY THE LAWS OF THE STATE WHERE THE PROPERTY IS LOCATED.
Section 10.4    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.
Section 10.5    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or privilege.
In particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under this Agreement, the Note or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement, the Note
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount.
Section 10.6    Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a notice to the other parties hereto in the manner provided for in
this Section 10.6):
If to Lender:    Cantor Commercial Real Estate Lending, L.P.
110 East 59th Street, 6th Floor
New York, New York 10022
Attention: Legal Department
Facsimile No.: (212) 610-3623



100

--------------------------------------------------------------------------------




and


Goldman Sachs Mortgage Company
200 West Street
New York, New York 10282
Attention: Rene Theriault
Facsimile No.: (917) 977-4870


with copies to:    DLA Piper LLP (US)
1251 Avenue of the Americas
New York, New York 10020
Attention: Jeffrey B. Steiner, Esq.
Facsimile No.: (917) 778-8670


and


Cleary Gottlieb Steen Hamilton
One Liberty Street, 38th Floor
New York, New York 10006
Attention: Michael Weinberger
Facsimile No.: (212) 225-3999


and


Berkeley Point Capital LLC
One Beacon Street, 14th floor
Boston, Massachusetts 02108
Attention: Nancy Navarro
Facsimile No.: (617) 275-7574


If to Borrower:        c/o Hudson Pacific Properties, L.P.
11601 Wilshire Boulevard, Suite 600
Los Angeles, California 90025
Attention: Alex Vouvalides / Mark Lammas
Facsimile No.: (310) 445-5710


With a copy to:    Eisner Jaffe
9601 Wilshire Blvd., Suite 700
Los Angeles, California 90210
Attention: Robert D. Jaffe, Esq.
Facsimile No.: (310) 855-3201


A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming. Any failure to
deliver a notice by reason of a change of address not given in accordance with
this Section 10.6, or any refusal to accept a notice, shall be deemed to have
been given when delivery was attempted. Any notice required or permitted

101

--------------------------------------------------------------------------------




to be given by any party hereunder or under any other Loan Document may be given
by its respective counsel. Additionally, any notice required or permitted to be
given by Lender hereunder or under any other Loan Document may also be given by
the Servicer.
Section 10.7    Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF BORROWER AND LENDER IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY THE OTHER PARTY.
Section 10.8    Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
Section 10.9    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 10.10    Preferences. Subject to any express terms of the Loan Documents
to the contrary, Lender shall have the continuing and exclusive right to apply
or reverse and reapply any and all payments by Borrower to any portion of the
Debt. To the extent Borrower makes a payment or payments to Lender, which
payment or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or Federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the Obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.
Section 10.11    Waiver of Notice. Borrower hereby expressly waives, and shall
not be entitled to, any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of notice.
Section 10.12    Remedies of Borrower. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where by law or under this Agreement or the other
Loan Documents, Lender or such agent, as the case may be, has an obligation to
act reasonably or promptly, Borrower agrees that neither Lender nor its agents
shall be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment. Further, it is agreed Lender shall not be in default under
this Agreement, or under any other Loan Document, unless a written

102

--------------------------------------------------------------------------------




notice specifically setting forth the claim of Borrower shall have been given to
Lender within thirty (30) days after Borrower first had knowledge of the
occurrence of the event which Borrower alleges gave rise to such claim and
Lender does not remedy or cure the default, if any there be, promptly
thereafter. Failure to give such notice shall constitute a waiver of such claim.
Section 10.13    Expenses; Indemnity.
(a)         Borrower covenants and agrees to pay or, if Borrower fails to pay,
to reimburse, Lender upon receipt of notice from Lender for all actual
reasonable third-party out-of-pocket costs and expenses (including reasonable
out-of-pocket attorneys’ fees and disbursements and the cost of property
reports) incurred by Lender in connection with (i) the preparation, negotiation,
execution and delivery of this Agreement and the other Loan Documents and the
consummation of the transactions contemplated hereby and thereby and all the
costs of furnishing all opinions by counsel for Borrower (including, without
limitation, any opinions reasonably requested by Lender as to any legal matters
arising under this Agreement or the other Loan Documents with respect to the
Property); (ii) Borrower’s ongoing performance of and compliance with Borrower’s
respective agreements and covenants contained in this Agreement and the other
Loan Documents on its part to be performed or complied with after the Closing
Date, including, without limitation, confirming compliance with environmental
and insurance requirements; (iii) Lender’s ongoing performance and compliance
with all agreements and conditions contained in this Agreement and the other
Loan Documents on its part to be performed or complied with after the Closing
Date; (iv) the negotiation, preparation, execution, delivery and administration
of any consents, amendments, waivers or other modifications to this Agreement
and the other Loan Documents and any other documents or matters requested by
Lender; (v) securing Borrower’s compliance with any requests made pursuant to
the provisions of this Agreement; (vi) the filing and recording fees and
expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Liens in favor of Lender pursuant to
this Agreement and the other Loan Documents; (vii) enforcing or preserving any
rights, either in response to third party claims or in prosecuting or defending
any action or proceeding or other litigation, in each case against, under or
affecting Borrower, this Agreement, the other Loan Documents, the Property, or
any other security given for the Loan; and (viii) enforcing any obligations of
or collecting any payments due from Borrower under this Agreement, the other
Loan Documents or with respect to the Property (including any fees and expenses
reasonably incurred by or payable to Servicer or a trustee in connection with
the transfer of the Loan to a special servicer upon Servicer’s anticipation of a
Default or Event of Default, liquidation fees, workout fees, special servicing
fees, operating advisor fees or any other similar fees and interest payable on
advances made by the Servicer with respect to delinquent debt service payments
or expenses of curing Borrower’s defaults under the Loan Documents), or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings or any other amounts required under Section 9.3;
provided, however, that Borrower shall not be liable for the payment of any such
costs and expenses to the extent (x) Lender is responsible for the payment of
such costs and expenses pursuant to the express terms of the Loan Documents, or
(y) the same arise by reason of the gross negligence, illegal acts, fraud or
willful misconduct of Lender. Any cost and expenses due and payable to Lender
may be paid from any amounts in the Clearing Account or the Cash Management
Account, as applicable.
(b)    Borrower shall indemnify, defend and hold harmless the Indemnified
Parties from and against any and all other liabilities, obligations, losses,
damages (excluding punitive damages and consequential damages (other than
punitive damages or consequential damages that are assessed against an
Indemnified Party, and other than any diminution in value or lost revenue which
are in any way related to Hazardous Substances or Environmental Statutes)),
penalties, actions, judgments, suits, claims, costs,

103

--------------------------------------------------------------------------------




expenses and disbursements of any kind or nature whatsoever (including, without
limitation, the reasonable fees and disbursements of counsel for Lender in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not Lender shall be designated a party
thereto), that may be imposed on, incurred by, or asserted against any
Indemnified Party in any manner relating to or arising out of (i) any breach by
Borrower of its Obligations under, or any material misrepresentation by Borrower
contained in, this Agreement or the other Loan Documents, or (ii) the use or
intended use of the proceeds of the Loan (the liabilities, losses, costs,
expenses and other matters described in this clause (b), collectively, the
“Indemnified Liabilities”); provided, however, that Borrower shall not have any
obligation to an Indemnified Party hereunder to the extent that such Indemnified
Liabilities arise from the gross negligence, illegal acts, fraud or willful
misconduct of such Indemnified Party. To the extent that the undertaking to
indemnify, defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnified Parties.
(c)    Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any reasonable fees and expenses incurred by any Rating
Agency in connection with any Rating Agency review of the Loan, the Loan
Documents or any transaction contemplated thereby or any consent, approval,
waiver or confirmation obtained from such Rating Agency pursuant to the terms
and conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.
(d)    Borrower shall indemnify, defend and hold harmless each Indemnified Party
against any liabilities, obligations, losses, damages (excluding punitive
damages and consequential damages (other than punitive damages or consequential
damages that are assessed against an Indemnified Party, and other than any
diminution in value or lost revenue which are in any way related to Hazardous
Substances or Environmental Statutes)), penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of
counsel) to which each such Indemnified Party may become subject (i) in
connection with any indemnification to the Rating Agencies in connection with
issuing, monitoring or maintaining the Securities and (ii) insofar as the
liabilities, losses, damages, actions costs and expenses so incurred arise out
of or are based upon any untrue statement of any material fact in any
information provided by or on behalf of Borrower or Guarantor to the Rating
Agencies (the “Covered Rating Agency Information”) or arise out of or are based
upon the omission to state a material fact in the Covered Rating Agency
Information required to be stated therein or necessary in order to make the
statements in the Covered Rating Agency Information, in light of the
circumstances under which they were made, not misleading.
Section 10.14    Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.
Section 10.15    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

104

--------------------------------------------------------------------------------




Section 10.16    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)    Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.
(b)    This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the Obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
Section 10.17    Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender or any of its Affiliates shall be subject to the prior
approval of Lender, not to be unreasonably withheld; provided, however, that no
such approval requirement shall be applicable with respect to any disclosures
required to be made by Borrower or its parent pursuant to applicable law.
Section 10.18    Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s partners and
others with interests in Borrower, and of the Property, or to a sale in inverse
order of alienation in the event of foreclosure of the Security Instrument, and
agrees not to assert any right under any laws pertaining to the marshalling of
assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Property for the collection of the Debt without any prior or different
resort for collection or of the right of Lender to the payment of the Debt out
of the net proceeds of the Property in preference to every other claimant
whatsoever.
Section 10.19    Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.
Section 10.20    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any Affiliate of Lender. Lender
shall not be subject to any limitation whatsoever in the exercise of any rights
or remedies available to it under any of the Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent,

105

--------------------------------------------------------------------------------




subsidiary or Affiliate of Lender of any equity interest any of them may acquire
in Borrower, and Borrower hereby irrevocably waives the right to raise any
defense or take any action on the basis of the foregoing with respect to
Lender’s exercise of any such rights or remedies. Borrower acknowledges that
Lender engages in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Borrower or its Affiliates.
Section 10.21    Brokers and Financial Advisors. Borrower hereby represents that
it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement other than Eastdil Secured. Borrower hereby agrees to indemnify,
defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s reasonable
attorneys’ fees and expenses) in any way relating to or arising from a claim by
any Person that such Person acted on behalf of Borrower or Lender in connection
with the transactions contemplated herein. The provisions of this Section 10.21
shall survive the expiration and termination of this Agreement and the payment
of the Debt.
Section 10.22    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, including, without limitation,
the Term Sheet dated August 14, 2015 between Borrower and Lender, are superseded
by the terms of this Agreement and the other Loan Documents.
Section 10.23    Cumulative Rights. All of the rights of Lender under this
Agreement and under each of the other Loan Documents and any other agreement now
or hereafter executed in connection herewith or therewith, shall be cumulative
and may be exercised singly, together, or in such combination as Lender may
determine in its sole judgment.
Section 10.24    Counterparts. This Agreement may be executed in several
counterparts, each of which when executed and delivered is an original, but all
of which together shall constitute one instrument. In making proof of this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart which is executed by the party against whom enforcement of this
Agreement is sought.
Section 10.25    Time is of the Essence. Time is of the essence of each
provision of this Agreement and the other Loan Documents.
Section 10.26    Consent of Holder. Wherever this Agreement refers to Lender’s
consent or discretion or other rights, such references to Lender shall be deemed
to refer to any holder of the Loan. The holder of the Loan may from time to time
appoint a trustee or Servicer, and Borrower shall be entitled to rely upon
written instructions executed by a purported officer of the holder of the Loan
as to the extent of authority delegated to any such trustee or Servicer from
time to time and determinations made by such trustee or Servicer to the extent
identified as within the delegated authority of such trustee or Servicer, unless
and until such instructions are superseded by further written instructions from
the holder of the Loan.
Section 10.27    Successor Laws. Any reference in this Agreement to any statute
or regulation shall be deemed to include any successor statute or regulation.
Section 10.28    Reliance on Third Parties. Lender may perform any of its
responsibilities hereunder through one or more agents, attorneys or independent
contractors. In addition, Lender may conclusively rely upon the advice or
determinations of any such agents, attorneys or independent contractors in
performing any discretionary function under the terms of this Agreement.

106

--------------------------------------------------------------------------------




Section 10.29    Joint and Several Liability. Lender and Borrower acknowledge
and agree that as of the date hereof, there is only one Borrower under this
Agreement and, as a result, the remaining clauses (a) through (g) of this
Section 10.29 have no effect as of the date hereof; provided, however, that if
at any time more than one Person becomes subject to this Agreement as
“Borrower,” then (i) the representations, covenants, warranties and obligations
of all such Persons hereunder shall be joint and several, (ii) from such date,
each entity that constitutes Borrower (for purposes of this Section 10.29 only,
each a “Borrower” and collectively, “Borrowers”) acknowledges and agrees that it
shall be jointly and severally liable for the Loan and all other Obligations
arising under this Agreement and/or any of the other Loan Documents, and (iii)
in furtherance thereof, as of such date, each Borrower acknowledges and agrees
as follows:
(a)    For the purpose of implementing the joint borrower provisions of the Loan
Documents, each Borrower hereby irrevocably appoints each other Borrower as its
agent and attorney-in-fact for all purposes of the Loan Documents, including the
giving and receiving of notices and other communications.
(b)    To induce Lender to make the Loan, and in consideration thereof, each
Borrower hereby agrees to indemnify Lender against, and hold Lender harmless
from, any and all liabilities, expenses, losses, damages and/or claims of damage
or injury asserted against Lender by any Borrower or by any other Person arising
from or incurred by reason of (i) reliance by Lender on any requests or
instructions from any Borrower, or (ii) any other action taken by Lender in good
faith with respect to this Agreement or the other Loan Documents.
(c)    Each Borrower acknowledges that the liens and security interests created
or granted herein and by the other Loan Documents will secure the Obligations of
all Borrowers under the Loan Documents and, in full recognition of that fact,
each Borrower consents and agrees that Lender may, at any time and from time to
time, without notice or demand, and without affecting the enforceability or
security hereof or of any other Loan Document:
(i)    agree with any Borrower to supplement, modify, amend, extend, renew,
accelerate, or otherwise change the time for payment or the terms of the
Obligations or any part thereof, including any increase or decrease of the
rate(s) of interest thereon;
(ii)    agree with any Borrower to supplement, modify, amend or waive, or enter
into or give any agreement, approval or consent with respect to, the Obligations
or any part thereof or any of the Loan Documents or any additional security or
guaranties, or any condition, covenant, default, remedy, right, representation
or term thereof or thereunder;
(iii)    accept new or additional instruments, documents or agreements in
exchange for or relative to any of the Loan Documents or the Obligations or any
part thereof;
(iv)    accept partial payments on the Obligations;
(v)    receive and hold additional security or guaranties for the Obligations or
any part thereof;
(vi)    release, reconvey, terminate, waive, abandon, subordinate, exchange,
substitute, transfer and enforce any security for or guaranties of the
Obligations, and apply any security and direct the order or manner of sale
thereof as Lender, in its sole and absolute discretion may determine;

107

--------------------------------------------------------------------------------




(vii)    release any Person or any guarantor from any personal liability with
respect to the Obligations or any part thereof; or
(viii)    settle, release on terms satisfactory to Lender or by operation of
applicable laws or otherwise liquidate or enforce any Obligations and any
security therefor or guaranty thereof in any manner, consent to the transfer of
any such security and bid and purchase at any sale, and consent to the merger,
change or any other restructuring or termination of the corporate existence of
any Borrower or any other Person, and correspondingly restructure the
obligations of such Borrower or other Person, and any such merger, change,
restructuring or termination shall not affect the liability of any Borrower or
the continuing existence of any lien or security interest hereunder, under any
other Loan Document to which any Borrower is a party or the enforceability
hereof or thereof with respect to all or any part of the Obligations.
(d)    Upon the occurrence of and during the continuance of any Event of
Default, Lender may enforce this Agreement and the other Loan Documents
independently as to each Borrower and independently of any other remedy or
security Lender at any time may have or hold in connection with the Obligations,
and in collecting on the Loan it shall not be necessary for Lender to marshal
assets in favor of any Borrower or any other Person or to proceed upon or
against and/or exhaust any other security or remedy before proceeding to enforce
this Agreement and the other Loan Documents. Each Borrower expressly waives any
right to require Lender, in connection with Lender’s efforts to obtain repayment
of the Loan and Other Obligations, to marshal assets in favor of any Borrower or
any other Person or to proceed against any other Person or any collateral
provided by any other Person, and agrees that Lender may proceed against any
Persons and/or collateral in such order as it shall determine in its sole and
absolute discretion in connection with Lender’s efforts to obtain repayment of
the Loan and other Obligations. Lender may file a separate action or actions
against each Borrower to enforce the Obligations, whether action is brought or
prosecuted with respect to any other security or against any other Person, or
whether any other Person is joined in any such action or actions. Each Borrower
agrees that Lender, each Borrower and/or any other Person may deal with each
other in connection with the Obligations or otherwise, or alter any contracts or
agreements now or hereafter existing between any of them, in any manner
whatsoever, all without in any way altering or affecting the security of this
Agreement or the other Loan Documents. The rights of Lender hereunder and under
the other Loan Documents shall be reinstated and revived, and the enforceability
of this Agreement and the other Loan Documents shall continue, with respect to
any amount at any time paid on account of the Obligations which thereafter shall
be required to be restored or returned by Lender as a result of the bankruptcy,
insolvency or reorganization of any Borrower or any other Person, or otherwise,
all as though such amount had not been paid. The enforceability of this
Agreement and the other Loan Documents at all times shall remain effective even
though any or all Obligations, or any other security or guaranty therefor, may
be or hereafter may become invalid or otherwise unenforceable as against any
Borrower or any other Person and whether or not any Borrower or any other Person
shall have any personal liability with respect thereto. Each Borrower expressly
waives any and all defenses to the enforcement of its Obligations under the Loan
Documents now or hereafter arising or asserted by reason of (i) any disability
or other defense of any Borrower or any other Person with respect to the
Obligations, (ii) the unenforceability or invalidity of any security or guaranty
for the Obligations or the lack of perfection or continuing perfection or
failure of priority of any security for the Obligations, (iii) the cessation for
any cause whatsoever of the liability of any Borrower or any other Person (other
than by reason of the full and final payment and performance of all
Obligations), (iv) any failure of Lender to marshal assets in favor of any of
the Borrowers or any other Person, (v) any failure of Lender to give notice of
sale or other disposition of any Collateral for the Obligations to any Borrower
or to any other Person or any defect in any notice that may be given in
connection with any such sale or disposition, (vi) any failure of Lender to
comply in any non-material respect with applicable laws in connection with the
sale or other disposition of any collateral or other security for any
Obligation,

108

--------------------------------------------------------------------------------




(vii) any act or omission of Lender or others that directly or indirectly
results in or aids the discharge or release of any Borrower or of any other
Person or of any of the Obligations or any other security or guaranty therefor
by operation of law or otherwise, (viii) any law which provides that the
obligation of a surety or guarantor must neither be larger in amount nor in
other respects more burdensome than that of the principal or which reduces a
surety’s or guarantor’s obligation in proportion to the principal obligation,
(ix) any failure of Lender to file or enforce a claim in any bankruptcy or
similar proceeding with respect to any Person, (x) the election by Lender, in
any bankruptcy or similar proceeding of any Person, of the application or
non-application of Section 1111(b)(2) of the Bankruptcy Code, (xi) any extension
of credit or the grant of any lien under Section 364 of the Bankruptcy Code
except to the extent otherwise provided in this Agreement, (xii) any use of cash
collateral under Section 363 of the Bankruptcy Code, (xiii) any agreement or
stipulation with respect to the provision of adequate protection in any
bankruptcy or similar proceeding of any Person, (xiv) the avoidance of any lien
or security interest in favor of Lender securing the Obligations for any reason,
or (xv) any bankruptcy or similar proceeding commenced by or against any Person,
including any discharge of, or bar or stay against collecting, all or any of the
Obligations (or any interest thereon) in or as a result of any such proceeding.
Without in any way limiting the foregoing, with respect to the Loan Documents
and the Obligations, and solely to the extent that, and despite the express
intention of the parties hereto that laws of the State of New York govern this
Agreement, a court of competent jurisdiction finds that the laws of the State of
California govern this Agreement, Borrower: (A) waives all rights and defenses
arising out of an election of remedies by Lender even though that election of
remedies, such as non-judicial foreclosure with respect to security for
Borrowers’ obligations, has destroyed each of their rights of subrogation and
reimbursement against the other by the operation of Section 580(d) of the
California Code of Civil Procedure or otherwise; and (B) waives any right to a
fair value hearing or similar proceeding following a nonjudicial foreclosure of
the Obligations, whether arising under California Code of Civil Procedure
Section 580a or otherwise.
(e)    Borrowers represent and warrant to Lender that they have established
adequate means of obtaining from each other, on a continuing basis, financial
and other information pertaining to their respective businesses, operations and
condition (financial and otherwise) and their respective properties, and each
now is and hereafter will be completely familiar with the businesses, operations
and condition (financial and otherwise) of the other and their respective
properties. Each Borrower hereby expressly waives and relinquishes any duty on
the part of Lender to disclose to such Borrower any matter, fact or thing
related to the businesses, operations or condition (financial or otherwise) of
the other Borrowers or the other Borrowers’ properties, whether now known or
hereafter known by Lender during the life of this Agreement. With respect to any
of the Obligations, Lender need not inquire into the powers of any Borrower or
the officers, employees or other Persons acting or purporting to act on such
Borrower’s behalf.
(f)    Without limiting the foregoing, or anything else contained in this
Agreement, each Borrower waives all rights and defenses that it may have because
the Obligations are secured by real property. This means, among other things:
(i)    Lender may collect on the Obligations from any Borrower without first
foreclosing on any real or personal property collateral pledged by the other
Borrowers; and
(ii)    If Lender foreclose on any real property collateral pledged by any
Borrower for the Obligations: (A) the amount of the indebtedness owed by the
other Borrowers may be reduced only by the price for which that collateral is
sold at the foreclosure sale, even if the collateral is worth more than the sale
price; and (B) Lender may collect from any Borrower even if Lender, by
foreclosing on the real property collateral, has destroyed any right any
Borrower may have to collect from the other Borrowers.

109

--------------------------------------------------------------------------------




(iii)    This is an unconditional and irrevocable waiver of any rights and
defenses each Borrower may have because the Obligations are secured by real
property. Solely to the extent that, and despite the express intention of the
parties hereto that laws of the State of New York govern this Agreement, a court
of competent jurisdiction finds that the laws of the State of California govern
this Agreement, these rights and defenses include, but are not limited to, any
rights or defenses based upon Section 580a, 580b, 580d or 726 of the California
Code of Civil Procedure. Each Borrower expressly waives any right to receive
notice of any judicial or nonjudicial foreclosure or sale of any real property
collateral provided by the other Borrowers to secure the Obligations and failure
to receive any such notice shall not impair or affect such Borrower’s
obligations hereunder or the enforceability of this Agreement or the other Loan
Documents or any liens created or granted hereby or thereby.
(iv)    Notwithstanding anything to the contrary elsewhere contained herein or
in any other Loan Document to which any Borrower is a party, with respect to the
Loan and all other Obligations, each Borrower hereby waives with respect to the
other Borrowers and their successors and assigns (including any surety) and any
other Person any and all rights at law or in equity, to subrogation, to
reimbursement, to exoneration, to contribution, to set-off, to any other rights
and defenses available to it (including, to the extent that, notwithstanding the
express intention of the parties hereto that laws of the State of New York
govern this Agreement, a court of competent jurisdiction finds that the laws of
the State of California govern this Agreement, including without limitation
those available under California Civil Code Sections 2787 and 2855, inclusive),
or to any other rights that could accrue to a surety against a principal, to a
guarantor against a maker or obligor, to an accommodation party against the
party accommodated, or to a holder or transferee against a maker and which each
of them may have or hereafter acquire against the other or any other Person in
connection with or as a result of such Borrower’s execution, delivery and/or
performance of this Agreement or any other Loan Document to which it is a party
until the Obligations are paid and performed in full. Each Borrower agrees that
it shall not have or assert any such rights against any other Borrower or any
other Borrower’s successors and assigns or any other Person (including any
surety), either directly or as an attempted set-off to any action commenced
against such Borrower by any other Borrower (as borrower or in any other
capacity) or any other Person, until all the Obligations are paid and performed
in full. Each Borrower hereby acknowledges and agrees that this waiver is
intended to benefit Lender and shall not limit or otherwise affect any
Borrower’s liability under this Agreement or any other Loan Document to which it
is a party, or the enforceability hereof or thereof.
(g)    EACH BORROWER WARRANTS AND AGREES THAT EACH OF THE WAIVERS AND CONSENTS
SET FORTH HEREIN IS MADE WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND
CONSEQUENCES, WITH THE UNDERSTANDING THAT EVENTS GIVING RISE TO ANY DEFENSE
WAIVED MAY DIMINISH, DESTROY OR OTHERWISE ADVERSELY AFFECT RIGHTS WHICH EACH
OTHERWISE MAY HAVE AGAINST THE OTHER, AGAINST LENDER OR OTHERS, OR AGAINST ANY
COLLATERAL. IF ANY OF THE WAIVERS OR CONSENTS HEREIN IS DETERMINED TO BE
CONTRARY TO ANY APPLICABLE LAW OR PUBLIC POLICY, SUCH WAIVERS AND CONSENTS SHALL
BE EFFECTIVE TO THE MAXIMUM EXTENT PERMITTED BY LAW.
Section 10.30    Borrower’s Waiver. Solely to the extent that, and despite the
express intention of the parties hereto and the parties to the Guaranty that the
laws of the State of New York govern both this Agreement and the Guaranty, a
court of competent jurisdiction finds that the laws of the State of California
govern this Agreement and/or the Guaranty, Borrower hereby waives all of its
rights under California Civil Code Section 2822, which provides as follows: “(a)
The acceptance, by a creditor, of anything in partial satisfaction of an
obligation, reduces the obligation of a surety thereof, in the same measure as
that of the principal, but does not otherwise affect it. However, if the surety
is liable upon only a portion of an obligation

110

--------------------------------------------------------------------------------




and the principal provides partial satisfaction of the obligation, the principal
may designate the portion of the obligation that is to be satisfied; and (b) For
purposes of this Section and Section 2819, an agreement by a creditor to accept
from the principal debtor a sum less than the balance owed on the original
obligation, without the prior consent of the surety and without any other change
to the underlying agreement between the creditor and principal debtor, shall not
exonerate the surety for the lesser sum agreed upon by the creditor and
principal debtor.”
[THE REMAINDER OF THE PAGE IS INTENTIONALLY BLANK]



111

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
 
BORROWER:


HUDSON ELEMENT LA, LLC,
a Delaware limited liability company


By: HUDSON PACIFIC PROPERTIES, L.P.,
   a Maryland limited partnership
   its Sole Member


   By: HUDSON PACIFIC PROPERTIES, INC.
      a Maryland corporation,
      its General Partner


      By: /s/Mark Lammas
      Name: Mark Lammas
      Title: COO, CFO and Treasurer






 
LENDER:


CANTOR COMMERCIAL REAL ESTATE LENDING, L.P., a Delaware limited partnership


By: /s/Antony Orso
Name: Anthony Orso
Title: CoCEO-CCRE






 
GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership


By: /s/Rene J. Theriault  
Name: Rene J. Theriault  
Title: Authorized Signatory













--------------------------------------------------------------------------------




SCHEDULE I
[RENT ROLL]


--------------------------------------------------------------------------------




ELEMENT LA - RENT ROLL
Tenants
Sq Ft
In-Place Rent
PSF
Lease Start
Lease End
Ext. Options
Yrs per Ext.
Riot Games
284,037


$
14,960,821


$
52.67


4/1/2015
3/31/2030
3
5







--------------------------------------------------------------------------------




SCHEDULE II
[BORROWER ORGANIZATIONAL CHART]


--------------------------------------------------------------------------------




[orgcharthudsonelementlallc.jpg]


--------------------------------------------------------------------------------




Ownership Breakout
Common Units
% Ownership
Blackstone Real Estate Partners V L.P.
12,166,992


8.3
%
Blackstone Real Estate Partners V.TE.1 L.P.
4,258,243


2.9
%
Blackstone Real Estate Partners V.TE.2 L.P.
10,940,178


7.5
%
Blackstone Real Estate Partners V.F L.P.
2,991,420


2.1
%
Blackstone Real Estate Holdings V L.P.
1,225,619


0.8
%
Blackstone Real Estate Partners VI L.P.
8,490,605


5.8
%
Blackstone Real Estate Partners VI.TE.1 L.P.
2,472,719


1.7
%
Blackstone Real Estate Partners VI.TE.2 L.P.
5,184,145


3.6
%
Blackstone Real Estate Partners VI (AV) L.P.
4,208,091


2.9
%
Blackstone Real Estate Partners (AIV) VI L.P.
26,199


—
%
Blackstone Real Estate Holdings VI L.P.
149,951


0.1
%
Blackstone Family Real Estate Partnership VI - SMD L.P.
512,956


0.4
%
Nantucket Services, LLC
27,423


—
%
Blackhawk Services II LLC
2,193,939


1.5
%
Total Blackstone Common Units
54,848,480


37.6
%
 
 
 
Victor J. Coleman
402,907


0.3
%
Farallon Capital Partners LP
878,790


0.6
%
Nfg Limited Partnership
18,076


—
%
Ross Holding & Management Company
184


—
%
Keely Sellers
3,429


—
%
Howard S. Stern
144,449


0.1
%
Total Minority Limited Partners Common Units
56,296,315


38.6
%
Hudson Pacific Properties, Inc.
89,549,061


61.4
%
Total Common Units
145,845,376


100.0
%





--------------------------------------------------------------------------------




SCHEDULE III
[DEPOSIT AMOUNTS]


Initial Tax Deposit:    $760,000.00
Initial Insurance Premiums Deposit:    $0.00
Environmental Remediation Amount:    $193,750.00
Replacement Reserve Monthly Deposit:    $3,550.46/month




--------------------------------------------------------------------------------




SCHEDULE IV
[SUBORDINATE FINANCING APPROVED PROVIDERS]


1. iStar Financial Inc.
2. Capital Trust
3. The Blackstone Group International Ltd.
4. Apollo Global Real Estate
5. Colony Capital, Inc.
6. Praedium Group
7. Lonestar Funds
8. One William Street Capital Management, L.P.
9. Clarion Partners
10. Walton Street Capital, LLC
11. Starwood Capital Group/Starwood Financial Trust
12. BlackRock, Inc.
13. ARES
14. Garrison Investment Group
15. LoanCore Capital
16. Rockpoint Group
17. Torchlight Investors
18. Westbrook Partners
19. WestRiver Capital
20. Oaktree Capital Management
21. PCCP, LLC
22. Mesa West Capital, LLC
23. Buchanan Street








--------------------------------------------------------------------------------




SCHEDULE V
[O&M PROGRAM]





--------------------------------------------------------------------------------




Property Solutions INC.
Environmental & Engineering Consulting


2601 Main Street, Suite 370 • Irvine, California 92614 • 800-836-3696 • Fax
856-813-1068




ASBESTOS-CONTAINING MATERIALS
OPERATIONS AND MAINTENANCE PLAN


For:


Element LA
1861, 1901, 1925, and 1933 South Bundy Drive
and 12333 West Olympic Boulevard
Los Angeles, Los Angeles County, California 90025




Prepared for:


Cantor Commercial Real Estate Lending, L.P.
3060 Peachtree Road NW, Suite 950
Atlanta, Georgia 30305
&
Goldman Sachs Mortgage Company
200 West Street, 7th Floor
New York, New York 10282


Prepared by:


Property Solutions Incorporated
2601 Main Street, Suite 370
Irvine, California 92614


September 30, 2015


Property Solutions Project No. 20151462.130




/s/ Joy Dougherty                              /s/ Tim Clackett         
Joy Dougherty                             Tim Clackett
Environmental Scientist                         Regional Director




--------------------------------------------------------------------------------

Table of Contents



 
 
 
 
 
1.0
INTRODUCTION
 
1
1.1
 
Definitions
 
1
1.2
 
Asbestos Coordinator Responsibilities
 
2
1.3
 
Plan Philosophy
 
3
2.0
NOTIFICATION
 
4
2.1
 
Summary of Visual Review
 
4
2.2
 
Future Renovation, Demolition and Maintenance
 
4
2.3
 
Notice to Tenants
 
6
2.4
 
Emergency Response
 
7
2.5
 
Management Overview
 
7
2.6
 
Notice to Employees
 
7
2.7
 
Notice from Outside Contractors
 
8
3.0
SURVEILLANCE
 
8
3.1
 
Worker Awareness
 
8
3.2
 
Professional Reinspection
 
8
4.0
WORK CONTROLS
 
9
4.1
 
Worker Permit Program
 
9
4.2
 
Contractor Notification
 
9
5.0
WORK PRACTICES
 
10
5.1
 
Asbestos Abatement Options
 
10
5.2
 
Small Scale/Short Duration Activities
 
11
5.3
 
Large Scale/Long Duration/Major Fiber Release
 
13
5.4
 
ACM Removal Procedures
 
13
5.5
 
Waste Disposal
 
15
6.0
RECORD KEEPING
 
15
6.1
 
Cleaning Activity
 
16
6.2
 
Small Scale Operations and Maintenance Activity
 
16
6.3
 
Major Activity
 
16
6.4
 
Fiber Release Episode
 
16
6.5
 
Inspection Reports
 
16
6.6
 
Maintenance Personnel
 
16
6.7
 
Asbestos Abatement Activity
 
16
6.8
 
Equipment Available
 
17
6.9
 
ACM Disposal Records
 
17
7.0
WORKER PROTECTION
 
17
7.1
 
Air Monitoring
 
17
7.2
 
Medical Monitoring
 
17
7.3
 
Respiratory Protection
 
18
8.0
TRAINING
 
18
8.1
 
Level I Training
 
18
8.2
 
Level II Training
 
19
8.3
 
Warning Labels
 
19




--------------------------------------------------------------------------------

Table of Contents



9.0
FURTHER GUIDANCE
 
19
10.0
APPENDIX
 
20








--------------------------------------------------------------------------------






1.     INTRODUCTION


This Asbestos-Containing Materials (ACMs) Operations and Maintenance (O&M)
Program has been developed by Property Solutions for the following facility
(subject property):


Element LA
1861, 1901, 1925, and 1933 South Bundy Drive and 12333 West Olympic Boulevard
Los Angeles, Los Angeles County, California 90025


NOTE: This ACM O&M Plan was developed based upon a Phase I Environmental
Assessment draft report dated September 3, 2015 (Property Solutions Project No.
20151462.100). This ACM O&M Plan was further developed based upon the age of the
subject buildings.


This Asbestos-Containing Materials O&M Program has been prepared with the
following goals:


To alert workers and building occupants to the location of asbestos containing
material (ACMs) located at the subject property.


To minimize the potential release of asbestos fibers during maintenance and
renovation activities.


The purpose of this O&M Program is not to prepare the subject property
maintenance workers for asbestos abatement activities or routine asbestos O&M
activities. Rather, the purpose of this O&M Program is to allow workers and
occupants to live and work safely in buildings which contain asbestos containing
materials (ACMs).


All asbestos-related projects conducted at the subject property (emergency and
routine) will be conducted by a qualified and licensed Asbestos Abatement
Contractor under the direction of a qualified and licensed Environmental
Consultant.


1.1     Definitions


Several definitions pertinent to an Operations and Maintenance Program as
identified in 40 Code of Federal Regulations (40 CFR) 763.83 are:


Asbestos Containing Material (ACM): when referring to buildings, this means any
material, which contains more than one percent (1%) asbestos.


Asbestos Containing Building Material (ACBM): means surfacing ACM, thermal
system insulation ACM, or miscellaneous ACM, that is found in or on interior
structural members or other parts of a building.


Asbestos Debris: means pieces of ACBM that can be identified by color, texture,
or composition; or means dust, if the dust is determined by an accredited
inspector to be ACM.


20151462.130


Operations and Maintenance Plan: means a written plan which sets-forth the
policies and requirements which will be the basis for the Operations and
Maintenance Program.



1

--------------------------------------------------------------------------------




Operations and Maintenance (O&M) Program: means a program of work practices to
maintain friable or non friable ACBM in good condition, to insure cleanup of
asbestos fibers previously released and to prevent further release by minimizing
and controlling damage to friable ACBM.


Fiber Release Episodes: means any uncontrolled or unintentional disturbances of
ACBM resulting in visible emissions.


Friable: when referring to material in a building, means that the material, when
dry, may be crumbled, pulverized, or reduced to powder by hand pressure, and
includes previously non- friable material after such previously non-friable
material becomes damaged to the extent that, when dry, it may be crumbled,
pulverized, or reduced to powder by hand pressure.


High Efficiency Particulate Air (HEPA): is a filtering system capable of
trapping and retaining at least 99.97% of all non dispersed particles 0.3
millimeters in diameter or larger.


Removal: means the taking out or the stripping of substantially all ACBM from a
damaged area, functional space, or homogeneous area in a building.


Repair: means returning damaged ACBM to an undamaged condition or to an intact
state so as to prevent fiber release.


Response Action: means a method, including removal, encapsulation, enclosure,
repair, operations and maintenance, that protects human health and the
environment from friable ACBM.


Routine Maintenance Area: is an area, such as a boiler room or mechanical room,
that is not normally frequented by tenants and in which maintenance employees or
contract workers regularly conduct maintenance activities.


The Operations and Maintenance (O&M) Plan for the subject property is designed
to help workers and tenants to avoid exposures to suspect Asbestos Containing
Materials (ACMs) that have been identified during a review of the facility. The
elements of this Plan should consist of at least the following:


1.2     Asbestos Coordinator Responsibilities


The property owners or management company should appoint an Asbestos Coordinator
or contract with an individual or an independent company to administer the O&M
Program. This person should be knowledgeable of the amount, location, and
hazards of the ACM located on the subject property. The Asbestos Coordinator’s
responsibilities should include but not be limited to:


Should have a good understanding of the extent of the ACM located at the subject
property and the costs associated with the removal or repair of these materials.


Should be capable of establishing contracts with the appropriate technical
experts or health professionals so that removal or repair of ACM minimizes
exposures and complies with the existing state, federal and local requirements.


Should be capable of training or contract for training for all personnel who are
involved with the management of ACM, which has been identified to be managed
under this Plan. For the purposes of this O&M Program, training for on-site
workers will be comprised of an Asbestos Awareness

2

--------------------------------------------------------------------------------




Program. The purpose of the Asbestos Awareness Program will be to inform workers
of the location of ACMs at the property and how to work safely around them.
Specific elements of this Asbestos Awareness Program are discussed in Section
8.0 (Training) of this report.


Should be capable of identifying, labeling and periodically evaluating the
potential asbestos hazards at the subject property.


Should be capable of prioritizing abatement efforts and implementing programs,
which will contain long and short-term programs.


Should be capable of evaluating all options of ACM control and arrange for the
proper abatement by a qualified contractor when deemed necessary. The
Coordinator should thoroughly consider any decision to remove ACM. In situations
where ACM must be removed such as when building renovations are to occur, when
the ACM has sustained a great deal of damage, or when the ACM will be difficult
to properly manage, the Coordinator will engage the services of qualified,
trained, and experienced designers and contractors to design and execute the
work.


Should implement a record keeping system to document, verify, and report all
activities associated with possible ACM exposure.
1.3     Plan Philosophy


The purpose of this O&M Program is to minimize access and exposure to all known
ACM at the subject property by informing all affected personnel (e.g.
management, maintenance, trade contractors, etc.) of its location, and
instructing them to report any damage to the ACM which they observe. There is a
possibility of contact or disturbance through normal maintenance activity. A
documented inspection of the ACMs located at the subject property should be
conducted at least twice per year for damage and/or deterioration (additional
inspections should be performed following any catastrophe, e.g. fire, roof
leaks, storm damage, flooding, etc.). Typically, the Asbestos Coordinator or
their representative can conduct this routine inspection.


In addition to the tasks which are outside of the scope of this O&M Program, the
following activities are prohibited for all facility employees, outside service
contractors and building occupants. It is important that these prohibitions are
not violated to ensure a safe working and living environment for workers and
occupants of the subject property.


1Do not disturb ACM.
2Do not damage ACM or allow it to become damaged.
3Do not attach items to ACMs.
4Do not drill, sand, saw, cut, core or otherwise impact ACMs.
5Do not use a regular vacuum cleaner to clean asbestos debris.
6Do not use ACM to replace or repair ACM.


Facility employees are not to perform asbestos O&M activities or asbestos
abatements (such as asbestos removal, repair, etc). Rather, asbestos O&M
activities and asbestos abatements are to be performed by qualified and licensed
asbestos contractors.


2.0     NOTIFICATION


2.1     Summary of Visual Review



3

--------------------------------------------------------------------------------




The subject property underwent a complete gut in 2014; therefore, no suspect
and/or presumed friable/non-friable materials were observed in the subject
buildings. However, as no asbestos survey or abatement documentation was
provided, ACMs may be present in concealed locations within the subject
buildings.


Materials which are present in a subject building constructed prior to 1981, and
have not been analytically tested and determined to be non-ACM are presumed to
contain asbestos and treated accordingly. Property Solutions, therefore,
recommends that prior to the performance of any renovations, remodeling,
demolition or repairs by the in-house maintenance or engineering staff or
outside contractors, verification sampling of PACMs and SACMs should be
performed to ensure that no asbestos containing materials will be impacted. Any
abatement or removal of asbestos containing materials must be performed in
accordance with applicable federal, state and local regulations. Damaged ACMs
should be removed or repaired in accordance with applicable federal, state, and
local regulations prior to the commencement of work activities. Based on the
date of construction, additional potential asbestos containing materials may be
located on the subject property. As per OSHA regulations (29 CFR 1910 et seq.),
building owners are required, under certain circumstances to notify maintenance
people and all those potentially exposed to presumed asbestos fibers at the
facility of the presence and location of materials which contain (or are
presumed to contain) asbestos.


2.2     Future Renovation, Demolition and Maintenance


It is important to understand that the presence of asbestos in a building can
only be determined by collecting appropriate bulk samples of suspect materials
and having them analyzed by a qualified laboratory. Only individuals who are
properly trained and/or certified as inspectors by appropriate agencies are
authorized to collect bulk samples of suspect asbestos-containing materials
(refer to 29 CFR Chapter XVII (July 1, 1995 edition) OSHA Section 1926.1101,
paragraph (k) Communication of hazards).


The following is a list of common suspect ACMs. This list does not include every
product and material which could contain asbestos. Rather, it is intended as a
general guide to show which types of materials may contain asbestos.


SAMPLE LIST OF SUSPECT ASBESTOS-CONTAINING MATERIALS
Acoustical Plaster
Adhesives Asphaltic Floor Tile Base Flashing Blown-in Insulation Boiler
Insulation
Breeching Insulation Caulking/Putties
Ceilings Tiles and Lay-in Panels Cementitious Panels Cementitious Pipes
Cementitious Siding Cementitious Wallboard Chalkboards
Construction Mastics (floor tile, carpet, and ceiling tile) Cooling Tower Siding
Panels and Cascade Slats Decorative Plaster

4

--------------------------------------------------------------------------------




Ductwork Flexible Fabric Connections (Vibration Isolators) Electrical Cloth
Electrical Panel Partitions Electrical Wiring Insulation Elevator Brake Shoes
Elevator Equipment Panels Fire Blankets
Fire Curtains Fire Door Cores
Fireproofing Materials (for wall/floor penetrations) Flooring Backing
Heating and Electrical Ducts High Temperature Gaskets HVAC Duct Insulation
Joint Compounds Laboratory Gloves
Laboratory Hoods/Table Tops
Pipe Insulation (corrugated air-cell, block lagging, etc.)
Roofing Felt
Roofing Shingles
Spackling Compounds Spray-Applied Insulation Textured Paints/Coatings Thermal
Paper Products Vinyl Floor Tile
Vinyl Sheet Flooring Vinyl Wall Coverings Wallboard
If at any time during maintenance activities (asbestos-related or otherwise),
renovation activities or demolition activities suspect asbestos-containing
materials (not addressed in this document) are identified at the subject
property by facility staff, outside contractors or asbestos abatement
contractors; Property Solutions recommends that the Asbestos Program Coordinator
have these materials sampled by a qualified and licensed Environmental
Consultant. These samples should then be submitted and analyzed by a qualified
and accredited laboratory for asbestos content. Should further asbestos
containing materials be identified at the subject property, Property Solutions
recommends that these materials be addressed in an appropriate manner by a
qualified Environmental Consultant as an addendum to this O&M Program.


With regard to the asbestos containing materials located on the subject
property, Property Solutions recommends that the Asbestos Coordinator carefully
monitors demolition, maintenance or renovation activities, which have the
potential to damage these materials. If demolition, maintenance or renovation
activities performed at the subject property do have the potential to damage the
ACMs or PACMs, Property Solutions recommends that these materials be removed
from the subject property by an asbestos abatement contractor and disposed of in
accordance with applicable local, State and Federal regulations, prior to work
activities.


2.3     Notice to Tenants


The building owner should inform workers, occupants and tenants about the
location and physical condition of the ACMs located in the subject property and
stress to them the importance of not disturbing these materials. Tenants should
be notified for two reasons: (1) because of a potential hazard in their

5

--------------------------------------------------------------------------------




vicinity and (2) informed tenants are less likely to knowingly disturb ACMs and
cause fibers to be released into the air. This can be accomplished by
distributing written notices, copies of the semi-annual or annual reinspection
reports or posting of signs (not necessary in most instances), and written
notice to new tenants at the time of leasing. The management of the subject
property should inform commercial tenants who are renting space within the
subject building that they must not conduct renovati n or maintenance activities
within their space without the consent of the Asbestos Coordinator.


2.4     Emergency Response


The following section addresses asbestos emergency situations at the subject
property. An example of an asbestos emergency might be a renovation or repair
operation which accidentally causes damage to asbestos containing pipe
insulation and exposes building occupants to friable asbestos.


In the event of the occurrence of an asbestos-related emergency at the subject
property, the following procedures will be employed:


•
Immediately upon notice of the emergency, the party involved will vacate the
area of involvement and immediately contact the Asbestos Coordinator and/or
their designer at the facility.



•
The Asbestos Coordinator will contact a licensed, qualified asbestos abatement
contractor who will take action to immediately isolate the area of involvement
from the rest of the building by evacuating any unnecessary personnel from the
area, turning off or isolating all air-moving equipment in the area, isolating
the area by closing off all entryways, and posting warning signs indicating the
presence of a hazardous area.



•
If the occurrence is of such a size that an accredited designer must design a
response action, no further work will be done and the area will remain isolated
until the appropriate repair/maintenance activity will commence.



•
Following completion of the repair/maintenance activities, the Asbestos
Coordinator will document the asbestos emergency. This documentation should
include the location of the asbestos emergency, the amount of asbestos
containing materials involved in the asbestos emergency, the name of the
asbestos abatement contractor, waste manifests for the asbestos removed from the
subject property, etc.



2.5     Management Overview


The Asbestos Coordinator should prepare a “Management Overview” statement and
have it available to distribute to tenants or property personnel as necessary or
desired. A copy of this type of statement can be found in the “Forms” section of
the O&M Program. It should be noted that the property owner’s attorney should be
consulted prior to distributing this type of notice to tenants.


2.6     Notice to Employees


The Asbestos Coordinator should prepare a notice or statement to distribute to
all employees and have all employees acknowledge receipt of this notice in
writing. This statement is not designed to be a waiver of the employees’ rights
under the law, but rather as an acknowledgment that the employee has been
informed of the presence of ACM and its location and condition. A copy of
statement can be found in the “Forms” section of this program.

6

--------------------------------------------------------------------------------




2.7     Notice from Outside Contractors


Should the nature of maintenance, repair, or emergency activities require that
an outside asbestos abatement contractor be called in to perform the work, the
Asbestos Coordinator can either contract with Property Solutions or another
environmental firm to ensure compliance with regulatory agencies. At a minimum,
the Environmental Consultant will verify the following:


•
Notification to the USEPA and other appropriate agencies, if the scope of the
abatement project is large enough to require notification.



•
Proof that the contractor’s workers are accredited, certified, or licensed and
that they are properly trained.



•
Copies of respiratory protection, medical surveillance and worker training
documentation as required by OSHA, EPA and/or State regulatory agencies.



•
Notification to building occupants and visitors that abatement activity is
underway.



•
Assurance that the contractor will use proper work practices and work area
isolation techniques, proper equipment and sound waste disposal activities.



•
Provisions for inspection of the area by the owner’s representative to ensure
that the area is acceptable for re-entry by occupants.



•
Criteria to be used for determining completion of the work (e.g. visual
inspections and air monitoring).



3.0     SURVEILLANCE


3.1     Worker Awareness


Visual reinspection of all ACM should be conducted at regular intervals of the
O&M Program, and can be accomplished by management/maintenance personnel during
their normal course of duties. Workers should be trained and encouraged to
always be aware of the location and current condition of the ACM or any new
suspect materials, and to report their observations to the Asbestos Coordinator.


3.2     Professional Reinspection


At least annually, the O&M Program and ACMs condition must be reinspected by a
qualified
environmental firm or asbestos building inspector, to re-assess the
effectiveness of the O&M
Program and the physical condition of the ACM.


4.0     WORK CONTROLS


4.1         Work Permit Program
The O&M Program should include a system to control all work that could disturb
ACM. It is the responsibility of the Asbestos Coordinator for the subject
property to enact such a system. Some building owners/managers have success in
using a “work permit” program, which requires the person requesting the work to
submit a Job Request Form to the Asbestos Coordinator before any maintenance or
repair work is begun. Therefore, before maintenance or renovation work begins at
the subject

7

--------------------------------------------------------------------------------




property, the asbestos coordinator will be able to determine the potential for
asbestos containing materials to be impacted, arrange for the sampling and
analysis of suspect asbestos containing materials and arrange for the removal of
confirmed asbestos containing materials that may be adversely impacted by
proposed work activities.


A form should be completed at the time and location of the requested work
indicating the type of maintenance/repair needed and available information about
any ACM in the vicinity of the requested work. The contractor or other person
authorized to perform the work should be identified on the work request. Upon
receiving a Job Request Form, The Asbestos Coordinator should take the following
steps:


•
Refer to written records, building plans and any ACM inspection reports to
determine whether ACM is present in the area where the work is to be performed.
If ACM is present, but it is not anticipated that the material will be
disturbed, the Asbestos Coordinator should note the presence of the ACM on the
permit form and provide additional instructions on the importance of not
disturbing the ACM.



•
If ACM is both present and likely to be disturbed, the Asbestos Coordinator or a
designated supervisor qualified by training and experience, should visit the
site and determine what work practices should be instituted to minimize the
release of asbestos fibers during the work activity. Asbestos abatement
activities may be necessary to remove an asbestos hazard from a potential work
area prior to the commencement of work activities.



•
All requests and authorization forms should be clearly marked or recorded and
placed in the permanent file.



4.2     Contractor Notification


Prior to performing maintenance/repair activities, outside contractors should be
required to submit the above-mentioned work permit form for approval.
Additionally, all outside contractors should be required to sign a notification
form, which indicates that they were informed that there is ACM present.


5.0     WORK PRACTICES


All asbestos-related projects (routine and emergency) will be conducted by a
qualified, licensed asbestos abatement contractor; not by facility staff.


5.1     Asbestos Abatement Options


Property Solutions recommends that asbestos containing materials at the subject
property be removed from the subject building prior to renovation, maintenance
or demolition activities which may adversely impact (damage) the asbestos
containing materials. However, other abatement options do exist in the asbestos
control industry. The purpose of this section is to describe other abatement
options, which the asbestos coordinator may wish to consider when dealing with
asbestos containing materials in the buildings at the subject property.









8

--------------------------------------------------------------------------------




The USEPA Green Book (1990) defines asbestos abatement as follows:
“Procedures to control fiber release from asbestos-containing materials in a
building or to remove it entirely. These may involve removal, encapsulation,
repair, enclosure, encasement, and operations and maintenance programs.”
For the purposes of this O&M Program, the following abatement options should be
considered for the ACMs located at the subject property:


1
Removal:     The removal option for ACMs entails the elimination of an asbestos
hazard from a given space. The advantage to this form of abatement is that the
asbestos hazard is permanently removed from the space, eliminating the need for
asbestos operations and maintenance activities within that space. However, the
removal of asbestos containing materials generally necessitates the installation
of replacement materials. In addition, improper removals of ACMs may result in
an increase in asbestos fiber levels in a given space. It should be noted that
removal of ACMs is generally the most expensive abatement option in terms of
initial investment.



2
Repair: Repair of ACMs at the subject property should entail the reestablishing
of the integrity of the asbestos containing materials at the subject property.



3
Enclosure: The enclosure option for ACMs entails the construction of airtight
walls and ceilings around the ACM. The advantage to this form of abatement is
that, theoretically, the construction of an airtight enclosure will limit the
exposure of an asbestos hazard to the area within the enclosure. In addition,
the cost for the construction of enclosures around ACMs is generally less than
the cost for a removal and replacement materials (such as insulation) are not
necessary. However, there are disadvantages to the enclosure abatement option.
These disadvantages are discussed as follows. In spite of the fact that the ACM
has been enclosed, ACMs are still present on the subject property and will have
to be removed at sometime in the future (prior to demolition or during major
renovations). Also,damage to the ACM and the continuation of fiber release will
continue within the enclosure. When asbestos enclosures are present on the
subject property, it is necessary to institute special O&M procedures to control
access within these enclosures when maintenance and repairs must occur. Periodic
re-inspections of enclosure integrity are necessary to check for damage. Fiber
release episodes may occur during the construction of enclosures around ACMs.
Finally, when all of the above-mentioned disadvantages are considered it is
possible that the long-term cost for an enclosure project could exceed that cost
of a removal project.



5.2     Small Scale/Short Duration Activities


1.
USEPA defines small-scale, short duration maintenance activities as, but not
limited to:



• Removal of small sections of ACM insulation on pipes.
•
Removal of small quantities of ACM insulation on beams or above ceilings.

•
Removal of ACM gaskets on valves.

•
Removal or installation of a small section of drywall.


9

--------------------------------------------------------------------------------




•Installation of electrical conduits through or approximate to ACM. Small scale
is further defined as:
•
Removal of small quantities of ACM, only if required as part of maintenance
activity not intended as asbestos abatement.



•
Removal of ACM thermal system insulation in quantities no greater than can be
contained in one glove bag.



•
Minor repairs to damaged thermal system insulation requiring no removal of ACM.



•
Repairs to ACM wallboard.



•
Repairs involving encapsulation, enclosure or removal to a small amount of
friable ACM, only if required in performance of an emergency or a routine
maintenance activity not intended as asbestos abatement. The work may not exceed
amounts greater than those which can be contained in a singe prefabricated
mini-enclosure. This enclosure must conform spatially and geometrically to the
localized work area in order to perform its intended containment function.



2.
USEPA defines a minor fiber release episode as the falling or dislodging of less
than or equal to three square or linear feet of friable ACBM.





3.    During the process of performing small-scale, short duration asbestos
renovation or
maintenance tasks, the following procedures will be utilized by a qualified,
licensed asbestos abatement contractor:




•
The area will be isolated with physical barriers, whenever possible, restricting
entry only to those persons necessary to perform the task. Warning signs will be
posted at all entry points to the area.



•
All HVAC ducts, windows, and other sources of air circulation to the area will
be sealed. Where and when necessary, the air handling system will be shut off or
modified to meet this need.



•
If a fiber release has occurred, the entire area will be precleaned using those
techniques described in Section C under Initial Cleaning. HEPA vacuum and/or wet
methods will always be employed for any type of cleaning. All workers directly
involved with the cleaning will always use the prescribed personal protective
equipment.



•
All objects in the work area will be removed from the area to protect them from
contamination during the maintenance activity. When it is not feasible to move
the objects, they will be completely covered with six-mil polyethylene plastic
sheeting prior to commencement of the maintenance activity. This will include
all fixtures and other components that exist in the immediate work area.



•
Next, a layer of six-mil polyethylene plastic sheeting will be placed on the
floor beneath the item or area affected by the maintenance activity. This
sheeting will be at least one foot


10

--------------------------------------------------------------------------------




wide and one foot long for each foot above the floor where the work is to be
conducted, but will not, under any circumstances, be less than six feet by six
feet. When the work area is confined by walls, the plastic sheeting will extend
up the walls at least one foot and will be sealed along the top edges with duct
tape.


•
All work activities involving the ACM will be performed using wet methods, HEPA
vacuums, glove bags, mini-enclosures, and/or protective clothing as appropriate
to the maintenance activity.



•
All repair work performed on the damaged or affected ACM will be done with
materials such as asbestos-free speckling, plaster, cement or insulation. The
existing ACM affected by the maintenance activity will be sealed with latex
paint or an encapsulant. If this is neither possible nor appropriate, the
appropriate response action as identified in the Management Plan will be
implemented.



•
All asbestos-containing debris will be saturated with amended water and sealed
in double six-mil polyethylene disposal bags. These bags will be labeled as ACM
and will be disposed of at an EPA approved landfill site. All plastic, duct
tape, etc., used to cover floors, objects, etc., will be treated as asbestos
contaminated waste and will be disposed of in a like manner.



5.3     Large Scale/Long Duration/Major Fiber Release


1.
USEPA defines a major fiber release episode as the falling or dislodging of more
than three square or linear feet of friable ACM.



2.
For all large scale/long duration maintenance activities (other than small
scale/short duration) or for a major fiber release episode, all response actions
will be designed by persons accredited to design response actions and conducted
by persons accredited to conduct response actions.



3.
Regardless of the response action designed for the specific activity or repair,
the areas involving the work will be sealed off and restricted with signs
posted, and prepared for the work in a manner consistent with the procedures
outlined for the small scale/short duration activities.



5.4     ACM Removal Procedures


The following section is intended to give the Asbestos Coordinator information
regarding the abatement techniques typically performed during asbestos
abatement. The effectiveness of engineering controls (such as those described
below) during an asbestos abatement should be monitored by a qualified
environmental consultant.


1.
Wet methods - Regardless of the removal method employed, wet methods will always
be used where practical during any maintenance activity that involves the
disturbance of ACM. In some cases, wet methods will not be employed (for
example, working on live electrical equipment) and this will be determined prior
to the commencement of the activity.



At all times, amended water will be used as the wetting agent. Amended water is
water that has a surfactant added that restricts evaporation and enhances the
penetration of the water into the ACM. Commercially available products such as
those containing a concentrate of 50/50 mixture of polyoxyethylene esters and
polyoxyethylene ethers with three percent (3%) emulsifier will be used. These
products will be added to normal tap water and used per the

11

--------------------------------------------------------------------------------




manufacturer's instructions. Water will be applied to all ACM using an airless
sprayer to minimize disturbance of the ACM. During the maintenance or repair
activity, the material will continue to be wetted, as needed, to ensure that all
ACM is wet during the activity and remains wet until final disposal.


2.
Mini-enclosures - This methodology is employed in areas where glove bags are not
practical, such as for the removal of asbestos from a small ventilation system
or a short length of duct as detailed by USEPA guidance.



The mini-enclosures will vary in construction, shape, and size, depending upon
the specific requirements of an individual activity. In general, all
mini-enclosures will be constructed in accordance with the following criteria:


The structure will consist of six-mil polyethylene plastic sheeting supported by
pre-
constructed framework of 2" x 4" studs formed around the work area. The plastic
will be stapled and taped to the frame work. Two layers of sheeting will be
used, one attached to the studs on the inside of the mini-enclosure and the
other on the outside.


The structure will be minimized in size so as to allow entry to the number of
workers directly involved with the maintenance activity. Where possible, the
number of workers will be restricted to one or two maximum.


The floor inside the mini-enclosure will be covered with two layers of six-mil
polyethylene plastic and will extend no less than one foot up each wall where it
will be taped sealed to the wall's plastic. All penetrations into or through the
mini-enclosure, such as pipe runs, will be sealed with duct tape.


A small change room (approximately 3 feet by 3 feet by 7 feet) will be
constructed contiguous to the mini-enclosure. Entry to the change room and from
the change room to the mini-enclosure will be through double plastic-sheeted
entryways. The first layer of plastic in the entryway will be sealed to the
doorway at the top and on the right side; the second layer will be sealed at the
top and on the left side.


After completing the maintenance or repair activity, the worker will enter the
change room, HEPA vacuum his disposable coveralls and remove them prior to
leaving the change room. He will then wet wipe his respirator, leaving it on
until exiting the change room.


During the ACM removal the workers will wear protective coveralls and dual
cartridge respirators which are National Institute for Occupational Safety and
Health (NIOSH)- rated for asbestos dust. Wet methods of removal using amended
water will be used at all times in the mini-enclosure. As in the glove bag
method of removal, following the removal of ACM, the working area will be
sprayed with encapsulant and exposed cut ACM will be coated with a bridging
encapsulant when appropriate.


Next, all debris in the mini-enclosure will be placed in six-mil polyethylene
bags labeled appropriately for disposal of ACM. The bags will be wet cleaned
before removal from the work area through the change room. All interior surfaces
of the mini-enclosure will then be cleaned using the HEPA vacuum and/or wet
cleaning techniques.



12

--------------------------------------------------------------------------------




Inside the mini-enclosure, the air will be sprayed with water using an airless
sprayer. The worker will start at the top and spray the entire volume down to
the floor level in order to remove any airborne asbestos fibers prior to
dismantling the mini-enclosure.


The worker will then proceed to the change room and HEPA vacuum his coveralls
and clean and spray the room in the same fashion as the mini-enclosure. He will
then wet wipe his respirator w ile still wearing it, HEPA vacuum and remove his
coveralls, and exit the change room.


The mini-enclosure will be dismantled from the outside by removing the plastic
and
bundling it inward, rolling it, and placing it in six-mil bags, labeled for
asbestos
contaminated waste and disposed of appropriately.


5.5     Waste Disposal


Disposal of asbestos containing waste generated by asbestos projects will be the
responsibility of the asbestos abatement contractor. Asbestos containing waste
is generated during asbestos abatement projects and generally consists of
removed asbestos containing materials as well as disposable abatement equipment
which has been exposed to asbestos fibers (respirator cartridges, plastic
enclosure materials, protective suits, etc).


All asbestos containing wasted material is double bagged in six-mil polyethylene
plastic bags which are preprinted to indicate that they contain asbestos
containing material. Asbestos waste is kept in a controlled location in a
routine maintenance area of the facility in sealable metal or fiber 55 gallon
drums and when full are transported to a landfill site approved for asbestos by
the USEPA. The bags are removed at the landfill and delivered to the landfill
operator and the drums are wet wiped and returned to the property for re-use.


The waste containers are transported to the landfill in a covered, lockable
vehicle accompanied by a proper waste manifest meeting state and federal
regulations that details the origin of the material, date and quantities of
transport, types of containers and destination of containers. If transported by
a third party hauler, information pertaining to the hauler is also included on
the form. The waste manifest is signed at each transfer point and after final
transport to the landfill site, a copy of the form is maintained in the
property's records as evidence of receipt at the disposal site. Prior to any
transportation of asbestos containing material, notification will be made to the
following parties:


•
Regional USEPA office - written notification will be sent detailing the name and
location of the landfill site to be used and the approximate weight and volume
of asbestos involved.



•
USEPA Certified Landfill Site - Prior to each transport the landfill supervisor
will be notified of the weight and volume of the material, the expected date and
time of arrival at the site, and the types of containers to be transported.



6.0     RECORD KEEPING


Permanent records will be kept regarding Operations and Maintenance activities
in facilities under the control of the Asbestos Coordinator and in a central
place within the facility. These Operations and Maintenance activities will
include:


6.1     Cleaning Activity

13

--------------------------------------------------------------------------------






Whenever any cleaning activity is undertaken records will contain the name of
the individuals performing the cleaning, the dates of the cleaning, the
locations cleaned, the methods utilized and any other information pertinent to
that particular cleaning episode.


6.2     Small Scale Operations and Maintenance Activity


Whenever any Operations and Maintenance activity is undertaken, records will
contain the name of the Asbestos Abatement Contractor; the start and completion
date and time of the activity; the locations where the activity occurred; a
description of the activity; preventive measures used; amount (if any) of ACM
removed; and the name and location of the storage or disposal site for ACM.


6.3     Major Activity


Whenever a major activity is undertaken, records will indicate the name,
signature, state of accreditation number of each person involved; the start and
completion date and time; the locations where the activity occurred; a
description of the activity; preventive measures used; whether ACBM was removed
material.


6.4     Fiber Release Episode


For every fiber release episode the records will detail the date, time and
location of the episode; the method of repair; preventive measures of response
action taken; the names of those persons doing the work; whether ACBM was
removed; and the name and location of the storage or disposal site for the
removed material.


6.5     Inspection Reports


Copies of all inspection reports, results and amendments will be kept in the
file with the Operation and Maintenance Program and activity reports. This also
includes results of any professional re-inspections and/or periodic
surveillance.


6.6     Maintenance Personnel


Current list of all maintenance personnel including name, address, date of hire,
asbestos training courses and dates, as well as copies of certificates from any
special related courses taken by the employees.


6.7    Asbestos Abatement Activity
A current list of all areas where asbestos removal, enclosures, or encapsulation
has taken place.


6.8     Equipment Available


A current list of all available equipment used in areas where asbestos removal,
enclosures, or encapsulation has taken place will be kept in the file with the
Operation and Maintenance Program.


6.9     ACM Disposal Records


Copies of ACM disposal records and/or chain of custody/waste disposal manifest
documentation.







14

--------------------------------------------------------------------------------




7.0     WORKER PROTECTION


7.1     Air Monitoring
Air monitoring is utilized in conjunction with visual inspections to verify the
effectiveness of control measures and protective clothing. The techniques
employed are consistent with the recommended methods as described in OSHA
Regulations 29 CFR 1910.1001 and 29 CFR 1926.1101. Phase contrast microscopy
(PCM) is the method most often used. The use of PCM as the primary method of
analysis will continue until such time as revisions are warranted. A secondary
method of analysis employing electron microscopy may be used on a case by case
basis.
Air monitoring will be conducted to measure:


1
Levels during and following maintenance work

2
Levels before, during and following abatement projects

3
Levels during and following renovation projects

The specific air sampling strategies to be used will depend on each activity and
should be conducted by a qualified environmental consultant.


7.2     Medical Monitoring


Medical monitoring is required for all employees working on or around ACBM where
exposure is likely to exceed the OSHA action level of 0.1 f/cm-3, 8 hour Time
Weighted Average (TWA) during the course of work.


Asbestos-related projects are not to be conducted by the maintenance staff of
the subject property. Rather, asbestos-related projects are to be performed by
licensed, qualified asbestos abatement contractors. Therefore, a medical
monitoring p ogram for asbestos exposure is not
expected to be necessary at the subject property at this time.


7.3     Respiratory Protection


Proper respiratory protection is an integral part of all maintenance activities
involving potential exposure to asbestos. It will be the responsibility of the
asbestos abatement contractor to provide O&M workers with appropriate
respiratory protection. OSHA specifies general types of respirators for
protection against airborne asbestos during “construction” activities, which
include abatement, renovation, maintenance, repair, and remodeling.


8.0     TRAINING


8.1     Level I Training


Level I training for the staff of the subject property staff will include:


1.
A description of asbestos containing materials: (List and describe all ACM)



2.
The health hazards associated with ACM



◦
Asbestosis - scarring of the lung tissue

◦
Mesothelioma - rare form of cancer of the pleural cavity.


15

--------------------------------------------------------------------------------




◦
Gastrointestinal cancers of the stomach, esophagus and colon.





3
A discussion of the risk factors associated with asbestos related work and
cigarette smoking, e.g. smokers have 50 times the risk of acquiring lung cancer
from asbestos exposure than non-smokers.



4
An explanation of current legislation/regulations concerning ACM in local, state
and federal regulations.



5
The purpose of an air monitoring program, what the results mean and what actions
need to be taken as a result of the monitoring.



6
The need for utilizing personal protective clothing and equipment, including
respirators and head gear.



7     The need for good housekeeping practices.


8     The need for personal hygiene practices.


9     The notification procedure to be followed when a hazard is suspected or
identified.
    
8.2     Level II Training
Level II Training for asbestos abatement contractor workers is the
responsibility of the asbestos abatement contractor and will include:


1.
An expanded version of all the information presented in Level I Training.



2.
The purpose for a description of the medical surveillance program, including
pulmonary function testing for all employees who are issued respirators.



3.
Specific work guidelines, including dust control measures, clean up, disposal
methods and decontamination procedures.



4.
Respiratory protection, including a discussion and demonstration of the use and
care of respirators as well as qualitative respirator fit testing.



5.
Personal protective clothing, including a discussion and demonstration to its
use and disposal.



6.
A brief presentation regarding physical factors, e.g. heat stress and
restrictive breathing.



8.3     Warning Labels


Warning labels will have been attached immediately adjacent to any friable and
non-friable ACBM and assumed ACM located in routine maintenance areas as per
USEPA. The labels will be of a size, print and color which is readily visible to
persons entering an area containing ACBM. A copy of an acceptable label is
included in the “Forms” section.







16

--------------------------------------------------------------------------------




9.0     FURTHER GUIDANCE


Further information regarding Federal and State regulations may be obtained at
the regulatory agency contacts listed below:


1.
United States Environmental Protection Agency (USEPA) – Region 9 75 Hawthorne
Street

San Francisco, California 94105 HYPERLINK "http://www.epa.gov/region09/"
http://www.epa.gov/region09/ Phone: (415) 947-8000
Fax: (415) 947-3553


2.
Occupational Safety & Health Administration (OSHA) – Region 9 90 7th Street,
Suite 18100

San Francisco, California 94103 Phone: (415) 625-2547
Fax: (415) 625-2534


Also, the following guidance document regarding the management of asbestos is
included as
Appendix to this report:


USEPA Managing Asbestos in Place (July of 1990)


10.0     APPENDIX
Labels
Management Overview Notice to Employees Vendor Notice Cleaning Report
O & M Activities
Guidance Document


    































17

--------------------------------------------------------------------------------






CAUTION ASBESTOS HAZARD
DO NOT DISTURB WITHOUT PROPER TRAINING AND EQUIPMENT

































































































18

--------------------------------------------------------------------------------






ELEMENT LA - MANAGEMENT OVERVIEW


In order to deal with the potential hazards involved with the presence of
asbestos in certain building products used in the construction of the subject
property, Building Management has instituted an Operations and Maintenance
Program which contains the necessary procedures to minimize and/or contain any
releases of asbestos fibers which could occur as a result of maintenance,
repair, and renovation activities at the property. This program consists of the
following key parts:


Employee Awareness Tenant Awareness Continuous Inspections Specialized
Maintenance Documentation


As we are aware of asbestos-containing materials through outside consultants, we
will continue to develop procedures to notify and manage each instance using the
proper guidelines (refer to 29 CFR Chapter XVII (July 1, 1995 edition) OSHA
Section 1926.1101, paragraph (k) Communication of hazards). Although asbestos is
present throughout our environment we can only control the known areas and take
proper precautions against creating a health hazard. We feel our Operations and
Maintenance Program provides the necessary management controls and precautions
to limit any potential hazards which could affect our tenants and employees.

























































19

--------------------------------------------------------------------------------






NOTICE TO ELEMENT LA EMPLOYEES


<< Date >>


Dear Employee:


As part of our annual, routine property evaluation a survey has been conducted
by a qualified asbestos consultant who has identified suspect and presumed
asbestos- containing materials at the subject property.


In order to continue to protect the health of our tenants and workers, we have
adopted a comprehensive plan to deal with any problems that may arise from the
presence of this asbestos containing material. We ask for your cooperation in
not disturbing the above- mentioned materials. Should you happen to disturb or
encounter damaged asbestos containing materials in the course of your duties,
please notify the management office to report the incident.


We have adopted a comprehensive Operations and Maintenance Program for the
management of all asbestos-containing materials in the complex. As part of this
program, you may be asked to attend training seminars which will familiarize you
with the program and its desired objectives. This program's success requires the
cooperation of all employees. If you have any questions, please contact your
manager to discuss them.


Sincerely,


<<Name of Owner/Management Company>>















































20

--------------------------------------------------------------------------------








ELEMENT LA - VENDOR NOTICE
DATE:


As part of our annual, routine property evaluation a survey has been conducted
by a qualified asbestos consultant who has identified suspect and presumed
asbestos- containing materials at the subject property.


Therefore, in order to permit you to perform your work on the property, we
require that you acknowledge the following:


1.
You understand that by performing such work at the above referenced property you
may encounter asbestos containing materials (ACM).



2.
You will take all precautions necessary to prevent the release of asbestos
fibers to protect the health and safety of you and your employees, as well as
the staff and tenants of the property.



3.
You will assume all liabilities in connection with the work performed as it
relates to potential asbestos contamination.



4.
You have in your possession all necessary permits, certificates, notices,
licenses or other approvals, in order to perform the necessary work.



ACKNOWLEDGED this date , 2015 Company:


By:


Title:









































21

--------------------------------------------------------------------------------








EXAMPLE CLEANING REPORT
Name of Individuals Cleaning
Date
Location
Methods
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
















































































22

--------------------------------------------------------------------------------










EXAMPLE O&M ACTIVITIES CHART
Name and Date
Start of Activities
Completion Date
Location
Description
Prevention Measures Used
Amount ACM
Removed
Disposal Site
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








































































23

--------------------------------------------------------------------------------






SCHEDULE VI
[FREE RENT, PARTIAL RENT, RENT REBATES AND OTHER CREDITS, ALLOWANCES OR
ABATEMENTS]











































































24

--------------------------------------------------------------------------------




 Element LA - Landlord Obligations (as of: 10-9-15)
 
Amount
Initial TI Allowance 1
$1,414,341.30
Mid-Term TI Allowance 2
$1,420,185.00
Initial Expense Abatement 3
$1,655,508.00
Additional Base Rent Abatement 4
$12,616,699.79
Total
$17,106,734.09
1. Equal to the total remaining TI allowance of $1,414,341.30. Excludes the TI
supervision fee of $56,807.40 owed to Hudson. The full allowance to be paid to
Tenant through escrow.
2. Subject to the terms of the lease Tenant to receive a mid-term TI allowance
of $5.00 per square foot on April 1, 2025.
3. Based on estimated expenses per the lease for the Initial Base Rent Abatement
Period. To be paid to Tenant through escrow.
4. Includes all Additional Base Rent Abatement for April 2021, April 2022, April
2023, April 2025, May 2025, April 2026, April 2027, April 2028, and April 2029.
Excludes Additional Tenant Credit of Direct Expenses Rent Abatement as these
amount are unknown.













--------------------------------------------------------------------------------




SCHEDULE VII
[ENVIRONMENTAL REMEDIATION WORK]
Obtain Environmental Remediation No Action Letters with respect to the two (2)
open Spills, Leaks, Investigation & Cleanup Case Numbers 0850A & 0850B
associated with the Property.












--------------------------------------------------------------------------------




SCHEDULE VIII
[APPLICABLE MULTIEMPLOYER PLANS AND/OR PENSION PLANS]


1. Motion Picture Industry Health Plan
2. Health Plan for the Employees of the Motion Picture Industry
3. Motion Picture Industry Individual Account Plan
4. Retired Employees Fund







 
i
EAST\103491817.8 


